I declare resumed the session of the European Parliament adjourned on Thursday 18 November 2004.
Before beginning this afternoon’s sitting, I would like to draw your attention to three important issues affecting us at the moment, two of which appear on our agenda. The first is Ukraine, on which we are going to hold a debate and to which Parliament is going to send a delegation this very evening. I would like to point out that Mr Taraschuk, Chairman of the Ukrainian Parliament’s Committee on European Affairs, is with us today.
As you know, we were expecting a visit from the President of the Ukrainian Parliament today, but given the events taking place in his country, he cannot be with us, and Mr Taraschuk is therefore here in his place. I must inform you that at 5 p.m. there will be an extraordinary meeting of Parliament’s Committee on Foreign Affairs, at which Mr Taraschuk will appear. As you know, committees do not normally hold meetings at the same time as a plenary session, but I believe it can be justified in this case given the exceptional circumstances. So at five o'clock Mr Taraschuk will appear before an extraordinary sitting of the Committee on Foreign Affairs.
The second issue is an anniversary which does not appear on the agenda; I believe, however, that Parliament should acknowledge the fact that, a year ago, a group of distinguished Israeli and Palestinian figures met in Geneva to sign a peace agreement on the Middle East based on the peaceful coexistence of two viable States, demonstrating that there are indeed solutions to the difficulties – borders, settlements, security, refugees and the Jerusalem problem – which have always left the negotiations in deadlock.
This initiative was not the only one from civil society, and nor was it intended to replace the Roadmap or the work of the Quartet. The protagonists of that event cannot be with us today, neither can Mr Yossi Beilin or Mr Abed Rabbo, but it is an honour and a pleasure for this Parliament to welcome Naomi Chazan and Ali Rashid, who are listening to our debate from the gallery. We welcome them and the people they represent.
Ladies and gentlemen, I would like to point out that there is still a long way to go and there are many obstacles to overcome before the Middle East peace process can be revived. The coming elections in Palestine will offer a good opportunity to contribute to the development of freedom and democracy there, and to this end it will be necessary to guarantee the free movement of the electorate and the opportunity for everybody, including the inhabitants of East Jerusalem, to register on the electoral roll.
I would like to point out, finally, that last week, at the meeting of the Conference of Presidents, the King of Jordan told us that there was a path to peace, but that that path would only remain open for two years. I would ask that we do everything possible to achieve peace for the peoples of the Middle East.
The third issue I would like to mention appears on the agenda, since today is World AIDS Day, and this Parliament is going to hold a debate on it. It is an extremely serious issue: 3 million deaths in 2004; 40 million human beings infected in the world. We shall remember this in our debate and express the European Union and the international community’s enormous concern. The fact that more and more women are suffering from this disease, increasing the vulnerability and inequality they face, means that we are unfortunately talking about the feminisation of the AIDS pandemic.
By dealing with this dramatic issue today through the European Commission’s statement and our debate and resolution, we wish to express our concern at this extremely serious situation, a concern which I have personally expressed in a press issued before the beginning of the plenary session.
We shall now proceed to the establishment of the order of business.
A revised corrigendum to the agenda for today's and tomorrow’s sittings has been distributed and, following the meeting of the Secretaries-General last Monday, I am proposing a series of changes which have been approved by the majority of political groups.
The first relates to the removal of the Statements on the Summit between the European Union and Russia.
Mr Cohn-Bendit, I will allow you to speak as well, but please allow me first to finish describing the changes proposed by the meeting of the Secretaries-General.
Secondly, it is proposed that, following the statement on AIDS, we add the report by Mr Coelho on standards for security features and biometrics in EU citizens' passports.
It is also proposed that the report by Mr Mulder on amending budget No 10/2004, and not No 11/2004, of the European Union for 2004, be approved in accordance with the procedure laid down in Rule 132 of the Rules of Procedure and that it be voted on tomorrow, Thursday.
At the end of the agenda for today, Wednesday, it is proposed that we add a joint debate on two reports by Mr Gauzès on the agreements providing for measures on taxation of savings income in the form of interest payments between the European Community and the Republic of San Marino and the Principality of Monaco respectively.
Mr Cohn-Bendit wished to speak in relation to these changes to the agenda, but first I would like to point out that Mr Farage has proposed another change, which he will talk about as well.
Mr President, our group contests the decision to change the agenda concerning a statement and the tabling of a resolution on the EU-Russia summit, a decision that was made by the secretaries-general and not by the Conference of Presidents.
Firstly, we find it scandalous that, apparently, the results of the summit can be found in the debate on Ukraine. The debate on Ukraine is a debate about freedom and democracy in Ukraine and has nothing to do with relations between the EU and Russia. Those are two completely separate issues.
Secondly, Mr President, if the EU-Russia summit did not bear fruit, then that must be debated. As a European Union and as a Parliament, we cannot allow Mr Putin to hold us hostage. We are independent, and if Russia blackmails the EU over Ukraine, then that blackmail must be condemned.
We therefore request a roll-call vote here and now – because after all there has been no meeting of the Conference of Presidents and this was a decision taken at secretary general level – to decide whether or not we should hold a debate right now on the serious state of relations between Russia and the EU.
The reason given why we should not hold such a debate here is that one will be held in the Committee on Foreign Affairs. What we want is a debate in plenary today on the situation between Europe and Russia. As events unfold, we will promptly request a roll-call vote so that the debate can get underway.
I must inform the House that Mr Farage has put a request to the Presidency of Parliament, in accordance with Rule 132 of the Rules of Procedure, that the agenda for the plenary sitting be amended, replacing an oral question to the Commission on football in the European Union with another oral question relating to the approval of the Commission.
Mr Farage, you will take the floor, but first of all I would like to make it very clear that, in accordance with the Rules of Procedure, your request is late, for two reasons at least: because it has not been presented within the time limits laid down and because the request for an oral question to the Commission has not been presented within the time limits laid down either. Your recourse to Rule 132 of the Rules of Procedure is, therefore, correct from a formal point of view but, from a procedural point of view, the time limit has passed. Nevertheless, the President is going to apply the corresponding Rule and, accordingly, allow you to propose your change to the agenda.
In accordance with the Rules of Procedure, you have one minute in which to do so.
Mr President, the last time I spoke in Strasbourg it seemed to cause a little bit of a stir. All I was doing was getting up and telling the truth, but perhaps the time between my telling people about Mr Barrot and the vote was not long enough for people to really think it through. So what we have done as a Parliament is approve a Commission without having access to the full information available.
That simply cannot be right and I am asking under Rule 108 – and yes, I do think that football may be important, but this is rather more important – that Mr Barroso come here this afternoon so he can explain to us the circumstances of Mr Barrot’s appointment and we can discuss why our scrutiny procedures failed so dismally. Then perhaps we can seek some assurances from Mr Barroso that next time things are going to be different. What could be more important here today in this European Parliament than having this debate?
This Commission, like the Commission that went before it and the one before that, starts under the most enormous shadow and I do not think that these European institutions will have any credibility at all unless we have this debate.
At the last part-session, we were told by Mr Farage that there were good reasons why the French Commissioner should not in fact become a member of the Commission. This House ridiculed Mr Farage’s comments and accused him of being misinformed. It has now become apparent that his information was correct, and that the vote took place at a time when everyone was sure that this Commissioner was beyond reproach. To put it another way, the vote took place when this House was in possession of false information. Parliament must reopen the debate on this issue, and I should like to lend my whole-hearted support to Mr Farage’s proposal.
Mr President, we MEPs do of course have an interest in receiving all the information available, and we must in future continue to ensure that all information is passed on to the Members of this House. I would, though, like to emphasise something that Mr Farage had to acknowledge in the Conference of Presidents, namely that we have to take account of the legal position in different countries, and that applies in this case too, in which the punishment has been wiped from the record, so that no penalty has in fact been imposed. So it was that an absolute majority of us in the Conference of Presidents were of the opinion – as, I think, we are here today – that reopening this case would do nothing to change our decision in favour of this Commission, and would result only in a pointless debate. We have elected this Commission, and we will back it up in order that it can get on with its job. That it has started to do, and so we should move on to the important points on the agenda.
I might add, Mr President, that I wish to move that, in view of the urgency of the debate on Ukraine, we should pass on to it as soon as this item on the agenda has been dealt with.
The next item is the Council and Commission statements on the situation in Ukraine.
. – Mr President, let me start by saying that I welcome the opportunity to discuss with you the situation in Ukraine after the presidential elections and the state of the relations between the EU and Ukraine. Five weeks ago I said that Ukraine was at a crossroads, with presidential elections which would determine the direction Ukraine is going during the next four years. We have all seen what happened since then. And I think that we all agree that the elections of 31 October and 21 November were not free or fair and did not live up to international standards. Javier Solana explained that message to your Foreign Affairs Committee last Wednesday. I will explain what we have done since then, how we see the current situation and what steps should be taken next.
The EU has not stood by and watched. Before the elections, we called on the Ukrainian authorities, through telephone calls and otherwise, to ensure the elections were free and fair. Immediately after the elections the presidency issued a declaration, on the basis of the report by the OSCE/ODIHR, expressing its concern about the election process. On the same day, Monday 22 November, the Ukrainian Ambassadors in all EU capitals were summoned to receive this message. This was, as you know, in line with the Council Conclusions.
On 24 November the presidency asked Ambassador Biegman to go as its special envoy to Kiev, where he was joined later by Javier Solana, in order to stimulate a dialogue between all parties. That day, we also expressed our regret about the fact that the Central Election Committee made the results of the elections public and declared Mr Yanukovich the winner of the elections, despite the large number of complaints about the election process. That regret concerned the procedure and the timing, not the winner or the loser.
The presidency was pleased that the Supreme Court of Ukraine on Wednesday decided to take the complaints on the election results into consideration and blocked the official confirmation and publication of the election results, thereby stopping the process of installing a new President.
Over recent days the EU has been in very close contact with the OSCE, the Council of Europe, the US and Russia, since solving the situation in Ukraine requires a concerted effort and sending a similar message to the Ukrainians. Prime Minister Balkenende, in his capacity of President of the European Council, has been working behind the scenes constantly. In his conversations with President Kuchma, Mr Lytvyn, the Chairman of the Ukrainian Parliament, and others, he has underlined the EU’s position, including the EU’s call on all sides to show restraint and to express themselves in a non-violent manner. Foreign Minister Bot has talked to, amongst others, his US, Russian and Ukrainian counterparts.
Furthermore, High Representative Javier Solana and the personal representative of the EU Presidency ambassador, Mr Biegman, are also fully engaged in helping to solve the crisis. In fact, as we speak they are both in Kiev for a second time to try to reduce the political tensions caused by the discussion about possible autonomy and hence a possible split in Ukraine. Polish President Kwaśniewski, as chair of the Council of Europe, and Lithuanian President Adamkus are also in Kiev to contribute to finding a solution for this crisis.
We are also worried about signals that the parties would not talk to each other any more. Therefore, more recently the presidency has called on all parties to meet again as they did during the round-table talks on 26 November this year and to live up to the agreements made there. Respecting the unity of Ukraine is essential to a peaceful solution to the conflict. We have made it clear that any use of force is to be condemned and that the European Union is willing to continue to play a supportive role in the resolution of the conflict.
How do we see the way ahead in this situation of political tension and a potential further rift within the Ukrainian society? The current situation requires a political answer which fits in with Ukrainian legislation and which respects the rule of law.
Any solution should ensure that the Ukrainian electoral system regains the trust of the Ukrainian people. We have to make sure that the people trust that the outcome of the process reflects their will. Frankly speaking, I do not see how all the complaints that have been filed on the second round of elections can be solved so that the outcome of this round of elections is ultimately acceptable to all. In such a case, a new, second round of elections may be the only way out. We then have to ensure that they are conducted in a free, fair and transparent manner, with a level playing field for all candidates across Ukraine. This requires sufficient international and local observers, media that can freely report on the election campaign and people who can vote truly freely, without outside pressure. This applies to the whole election process, from the start – when the candidates present themselves – to the final tallying by the Central Election Committee. It requires a situation where the most hotly contested issues, such as absentee balloting and local election observers, are addressed beforehand.
I do not want to discuss individual persons. It is not the EU’s position to support one candidate over the other. What the EU’s position about – and we have insisted on this from the very start – is that the process should be transparent, free and fair, so that the Ukrainian people can trust that the outcome of the elections reflects their will. Only then can we ensure that the new President is the President of all Ukrainian citizens, and not just of those from the east or from the west. That way, territorial integrity will also be maintained.
The crisis in Ukraine does not require just the EU to act. It requires an involvement from all international players, such as the Council of Europe, the OSCE, the US and Russia. Ukraine is not only an important neighbour of the EU, it is also probably the most important neighbour of Russia. That is why the presidency has stayed in close contact with the Russian authorities and why it was discussed at the EU-Russia Summit. We both support the Ukrainians in their search for a solution that respects the will of the Ukrainian people, ensures the territorial integrity of Ukraine and contributes in the long run to a stable, free and prosperous Ukraine under a President of all Ukrainian citizens. We should not support one candidate over another; we should support the achievement of democratic standards characterised by transparent procedures and legal recourse. In addition to an electoral process that cannot be trusted, there is another possible cause that might create a decisive rift in Ukrainian society. That is a situation where violence or force takes over from the legal, constitutional process. Therefore, together, we have put severe pressure on all involved to refrain from violence or the use of force.
The coming days will be crucial for Ukraine and for the relationship between the EU and Ukraine. With our engagement, we want Ukraine to succeed as a strategic and democratic neighbour. We want to cooperate with Ukraine in the framework of the European Neighbourhood Policy, with shared democratic values at its base. The presidency understands the European Parliament’s hesitance to discuss the European Neighbourhood Policy Action Plan for Ukraine in the current situation. Like the European Parliament, the Council will reflect on its policy in the light of further developments. But I think we all want to engage Ukraine in a closer and more intense relationship. The potential is there. As a start, Ukraine has to deliver on democratic values. Therefore, in closing, I say that we should express our support to all those on both sides who are peacefully and democratically expressing their views and their political aspirations. We urge the people of Ukraine to work together with the international community to resolve the current political crisis. We have to find a solution that ensures that Ukrainians can trust that their will is reflected; a solution away from violence and the use of force, and one which guarantees that the territorial integrity of Ukraine is maintained; in short, a solution which is acceptable to all Ukrainians. Let us hope that together we can help Ukraine to do so.
.  Mr President, ladies and gentlemen, let me start by saying that I too want to firmly advocate a non-violent solution in Ukraine, and I would like to follow on from what Mr Nicolaï has said today about the situation there. I might add that the Commission was constantly involved in all these efforts at mediation, and that it too, of course, has been very concerned from the outset about the evident disregard of fundamental democratic principles in the latest Presidential elections. It is clear from the OSCE Electoral Observation Mission’s reports of grave and really systematic irregularities that the results as officially announced do not correspond to what the Ukrainian electorate wanted, and it follows that the EU as a whole, and hence also the Commission, cannot accept the results of the elections.
Honourable Members will be aware that this is the position adopted by the Ukrainian parliament too, in a resolution passed by an overwhelming majority. There was therefore no mistaking the message from the European Union that the democratic decision of the Ukrainian people had to be adhered to. At the same time, of course, we have to engage in active crisis management if a peaceful resolution of this crisis is to be achieved – I can endorse what Mr Nicolaï has already said. Ambassador Biegman was despatched to Ukraine to take initial soundings as to what might be done. He then had these discussions on 25 November – as this is well-known, I will not discuss it at length – and it was on this basis that the first conciliation mission was sent, which involved Poland’s President Kwaśniewksi, Lithuania’s President Adamkus and the High Representative Javier Solana seeking out facts and, of course, engaging in constant dialogue. The Secretary-General of the OSCE, Mr Kubiš was also involved, and that, I believe, was very important.
These conversations, and Ambassador Biegman’s preliminary discussions, produced the first alternatives and first potential solutions, a process in which a re-run of the run-off presented itself more and more as a probable way out. The Ukrainian parliament also voted for a re-run of the second round of elections. Moreover, as you will be aware, Yushchenko has gone to the Supreme Court to contest the election results. As Mr Nicolaï has already said, it is of the essence that there be a political solution to the problem. While a political solution is admittedly not yet in sight, the second Round Table has now begun. There is no agreement among its participants on whether there should be a completely new second round of the elections or whether new elections should be held in only a few districts. Support for Mr Yanukovych, the Prime Minister, is in any case declining, as became evident in the Ukrainian parliament this morning, where members adopted a motion of no confidence in his government, which they did by an overwhelming majority of 228 votes in favour, one against and three abstentions.
I take the view that two fundamental principles are essential if there is to be a solution. The first is that democracy must be safeguarded. The people of Ukraine must be free to take decisions on their country’s future. This is not, then, about taking the side of one candidate or about intervening in a dispute about the practicalities of an election; what is at stake is, quite simply, the defence of recognised democratic principles. The second is that we need stability, both in Ukraine itself and in terms of its territorial integrity. Ukraine must remain intact as a viable state. Dividing the country would result in a grave crisis, hence the statements that all of us – that is, the various European institutions – have made about territorial integrity.
Just before this debate, I spoke with Mr Tarasyuk, the former foreign minister, who is present in the visitors’ gallery. He assured me that it would not be from the opposition that the first move towards violence would come. What that means is that they want a peaceful solution, and that is what we too are working towards.
I would like to consider two issues that have arisen over and over again in the past few days and are hanging over us: have we – that is, the European Union – done enough to help Ukraine move to democracy and to a market economy? I believe that we have. We have done what we could. For a start, the EU is not just the largest donor to Ukraine, having, since 1991, allocated over EUR 1 billion to it under TACIS and other programmes, much of which was – and is continuing to be – used for programmes promoting democratisation, institutional reforms and human rights initiatives; it has also always offered Ukraine a specific and clear perspective. Since 1991, and particularly since the entry into force of the partnership and cooperation agreement in 1998, we have stepped up our cooperation in many areas, giving particular support to economic and social reforms. A particular feature of that is your House’s dialogue with the Ukrainian parliament. Now, as part of the European neighbourhood policy, we want to considerably build up this partnership. You will be aware that the object of the European neighbourhood policy is to establish a ring of friends around the enlarged Union. The action plans devised for this offer each and every partner a perspective that is ambitious, but above all tailor-made. They contain, for example, joint actions on justice, energy and environmental issues and strengthened trading relations, that is to say, an opportunity to play a part in the internal market, and, ultimately, partial integration into it, that is to say participation in what we call the four freedoms.
Although the issue of Ukraine’s accession to the EU does not at present arise, we have made it clear that we are not shutting any doors. I will also say loud and clear what Mr Nicolaï has already said, namely that the quality of our partnership depends, of course, on the quality of democracy in Ukraine. It is precisely because the EU has a strong interest in relations with Ukraine that we expect from it an ongoing commitment to European values.
This morning, the Commission did of course discuss what plans of action we have for Ukraine, and these plans of action are very definitely on the agenda for the next meeting of the Commission. We will of course be closely monitoring developments in Ukraine, and will be coming to a decision next week. In so doing, we will of course, take full account of Parliament’s position, and so I am very interested in what your views are on this issue. The Commission will continue to implement the measures that are already in place in support of democracy and civil society, of which the general public are of course the main beneficiaries. I believe we are sending exactly the right message in support of the popular struggle for the establishment of fundamental democratic values. I can tell you right now that, as soon as the Ukraine decides to repeat the elections in a way that really does adhere to democratic criteria, we will bring European instruments into play to support them.
It is of course Ukraine that has responsibility for the elections being properly conducted, but, at the same time, it is crucial that the OSCE’s recommendations be acted on in organising and administering them if renewed irregularities are to be prevented. What that means in particular is that both the electoral legislation and the practical conduct of the elections must be substantially improved. There is also a need to ensure fair reporting in the media, and we can already see the first small improvements in reporting by the electronic media. The Commission is currently examining to what extent our rapid response mechanism and other resources can be used to support this election process, as they were in support of the Georgian electoral authorities in January 2004.
Images from every corner of Ukraine show us how millions of Ukrainians are living out their fundamental democratic freedoms under adverse and tragic conditions. These images remind us all of the non-violent citizens’ movements of 1989, which made it possible for the division of the continent of Europe to be overcome. The European Union and all its European citizens are solidly behind Ukraine. The European Commission, too, will continue to do everything it can in this historic process of transformation in order to be able to work closely with Ukraine. When it comes to promoting and exporting stability and Europe’s fundamental principles, the European neighbourhood policy is an essential instrument.
. Mr President, I welcome the Chairman of the Ukrainian Parliament’s European Affairs Committee. Let me draw the House’s attention to the fact that we are witnessing an unprecedented revolution in Ukraine. A vibrant, true democracy is being born before our very eyes.
Almost a quarter of a century ago similar events took place in the Gdansk shipyard where Solidarność was born. Then as today they captivated the minds of the whole of Europe. We are all watching the emergence of true civil society. People are raising their heads and, just as in 1980, they do so against all the odds. Then the response of most European democracies was clear. The message then was that the people on the other side of the Iron Curtain had a right to freedom. Just as then, all the political families in the European Parliament stand united in their unequivocal support for democracy and the rule of law in Ukraine.
We all stand together in our condemnation of manipulation and electoral fraud. Our support is for democracy, and not for a particular candidate or party. On democracy there can be no divisions among us. Today we are all Ukrainians. We all speak the same language, as is shown by the resolution on Ukraine – jointly agreed by all groups. This is the language of democracy, human rights and freedom. We owe that to Ukrainian society and to its nascent democracy.
Just a few days ago Ukraine seemed a distant place. Today we understand Ukraine better and feel closer to the country, which is one of our most important neighbours. Ukrainian society has shown us not only its political maturity, but also its adherence to our common European values. Undoubtedly one of the most important missions of the European Union is to promote democracy and the rule of law. The Union does so, as the Treaty says, by placing individual rights and freedoms at the heart of its activities. We cannot stand idly by when human dignity and democracy is trampled upon.
We cannot recognise the results of the second round of elections in Ukraine, which were manipulated and falsified. We cannot accept the disregard of the wishes of the people of Ukraine. We have to reject all allegations that, by expressing its support for the Ukrainian people’s right to exercise democratic rights, the European Union is encouraging violence. On the contrary, we appeal for a peaceful solution and dialogue. All neighbours carry a great duty of responsibility as regards the situation in Ukraine, including Russia.
Our duty is to act. We are bound to call on the Ukrainian authorities to cancel the second round of the presidential elections and to organise a rerun of the second round, but not new elections that would eliminate current candidates. This should be done before the end of the year and under the full scrutiny of international observers. The European Union and other international bodies should do everything to guarantee full transparency of the electoral process, which should meet all democratic standards.
We look with hope to the role played by the Ukrainian Parliament, Supreme Court, international mediators and the free media. The EU should use all means to secure the democratic character of the elections. We should envisage two scenarios. The first negative, meaning violation of democracy and the eventual introduction of sanctions against the undemocratic regime. The second positive, meaning generous assistance and a helping hand if democracy wins in Ukraine. The European Parliament should also strongly encourage safeguarding of the country’s integrity, carried out in a peaceful manner.
We share the Council’s and Commission’s assessment of Ukraine as a key neighbour and partner. If the rerun of the second round of the presidential elections meets international standards, we should ask the Council and the Commission to speed up implementation of the action plan for Ukraine and, as a priority, to focus on the development of civil society. If Ukraine takes a positive step towards democracy, we should do more, act more quickly, and consider giving more relevance and true content to our new neighbourhood policy towards Ukraine and a new impulse to our eastern policy under the CFSP.
We should move beyond rhetoric. Let us multiply the links between the European Union and Ukraine in all possible areas – education, culture, entrepreneurship, trade, investment, to name just a few.
If realities on the ground allow, we should grant Ukraine the status of a market economy and more access to our markets. We should also allow for more flexibility in the visa system. These concrete moves will constitute the best recipe for strengthening the emerging democracy on the doorstep of the European Union.
We should express – and not only verbally – our solidarity with the Ukrainian people. We should keep doors open to Ukraine’s European aspirations. If democracy prevails in Ukraine, it will be a triumph of values which are enshrined in all our European constitutional charters.
I end by saying in Ukrainian, perhaps for the first time in this House: Європейсъкий парламентвітає демократію в Україні!’ – the European Parliament greets democracy in Ukraine.
. – Mr President, ladies and gentlemen, I would like to start by welcoming Commissioner Ferrero-Waldner. Commissioner, we have had a hand in somewhat extending the time you had to prepare yourself for your new office, but that had nothing to do with you. By way of a word of welcome, let me tell you that you are for all of us the Commissioner for Foreign Relations of the whole European Union, and we offer you our constructive cooperation in the hope that it will reinforce peace in the world.
There are fine moments to be had in this House, and I have just enjoyed one of them. The applause for Mr Saryusz-Wolski, who has just spoken, shows that we are united. Speaking on behalf of our Socialist Group in the European Parliament, I can say that, when peace and democracy are at stake, when it comes to peaceful coexistence and the securing of fundamental citizens’ rights, which the state must guarantee if it is to deserve to be described as a democracy, then we are all on the same side, and that is one of the good things about Europe. Over and above the gulfs that separate us in other respects, there are things we all want, and we Social Democrats are quite clear in our own minds what those things are: fundamental citizens’ rights, fundamental citizens’ freedoms, above all else the unrestricted right to vote, the sovereign right to determine who runs the state – all that is traditional European democracy. I agree with Mr Saryusz-Wolski that, if the Ukrainians are now on the move towards this model of democracy, they will need more than anything else the help of the most successful model of multinational democracy in the world – that being the European Union, in defence of which we in this House should be united!
Discussing these things in the European Parliament is, of course, a straightforward matter; things are much more difficult in Kiev and in the countryside, and there are two crucial factors that must define the roles of all who are currently actively involved, both those based in Ukraine and with responsibilities in that country, and those whom we have sent there, where they act on our behalf. I have not been there, nor am I going there – a delegation from our group is going there today and will assuredly get a much clearer impression than we will – but, when I see these pictures, it becomes clear to me that what there is on the ground is such a mass movement, with the power of the state on the one side colliding with the popular will on the other, that it will be very difficult to steer and direct it, and there is little distance to be covered between a peaceful solution and a bloodbath. This is a responsibility to be assumed by all – by those who bear responsibility in Ukraine, and by those who remind them what their responsibility is. What we need is a peaceful solution, one that will make the people sovereign while maintaining the country’s unity. I might add that that is not only in the Ukrainians’ interests, but also in our own most essential interest. For Europe too, a divided, fragmented or destabilised Ukraine would be fatal.
For that reason, we take pride in the fact that the European Union is conducting conciliatory dialogues on the ground, and we see this as an opportunity. It also shows that it is not the European Union alone that gives itself important tasks, but that it is also sought out as a partner in dialogue and accepted as a mediator. I take pride in the fact that our friends Javier Solana and Aleksander Kwaśniewski are playing key roles in negotiating between the parties – the involvement of the European Union’s High Representative for Foreign Relations and the President of Poland is a good sign, for President Kwaśniewski, as you so rightly said, represents a country that has successfully been through this process, and Javier Solana was once a minister in a country – and a member of a party – both of which had freed themselves from a dictatorship. So we now have two men in the thick of things who can draw on their own experience in making an important contribution towards the Ukraine adopting and realising what we describe as a European model of democracy. So we Social Democrats too can address the Ukrainians and say: welcome to the democratic family of peoples!
.   Mr President, ladies and gentlemen, each institution has a moment which becomes enshrined in its history. The European Parliament’s donning of the colour orange today will go down in European history. This House is facing its defining moment, which will decide the role of the European Parliament in the Europe of the future. I should like to express my great satisfaction at the fact that the European Council, the European Commission and the European Parliament have been united in their positions on an issue as important as Ukraine. Parliament was actually the first to understand the significance of the colour orange in Europe. In 1981, the Congress of Warsaw Trade Unions, held in Gdansk, home to the Solidarity Trade Union, appealed to working people all over the world, and particularly in the Soviet Union. This bore fruit, and today the colour orange reminds us of the solidarity that is at the basis of Europe’s existence.
There is a connection between the Carnation Revolution in Portugal, the Rose Revolution in Georgia and the Orange Revolution in Ukraine. The issue at stake here is freedom, and Europe’s future depends on the concept of freedom. What is it we want at present? I would like the Polish Parliament’s voice to be heard, as it was the first to give an official welcome to a representative of the Ukrainian opposition, and to protest at the lies. I would like the European Parliament to state clearly today that it will not accept lies or deceit, and that it will not recognise the elections. I would also like it to make clear its expectation that truth and the principle of the rule of law will be victorious in Ukraine as well, and that no one can override this principle by means of violence. In view of this, I would like the European Parliament to express its solidarity with those waiting in the cold on the streets of Kiev for results acceptable to them. Let me add that we expect the political negotiations under way in Kiev, with the participation of Europe’s major institutions, such as the European Union, the Council of Europe and the OSCE, will deliver a solution that restores freedom. Finally, I should like to say that Ukraine has opened itself up to Europe. Ladies and gentlemen, Europe must open itself up to Ukraine.
. – Mr President, ladies and gentlemen, Commissioner, Mr Schulz, Mr Geremek, having spent last weekend in Kiev, I would like to start by adding a few words to the discussion on violence. Having had many meetings and conversations in Kiev, my impression is that violence is not being threatened by those who have pitched their tents in the city’s streets, or by those who have been demonstrating there for ten days and upwards. If there is the threat of violence, it comes from the former powers, and of that problem we must be aware if we are going there.
Just what does crisis management mean in this situation? Crisis management can in fact only mean an attempt on our part to bring into being what these orange revolutionaries, who are indeed far more than a Yushchenko party, are calling for. What that means in plain language is that the run-off election must be repeated, that the re-run must be in December and no later, and that adequate provision must be made for the election to be observed. Having failed to cover ourselves with glory when observing the last election, we Europeans really must get much more involved this time.
I think it important that Mr Saryusz-Wolski said that Ukraine had seemed a long way away. That was self-criticism on his part, and I think we Europeans should be self-critical today. I am glad that Members from Poland and other countries in the East that already, thank God, belong to the European Union, are being more far-sighted about policy on Ukraine than the rest of the EU. For that, Mr Geremek, I am very grateful to you and to others, and I am proud of what you have achieved.
So much of our discussion of the Ukraine focuses on interests. Again and again, I hear people talking about Putin’s interests, about Russia’s interests, about American interests, about Europeans’ interests and about geostrategic interests, but, since coming back from Kiev, what I find lacking is any understanding, at the end of the day, among ourselves, that this mass movement in Ukraine is, at the moment, about the Ukrainians’ interests. If we do not put that centre stage in the debate and in our diplomacy, there is a very great risk of failure.
I am glad that we are setting out this very evening and that this joint delegation of the European Parliament has at last been put together. I had hoped it would come to pass last weekend, but better late than never. What I brought away with me from last weekend – and I think that will be our common experience – was that, after all our debates about European values and where in the world they are being realised, it does you a power of good to spend a few days in Kiev, for that, if anywhere in Europe, is where you can really feel that Europe shares a soul. I hope that the delegation we are sending there will be what you want, what all the Members of this House want, and that we will be able to put flesh on the core demand – to which I referred at the outset – of the wearers of orange, the pressure from whom we too have needed.
. – Mr President, Mr President-in-Office of the Council, Mrs Ferrero-Waldner, the events that have been unfolding in Kiev over the last ten days are good news for democracy.
Overcoming fatalism and fear, hundreds of thousands of Ukrainian citizens are demonstrating their demand for change, with calm determination. Their movement has gradually won over large sections of their parliament, the army, the media, and even, so it would appear, the Supreme Court. That sea change has taken place because the Kuchma regime has, over the years, given rise to an increasingly broad opposition that now in fact contains differing schools of thought on the country’s future. It is worth recalling that the regime’s drift towards authoritarianism got under way when the prime minister’s name was not Yanukovich, but Yushchenko. Nevertheless, a number of European leaders, usually western, have long considered the President of Ukraine as an ally to be treated with kid gloves. As recently as last year, President Bush, for example, apparently put his trust in the incumbent regime to defend democracy in the Middle East with him, by saluting Mr Kuchma’s decision to send troops to Iraq. All of these elements should help us to water down certain democratic declarations of faith and to avoid any simplistic and Manichaean view of the reality of Ukrainian politics.
It strikes me that the great challenge now is to ensure that what is intrinsically good news for democracy is not in fact transformed into a tragedy for the Ukrainian people, by resulting if not in the partition of the country, then at least in renewed stirrings of nationalism and a resurgence of splits down ethnic lines, which would take us back to the periods of the Russian or Austro-Hungarian empires. Accordingly, I find it somewhat archaic, not to mention irresponsible, to interpret the Ukraine crisis as a tug-of-war between the West and Russia and as something of a European take on the struggle between good and evil.
In light of Ukraine’s history, such an approach may only exacerbate the split between the two main sections of the country. It does not in any way address the interests of the Ukrainian people, particularly the population from the western part of the country, which is highly reliant on the rest of the country given that cross-border trade has been in a state of collapse since Ukraine’s neighbours joined the EU. Neither does it address the interests of the EU; the more we are committed to fostering an economic dynamic in Ukraine through our mediation, the more we have everything to lose from the destabilisation of such an economically and politically fragile country and, on a broader scale, region. We should let Paul Wolfowitz retain his imperial vision of Europe; he said, and I quote, ‘the objective of a complete and free Europe will not be achieved until Ukraine has become a full Member of Europe and joined NATO’. From our point of view, we would be best advised to avoid exerting any pressure of that nature.
Once fresh elections have been held in Ukraine – this, at least, is what we hope will happen – in other words, once the entire country’s legitimate representative has been appointed completely transparently, the time will have come to start calm political dialogue with both the authorities and society itself; dialogue that would not pit new relations with the EU against the particular relations between Russia and Ukraine, but would, instead, be aimed at developing a perspective that all sections of Ukrainian society can identify with. This is yet another real-life test of our ability to implement a common foreign and security policy worthy of the name.
.  Mr President, the eyes of the whole world are glued to Ukraine. The crowds in Kiev who are demonstrating in favour of normality and justice, and who retain their calm and their dignity, rightly deserve our admiration. We all pray that, unlike in the past, it will be the Ukrainians alone who decide their future. Whilst enthusiasm is a positive thing, however, blindness certainly is not. There is a tendency to oversimplify the situation in Ukraine – one side is presented as completely black and the other completely white. When we decide to give democracy lessons and speak of standards, we must ensure that that democracy applies across the board.
We rightly condemn one side for not complying with the basic rules on holding free elections, yet I have Internet pages in my hand, taken from a Ukrainian newspaper, denouncing, a few days ago, an election document distributed in Western Ukraine by some supporters of Yushchenko. Under the heading ‘Ukraine for the Ukrainians’, the article says that ‘the election of Viktor Yushchenko guarantees us the installation of a national dictatorship... Let us chase the Muscovites, the Polacks and the Jews out of our lands... Our power will be terrible for the Muscovites, the Jews and the Poles who refuse to adopt our faith, etc.’. If Parliament turns a blind eye to such incitement to hatred, then we will be made to look ridiculous. If we preach morality to some, we must also preach it to others. Let us be clear about this, I do not suspect for one moment that the vast majority of Ukrainians think this way, but history teaches us that particularly aggressive minorities can take power and confiscate from whole peoples the fruits of their just uprising. The British delegation in Helsinki has also reported a number of racist statements made by Yushchenko supporters.
I therefore sincerely hope that my Ukrainian brothers, for whom I feel special affection, elect the President of their choice. I also hope, however, that that President does not fall into the trap of discriminating against national or religious minorities, and let us hope that no more foreign countries meddle in Ukraine’s internal affairs. I am a Member of the Independence and Democracy Group, so I say long live independent and democratic Ukraine!
.   Ladies and gentlemen, the colour orange so many of us are wearing today and so many of us in this House are carrying is the colour of freedom. In the same vein, I believe the events I witnessed during my ten-day stay in Ukraine give me the right to say that at present the capital of Europe is not in Brussels or in Strasbourg, but in Kiev, as it is in Kiev that millions of our Ukrainian brothers are fighting for the most basic of European values.
I am proud and moved today to see so many Members of this House, on both the Left and the Right, uniting to defend basic European values such as freedom and democracy. I should like to add that the fact that the colour orange can be seen today on both the Left and the Right does not mean that we support only one candidate, or that we are interfering in Ukraine’s domestic affairs. We do not wish to interfere in the electoral process under way in Ukraine. We do, however, want to make it quite clear that if we are to be proud of this European Union and of this European Parliament of ours, there can be no question of condoning electoral fraud or of allowing force, violence and lies to deprive the Ukrainian people of their freedom and of the right to elect their own president.
I am delighted that today’s statements by the Council and the Commission and Parliament’s motion for a resolution, despite being a compromise, will be a clear sign that irrespective of the political differences that divide us, Europeans are sending out the unequivocal message that Europe’s goal is freedom and democracy in Ukraine. I should also like to add that statements that have unfortunately been repeated in this House, to the effect that President Yushchenko’s supporters included chauvinists or nationalists, are lies and loathsome provocation, and it is a shame that Members of this House are prepared to be party to such provocation. I spent ten days on the streets of Kiev and stood among crowds of people fighting for freedom, and not once did I hear a single person insulting Russians, Poles or Jews. I should like to tell the Members of this House who are concerned about anti-Semitism in Ukraine that they should turn their attention to anti-Semitism in Poland, where it is much more widespread.
I should also like to add that tomorrow’s vote will provide us with an opportunity to send a very clear signal to our Ukrainian brothers and sisters, namely that Europe is opening its doors to them. Let us hope that it will not be long before we meet in a united Europe.
Mr President, ladies and gentlemen, in view of Ukraine’s fight for basic European standards, it must be said that today we are all Ukrainians. We need to demonstrate our solidarity with those who are in the cold fighting for democracy. We must demonstrate our solidarity today, and also in the days to come, when Ukraine might no longer be so fashionable. Democracy is something we take for granted, although many of the nations represented here have only enjoyed it for a short while. This is why we wish to show our understanding and solidarity, and I say this as a representative of a country in which the concept of solidarity has a special meaning. Lech Wałęsa’s journey to Ukraine on a mission of solidarity was proof of this.
Is there any way today of reversing what has happened, namely the rigging of elections? Yes, there is. This was proven in Serbia four years ago and in Georgia one year ago, when those who allegedly lost the elections were ultimately victorious and came to power. Today we stand shoulder to shoulder with the EU’s closest neighbour. Yet we should admit our own mistakes, as the European Union is also to blame for what has happened, given that it failed to provide Ukraine with a clear signal this year that we are expecting it and that we trust it will meet the required standards. Before the first round of the elections, Europe failed to tell President Kuchma that we were watching his actions closely. After the irregularities of the first round Europe thumped the table, but failed to utter even a murmur of protest.
We should not forget that a number of nations are paying close attention to the EU’s relations with Ukraine, and that in future years these nations will provide us and themselves with an answer to the question of whether they want democracy and civil freedoms. Finally, I should like to refer to a Polish saying that suggests: ‘if you don’t know how to behave, be on your best behaviour,’ and commend it to the Commission and Council representatives who have experienced major problems this year in adopting a position on Ukraine. Mr President, I should like to say that I am proud to be a Member of the European Parliament, which is redeeming Europe’s honour today through its position on Ukraine.
– Mr President, ladies and gentlemen, I would like to thank the Presidency of the Council and in particular the Commissioner for the clarity with which they have spoken and with which they have made it clear that fraudulently conducted elections can neither be recognised nor declared to be valid. Ever since 1990, we have seen a change in Europe, with the peoples of Europe possessing the right to determine their own destiny, and that right must not again be jeopardised through interference from outside or manipulation from within. That is what this is about. It is not about one or other candidate; it is about this European Parliament taking the side of democracy and wanting to give the people the chance to say what they want to say. I believe we have thorough and careful work to do in this area.
At the same time, the message to Ukraine must be that a president who rigs elections in order to legitimise his power has no credibility on the international stage. That also means that we will have to do some thinking about the neighbourhood programme. I am grateful to you, Commissioner, for having suspended the action programme, and, in view of the way things are developing in Ukraine, we will have to consider what is to be done about that country. I would also encourage you to be bolder than your predecessor was. Over the last two of three years, or so I believe, it was not enough to send Ukraine the message that we took it seriously and regarded it as an important partner in dialogue. I think there were those here in Brussels and in the national capitals who failed to state their position clearly, and that is why we are in this situation. That is something we should do better now, if we still have the chance to do so.
It is here, if we have the imagination to do it, that a European Economic Area and much else can be brought into play in order to open up new perspectives. If we are to send a delegation to Ukraine, it must be made clear that what we are aiming for is the unity of the country, with no violence being used, and the continuation of the dialogue between the various parties, and that we have to ensure that the electoral legislation is amended, and the second round of the election – but only the second round – repeated. Anything else would be yet another manipulation intended to deny the leader of the opposition the chance of an election victory. That also means, though, that both sides must summon up the willingness to cooperate with us and with Russia equally; this must not, however, be the product of the desire for revenge, but must be characterised by respect for both sides if it is to help bring reconciliation to the Ukrainian people.
Mr President, I should like to take this opportunity to greet Mr Tarasyuk, who once shared with me the chairmanship of the inter-parliamentary delegation, and whom I know as a champion of reforms in his country. The reason for the political crisis in Ukraine is the violation of democracy. The elections did not meet democratic standards. There was no balanced campaign, the electorate was intimidated and fraud was committed in various ways. That is unacceptable. It follows that we reject the result of the second round of the presidential elections. What is central in this issue is the right of the people of Ukraine to make up their own minds in an open and transparent, democratic process. We side with everyone in the Ukraine who stands up for their democratic rights. We must, first and foremost, find a way out, a political and peaceful solution to the situation that has arisen. The EU must deploy all diplomatic means in order to help bring this about.
There is, however, a greater challenge yet, for this political crisis does not stand on its own. The outcome of the elections will have a great impact on the EU’s relations with Ukraine, either in the positive or negative sense. The only satisfactory solution to the crisis is that justice be done to democratic principles and to the will of the Ukrainian people. The outcome of the elections was also rejected by the Ukrainian parliament. The solution is to re-stage the second round of the elections with the close involvement of international observers, ensuring that this third round takes place under circumstances that are totally different from those under which the first and second rounds were held, a situation in which democratic standards are, of course, respected under the close observation of the international community. We call on everyone to cooperate in this.
The democratic aspirations of the people of Ukraine are unmistakable and receive our unqualified support. The people’s involvement is evident from the scale of the demonstrations. I would express my great appreciation and admiration for the protesters in the cities of the Ukraine who argue in favour of the recovery of democracy. The situation in that country is tense, though, and we would call on both the opposition and the authorities to preserve the non-violent nature of the actions and to prevent the situation from escalating. If the authorities were to decide on using violence against the peaceful protesters, this will, in our view, immediately impact on relations with the European Union. Similarly, the division of the country, for which some appear to be pressing, will engender a fresh, much more serious crisis and would not in any way contribute to a satisfactory solution. Moreover, this ambition gives a false representation of the current state of affairs.
What lies at the heart of the matter is the violation of democratic standards, and not the fact that there is a geographical division in the support for the candidates. Neither is this about Ukraine’s choice between the European Union and Russia. On account of its location, economy and history, Ukraine will always need to maintain in-depth relations with both. Although today’s debate is not about our relationship with Russia, Russia an important factor in the issue and, unfortunately, adopts a slightly different stance in this respect. Last week, Mr Balkenende, the Dutch Prime Minister and President of the Council, on behalf of the presidency, expressed very clearly the contrasts between Europe and Russia, and on that we congratulate him. It is, nevertheless, of major importance that Russia be involved in the way in which the crisis is solved and that the Kremlin’s support be sought for the staging of another second round of the elections.
Europe benefits greatly from stable governments in all its neighbouring countries. On account of its size and location, Ukraine is a crucial partner. The European Union must offer scope for the accelerated strengthening of political and economic cooperation. Needless to say, the EU and Ukraine can only cooperate in a more concrete form if a satisfactory and democratic solution has been found for the present crisis. In my view, the debate in question should produce a better response to the European aspirations of Ukraine than has been the case to date. I think that not so much this Parliament, but certainly the Commission and the Council have avoided the response to that question over the past few years and like Mr Brok, I am not that impressed with the EU’s commitment to Ukraine in recent years. We now have a different Commission, though, and that opens up new opportunities. Today, we stand united in the reaction to the crisis. I trust that once the crisis has been resolved, hopefully in the positive sense, we can start taking concerted action along with Ukraine and with better policy than has been adopted so far.
Mr President, we who have the privilege of living in stable democracies sometimes forget that human rights, democracy and secret elections are not enjoyed by everyone. Many Members of this House have personal experience of what it means to live under authoritarian regimes and of what it is like to have to fight for democratic rights. Many of these countries are now members of the European Union, a fact that exemplifies what can happen when people are allowed to choose their own path.
The whole world has been impressed by the democratic national festivities that we now see on the streets and in the squares of Ukraine, in which hundreds of thousands of people are braving the snow and the cold and, in a cheerful, peaceful and well-organised way, are demonstrating in pursuit of their rights. We are firmly behind the supporters of democracy and, as many have said, this is proved by the fact that we are all wearing orange scarves.
Like the Ukrainian people, we reject this election that has been surrounded by so much cheating, harassment of journalists, lies, buying of votes and other factors that really are out of place in free elections. We support the demand for a second round of elections under quite different circumstances. It was pleasing to hear from the Commissioner about the degree to which Europe intends to be a helpful presence in the event of a second set of elections, and it is to be hoped that this commitment will also continue in the same way and with the same vigour after the elections, however they may turn out.
I should like to address the representatives of the Ukrainian Parliament, if they are still here, and let them know that the message from this House to the effect that the Ukrainian people, like all other peoples, are entitled to enjoy freedom and democracy and to shape their own freedom has the support of this House across the political spectrum. We support you in your struggle. Good luck!
Mr President, I also feel like rejoicing over what has been happening for the last ten days in Kiev and almost throughout Ukraine, over this massive, extremely determined and entirely peaceful demonstration in favour of strict transparency as regards the ballot box and the ballot papers, which have been falsified and manipulated by those currently in power. I feel that the dynamic at work in Ukraine itself should be brought to the fore. Entire sections of Ukrainian society are collapsing, with journalists, intellectuals, civil society, the authorities and the institutions all claiming their right to free speech.
Against this backdrop, I feel it is useful to highlight the fact that the mobilisation of civil society has enriched and probably increased the effectiveness and coherence of EU action to address this situation. It is also true that we are starting to dream that the EU can take a similarly coherent and effective stance in other EU-neighbouring countries where the will of civil society is stifled by authoritarian and autocratic leaders. This is, for that matter, what the EU is doing with the countries in question, on the basis of common values and commitments. This should be emphasised, as should the extent to which this approach differs from that of Russia and differs from what is already happening in that country, where calumny prevails in all of the State-monopolised media. We are indeed entitled to feel much more concerned about democracy today in Russia than about the future of democracy in Ukraine.
– Mr President, although I have no orange scarf around my neck, I feel myself no less close to Ukraine than you do, for I spent six continuous years of my life in Kiev.
The correct result of these elections must be put on the table – on that we agree. No matter how this election may have turned out, though, the main thing it shows is that Ukraine is deeply divided – territorially, politically and ethnically. This division is to a substantial degree the result of international interference going back long before this election and very much to the detriment of the Ukrainian people. Mr Putin gave his favoured candidate massive backing and wasted no time in congratulating him on his victory. In his own country, the Russian president is doing away with elections for the heads of the Russian regions, some of which are no smaller than the whole of Ukraine. President Bush is concerned and criticises the way the election was conducted, seemingly having forgotten the grave doubts about the propriety of his first election and the numerous complaints about his second. Innumerable advisors have given logistical support to the opposition in Ukraine. For months, this election has been dressed up as a choice of direction – with Russia or with Europe, as if Russia were not itself part of Europe to a substantial degree.
Ukraine, however, cannot throw itself into the arms of one single ally. If it wants to resolve its serious economic and social problems, the right thing for it must be a good relationship with all its neighbours, both new and old, and this it must be allowed to build up under whichever President, without empty promises, admonitory finger-wagging or unconcealed arm-twisting. The people of Ukraine must take their decisions democratically and independently, and they will.
Mr President, that Kiev is more European than Ankara is proved beyond reasonable doubt by what has happened over the past ten days in Ukraine, a country in which people stand up valiantly for the essential value of their ballot papers, and also one that has taught all European institutions a lesson about the true meaning of a European community of values. Shoulder to shoulder with the United States of America, the European Union should aspire to review in the short term the outrageous electoral deception of the in Ukraine. All credit to the Dutch Presidency, incidentally, for its efforts to date and also for the stance adopted by our new Commissioner.
In the long term, the Union must also draw conclusions from the current dramatic situation in Kiev. Why should we not give Ukraine the prospect of membership when we would do the same for Turkey, which is – let us face it – a non-European country? That appears to me to be an untenable, and in any event harmful, position.
The doom scenarios about the collapse of, or even a civil war in, Ukraine have been concocted by the actual losers of the ballot both inside and outside Ukraine. Would President Putin actually put Russia’s relationship with the United States and the European Union on the line for a Ukrainian President who has no credibility either inside or outside Ukraine? That appears too irrational to be true. Precisely a week ago, a Ukrainian author urged that ‘more urgently than ever, we need the moral and political support of the democracies in the world, because if we gamble away the democratic Ukraine today, you can forget about your self-congratulatory and conflict-free Europe as soon as tomorrow’. As close neighbours, we should be quite clear about this.
. The events following the parliamentary elections in Ukraine are a convincing demonstration to the democratic world that the Ukrainian people reject the direction taken by many states of the former Soviet Union, where authoritarian or semi-authoritarian regimes have imposed themselves. The Ukrainian people reject the Belarussian model, which is a source of shame for Europe, and also the variant of democracy that is subservient to the President of Russia.
Whatever the outcome of the electoral crisis may be, Ukraine will never be the same again. The demand by a wide section of society for its rights is mobilising society to take action not only in respect of the stolen election results, but also against corruption and oligarchical capitalism, and is forging a clear understanding of the choice for a democratic future for Ukraine.
Following an invitation from the Ukrainian Parliament, I was able to follow the course of the Ukrainian presidential elections in person. I unequivocally agree with the conclusion reached by the international observers that the elections were fraudulent. The ruling politico-economic elite is preventing the Ukrainian people from democratically electing their president. The disinformation about the opposition candidate that poured out of the government-controlled mass media chimed exactly with the assessments broadcast by the mass media under the control of the President of Russia. In the eastern part of Ukraine, it was precisely the Russian media that played a decisive role in turning society there against the opposition.
Russia has invested considerable resources into the campaign of the Ukrainian Government’s candidate. This included the direct intervention of the President of Russia himself. This clearly shows Russia’s fear that its policy in the region is under threat. The victory of democracy in Ukraine would threaten the Russian-sponsored stability in Belarus and the amnesia regarding Moldova. The victory of democracy in Ukraine would mobilise democratic forces in Russia itself.
Ukrainian society has come to the defence of its decision. Now it is the turn of the democratic world – the European Union first of all. The European Union must make it clearly understood that those who fail to observe democratic principles and fail to abide by the law cannot be partners of the European Union. The same restrictions must apply to them as have been introduced against Belarus.
Ukraine is a European country, and the people on the streets of Ukraine have proved that an absolute majority of them have chosen democracy and the rule of law. Those are concepts that unite the Member States of the European Union.
Ukraine has become a focus of world attention. It must become a focus of the European Union’s attention. Ukraine must be given the opportunity of joining the European Union. Starting to open up such an opportunity would be an enormously stabilising influence on the democratic process in Ukraine.
– Mr President, I speak on behalf of the Italian Socialist Party. The peaceful orange revolution currently under way in Kiev has a great deal in common with the ‘rose revolution’ which brought President Saakashvili to power in Georgia exactly one year ago. He was then democratically elected by a huge majority in January 2004. Mr Saakashvili, whom I was able to meet in Tbilisi a few days ago, is leading Georgia towards a path of renewal, growth and development, within a healthy, pluralist context of democracy.
Back in November 2003, however, the people’s verdict had been overturned through the vote-rigging arranged by ex-President Eduard Shevardnadze, who was then driven out by a popular uprising, which, apart from anything else, took place without bloodshed. Today the story is being repeated and, as all the international observers, including those from Europe, have confirmed, the Ukrainian people’s decision has been blatantly altered and misrepresented through obvious, flagrant irregularities.
Today the Ukrainian Parliament, the Rada, has passed a vote of no confidence in Prime Minister Yanukovich. Although this action in itself is not binding from a legal point of view, it does have a great intrinsic symbolic and political value and confirms the success of the popular pressure that has been exerted in recent days. We must not allow Europe to remain deaf and dumb to all this. Let Europe make its voice heard in that country, which lies so close to our borders, so that the tensions there do not degenerate into civil war or an escalation of violence, and so that all those young people can at last be heard. The young citizens who courageously and proudly wave orange flags or Georgian flags demand and hope for a future of peace, justice, the rule of law, democracy and freedom – a new, different page of history. Let us here in Parliament raise a cry of solidarity with the demonstrators in Kiev: today we are all Ukrainians.
Mr President, this House should be proud that last week its MEPs were amongst the first foreigners to address the assembled crowds in Independence Square in downtown Kiev. I was personally deeply moved by the faith of the young Ukrainians in that square in a free, democratic and European-value Ukraine in the future, and their belief that justice, through people power, will ultimately triumph.
There can be no doubt that they were cheated of their election result and the choice of a president of their own desire, but we in the western world cannot be neutral over a large European country struggling between a future as a potential EU and NATO Member State – a democratic one at that – and a powerful clique of corrupt, post-Soviet, anti-democratic authoritarians willing to steal the election, through fraud if necessary, under the tutelage of Moscow.
I welcome today’s vote of no confidence by the Parliament of Ukraine, which has distinguished itself as the only body that is generally reflecting the views of the people. I call on Prime Minister Yanukovich and his government, who unlawfully used the state’s resources to further their campaign, to resign forthwith and on Mr Yanukovich to fight the election as a private citizen, to ensure free, fair and transparent elections on a level playing field.
The recent calls by eastern apparatchiks to split Ukraine in half is highly cynical in a country which in 1991 voted overwhelmingly for a unitary state. This agenda is designed to produce immunity from criminal prosecution for electoral and other frauds, as well as to ensure that the Donetsk oligarchs, who have accumulated massive wealth which funded Mr Yanukovich’s campaign, are not open to challenge or scrutiny and that they are not subject to confiscation of some of the dodgy privatisations that have occurred in Ukraine in the last couple of years.
We do not want another Transnistria, 30 times bigger in eastern Europe. Let us hope for a united, democratic and free Ukraine in the imminent future.
Mr President, onFriday, in an interview on Russian television, Mr Sergei Yastrzhembsky, Vladimir Putin's man in charge of relations with the European Union, accused the new Members of the European Parliament and their Member States of interfering in Ukraine, adding that 20 years ago Solidarność was a creation of the West and that now the Poles were doing the same in Kiev.
Leaving aside this repetition of Soviet rhetoric about Solidarność, he does have an important point, which I would like to make here again today. The new Members feel acutely, both negatively and positively, the course of events in Ukraine today. Just as the founding Members of the EU recall the experiences that led to the establishment of the Union, so too we recall what was done to us and why for so many decades we could not join the Union.
We recall the sham elections in the three Baltic countries in 1940, when for instance, like Mr Putin's congratulatory call to Mr Yanukovich even before the announcement of preliminary results, Latvia's sham election results were accidentally published the day before they took place. We recall only too well the rigged elections after the war in Poland, Hungary and Czechoslovakia. We have seen this before and we know what comes of it. But we have seen the other side as well, how tens and hundreds of thousands of people come together peacefully to state their solidarity with democracy.
We saw this with Solidarność in Gdansk and Warsaw and with Charter 77 in Prague; we saw it in the streets of Berlin and we saw it in the singing revolutions of the Baltic countries. In other words we know what is going on, we have seen it before. The 75 million people who became EU citizens this March are experiencing 'déja vu'. Our understanding of these events, our empirical knowledge, must not be dismissed by those who lack the knowledge or understanding of what this means.
Mr Yastrzhembsky, but I fear also some in the West, would paint the new Members' direct experience and knowledge as something that gets in the way of relations with Russia or that threatens illusions about what is going on in Ukraine.
We recall those in the West who said we should be careful with Solidarność, it might upset Brezhnev. We recall Western politicians who said the Baltic countries should not seek independence lest it threaten Mikhail Gorbachev.
I am not here to take sides in a political contest between candidates and parties in Ukraine, but I do take a stand against manipulation of elections.
We cannot say no to the Ukrainians because we are afraid of losing investments or markets in Russia. Democrats always try to find the Aristotelian golden mean, even in politics, but there is no middle ground between the truth and a lie, between democracy and its all too many opponents.
I should like to thank both the European Commission and the Dutch Presidency for their decisive actions over the past week.
I shall be honest and admit that this was not what I expected. After seeing how rapidly the European Union took immediate action to send Javier Solana, Aleksander Kwaśniewski and President Adamkus to Ukraine three days after the rigged elections, I felt for the first time that accession to the European Union had been worthwhile, and that we are now part of a group able to stand up for a defenceless nation that is struggling to achieve independence and freedom.
I should like to express my heartfelt thanks for this. Up until now, such a rapid reaction could only be expected from the United States, or at least that was the case in our country, Poland. I am delighted that this time the European Union was able to act more swiftly and effectively. The European Union is now acting as mediator in the conflict in Ukraine. As an observer of the presidential elections in Ukraine, I should like to share an observation with this House. The crowd of people on Independence Square last Saturday numbered one million. This number included many Poles, as the Polish people remember the explosive emergence of the Solidarity movement in 1980, and realise that history is currently repeating in Ukraine.
There are a great many Georgians and Georgian flags on Independence Square, as Georgians are aware that recent events in their own country are being re-enacted in Ukraine. Yet there are also huge numbers of other young people who have travelled to Independence Square, Russian and Belarussian students, for example, The latter are anxious to experience in Kiev, albeit briefly, the freedom denied them in their own countries.
I am convinced that if the European Union supports the emerging democracy and civil society in Ukraine, it will in so doing ensure that democratic principles prevail in the whole of the East and in the whole of the area to the east of Ukraine and to the east of the European Union. This is not about the division of spheres of influence. It is about democratic principles, which, after all, we would all like to be enforced to the same degree throughout geographical Europe.
In view of the fact that I will travel to Kiev tomorrow as part of a delegation, I should like to call on this House to adopt the amendment I shall now read out, tabled by myself and Mr Geremek. This amendment calls on the Ukrainian Government to refrain from exerting any pressure on the media, and in particular on the public media, in order to ensure that the Ukrainian people are provided with objective and impartial information on the candidates and the situation in their country.
– Mr President, as a Lithuanian as well as a representative of the Lithuanian nation, whose president, together with the Polish President Mr Kwaśniewski and Mr Solana, is today in Kiev, I would like to draw your attention to the fact that events in Ukraine and the success of the peaceful revolution will have important consequences not only for Ukraine, its nation and not only for the further development of the European Union, but also for the nearest of Ukraine’s neighbours – Belarus. It is, therefore, very important for everyone now to show solidarity. Our support for democracy today in Ukraine also sends out a signal to the dictator of Belarus. I am sure that the close attention and hope with which the Belarus nation is observing the development of events in Ukraine is matched by attention and fear in the gaze of Mr Lukashenko. Therefore, let Ukraine’s success today also be the prelude to success for democracy tomorrow in Belarus. Thank you for you attention.
It is very difficult to say anything original before this House today. Yet this is a very good day for the European Parliament, as we are expressing our opinions on issues of the utmost importance to the European Union. We are discussing our largest neighbour, which has a border of 700 km with the European Union. The EU’s 25 Member States are experiencing problems relating to social apathy, yet there is a country in Europe in which electoral turnout is almost 80%. In that same country, several hundred thousand people have been standing in the cold for ten days in many towns, demanding the right to free and honest elections. After ten days, the people of Ukraine are now becoming impatient, and there can be no doubt that they are also exhausted.
Now it is up to us, the international community, to take the initiative by bringing pressure to bear on those in power and by calling for fair elections. We should adopt a clear stance on this issue. In my opinion, four key principles must be upheld. The first is that those in power should avoid any kind of solution by force. The second is that Ukraine’s territorial integrity should be maintained. The third is that the second round of elections should be held again, with OSCE monitoring and an electoral law preventing widespread irregularities such as voting away from one’s place of residence. Fourthly, the candidates should have equal access to the media. We appear to have already forgotten that this was our key principle even before the first round of elections.
There are also things we must demand of ourselves. For example, observers are needed, and in far greater numbers than previously. A thousand observers from the 25 EU Member States, the European Commission and the European Parliament are needed for the next round of elections. I ask for this figure to be agreed on, for the costs to be shared and for an appropriate number of observers to be sent. This will prove that we are genuinely opening up to Ukraine.
– Mr President, I am grateful to the Council for reminding us that the European Union does not have a candidate in the Ukrainian elections, that our responsibility is undoubtedly to contribute to the holding of democratic elections, and that we must press for a peaceful, political solution to the institutional conflict in Ukraine.
We call for the ballot to be repeated and express our solidarity with all Ukrainians, with the whole Ukrainian people. We are not here to support either Mr Yushchenko or Mr Yanukovich, who have both, moreover, been heads of the Ukrainian Government; nor are we here to push for the partitioning of Ukraine between the East and the West, but to guarantee the territorial integrity of the country.
I find this contrast between the good guys and the bad guys rather nauseating. Who are we to say that the democratic good guys are the Kiev students and the bad guys are the miners coming to protest in Kiev? We need to make a non-simplistic interpretation of what is happening in Ukraine. Unfortunately, Ukraine is already a geographically divided country, in which the Russian population makes up 33% of the total population. In view of these figures – which are similar to those we find in Iraq, where the Sunni population makes up 33% of the total Iraqi population – we need to find a political solution that seeks to hold the two parts together and allows the president who is to be elected – and we want to see him elected in a democratic election – to be president of the whole country.
The danger now is not just that the country may split, Mr President, but that there may be civil war. I have the feeling that the spirit of Yalta is perilously alive in this Parliament and that the only objective is to drag all or part of Ukraine into the western sphere of influence. I do not agree with that. The strength and the responsibility of the European Union is not to fight for the causes of the West but to fight for the cause of democracy and to play a part in helping the President of Ukraine to be truly the president of the whole Ukrainian people.
– The joint resolution by the groups is clear and firm. The wishes of the Ukrainian nations must be implemented in accordance with the principles of democracy. I would also like to highlight the importance of those sections of the resolution that support Ukrainian unity and integrity. Ukraine is in many respects divided, but splitting the country up into two states would be harmful and dangerous. It would, if anything, cause new problems rather than solve older ones.
Ukraine should be given the opportunity for genuine independence. It must have a right to good relations and cooperation both with the European Union and Russia. The best situation would be one where we were able to build a multilateral partnership in which the EU, Russia and Ukraine were on an equal footing.
I am not happy with section 10 of the resolution. In my opinion we should state clearly that Ukraine, as a European country, has the right of accession to the European Union as long as it meets the conditions of membership.
The new Neighbour Policy for Europe should not be seen as an alternative to membership, but a tool to help our European neighbours along the path to membership of the EU. Now that Turkey has in principle been accepted as a member, the door must also be left open for Ukraine, which is a bona fideEuropean country.
Mr President, I am encouraged by the clear conclusions drawn by both the Council and Mrs Ferrero-Waldner. I have been the rapporteur for Ukraine on behalf of the Council of Europe. What is happening today is nothing new: the same rigging of elections, curbing of the press, depriving people of their rights took place then. It is a pity that continual reports about shortcomings in establishing the rule of law and transparent society have not been taken at their face value in the West.
For many years hopes were cherished that in due time and with patience all problems would be overcome. The opposite has happened: policies of accommodation and attempts to keep post-Communist rulers as good allies at the cost of turning a blind eye to gross violations of democratic rules have brought about a dramatic worsening of the situation. The EU also has to share responsibility for not reacting in time and for not clearly taking the side of genuinely democratic forces.
Instead, the Ukrainian people have given us a lesson. Now there is not a minute to lose. Some still argue for declarations in support of democracy but say let us be prudent and not offend anybody, let us not aggravate the situation further by taking sides. It is right that we should not take the side of a particular candidate – that is the exclusive right of the Ukrainian people. However, look around this Chamber and you can see that we have taken sides – look at the orange colours. It is our duty. It is also our duty to adopt very soon the important resolution we have prepared.
Mr President, we cannot underestimate the sensitivity of the situation. The stakes remain very high at a national and an international level. What is the message that we should send to the Ukrainians, whether they support one candidate or the other? We should send the message that we stand for democratic values, territorial integrity, human rights and fundamental freedoms, the impartiality of the courts, the rule of law, peaceful solutions, just solutions.
But what is the message that we are receiving from the Ukrainians? We are receiving the message that the aspirations of a people may be stalled. Obstacles may be placed in the path of democracy but ultimately justice will prevail. What is the EU’s message to the international community? I conclude by saying that we are relevant, we can speak with one voice. We cannot compromise where democracy is concerned.
– Mr President, I will be going against the current because I do not believe that it is just a revolution that is happening in Ukraine: what is also taking place is the last stage in the demolition of Russia, because Russia was born in Kiev.
In Ukraine, just as in Russia, oligarchic cliques have seized power and produced a criminal state with the blessing of the International Monetary Fund. What is happening in Moscow is not to anyone’s liking, but hundreds of millions of dollars have been invested in the West to pull Georgia, Belarus and Ukraine away from Russian influence. That is the truth, and the ideals of freedom and democracy have little to do with it: 49 million Ukrainians are the victims of this situation.
Victor Yushchenko and Yulia Timoshenko are no more champions of democracy than Victor Yanukovich: both are in fact the children of Leonid Kuchma. It is obvious that Vladimir Putin’s Russia wants to reassemble a few pieces of greater Russia, and that is no less legitimate than wanting to pull Ukraine into the West. The question is whether it happens with or against the will of the peoples concerned. It will be very difficult to keep all Ukrainians in a new Galicia and it may end in bloodshed. Mr Yanukovich has proposed a compromise which at least buys some time to prevent a clash. Mr Yushchenko has rejected it.
Clearly, Mr Putin’s strategic design will be in tatters without Ukraine and, clearly, Mr Putin will not give up easily. If anyone is perhaps thinking of forcing him to do so, they should think of the consequences, which would be a serious blow to the future of European-Russian relations. I do not believe Europe should venture along that path.
Mr President, Commissioner, ladies and gentlemen, following on from Mr Battilocchio’s evocation of the ‘rose revolution’ in Georgia a year ago, let me say that visitors to Tbilisi will find in the cabinet chamber, on the streets and in the President’s office, the European flag hanging alongside its Georgian counterpart, as if the country were a Member State of the European Union, and, if you stand on Freedom Square in Kiev, you will see there the Georgian flag and the European flag, for all these countries aspire to make their way to Europe. Not all of our neighbours, though, can accede to the European Union. As early as when we take our decision in December, we will have to consider the European Union’s capacity for accepting new members, and so we need to come to some clearer conclusions about our European neighbourhood policy, and that very soon. In her hearing before the committee, the Commissioner was pretty clear about how that was one of her priorities. If that is the case, though, if there is the expectation of coming to Europe, and if we are ready for it, then our response over the last few weeks was inadequate.
That the High Representative was willing to go to Kiev only when this House insisted on it was a mistake on his part. He should have been there before the elections, showing that Europe has an interest in fair elections, and if it is indeed the case – as our fellow-Members tell us – that the Commission had to be asked whether it might not send a larger delegation, whether it was not willing to be more involved in these elections, then that too revealed an oversight, and one that is now a source of great pain to us. Whilst we understand that massive staffs, lots of money and large numbers of personnel are going into the preparations for the Palestinian elections on 9 January, we could have shown the same commitment to one of our immediate neighbours, with its 50 million inhabitants, which wants to be part of Europe.
I therefore think that our European neighbourhood policy, with the report that we will be starting to consider in a few weeks’ time, needs to have new life breathed into it. Participation in the internal market, participation in European programmes – we need to be sending out signals now about the many things we can offer.
This is not about thinking in terms of spheres of influence, nor is it anti-Russian, for a democratic Ukraine too will need to maintain good relations with Russia, and we Europeans need to support it in this.
– Mr President, it is the self-evident responsibility of every progressive citizen to defend democratic freedoms in Ukraine without foreign interference. It is the obligation of the European Union to remain constant on questions of principle and not to take a selective approach, as certain parties have hastened to do.
The sole objective must be the contribution of the European Union to a peaceful and democratic solution, by repeating the second round of the presidential elections under conditions of complete freedom, so that Ukraine can get out of the political cul-de-sac and so as to avoid any danger of destabilisation, which would have dramatic consequences for security and peace in Europe. Our message must also be clear to Russia, concerning the avoidance of any action which would complicate the situation. For the European Union, Ukraine cannot be batted back and forth between conflicting interests. It would certainly be a strategic error if the European Union were to be trapped in the dilemma between Europe and Russia.
At this crucial time, the European Union must talk to all the political forces in Ukraine and win the confidence of all the Ukrainian people, not line up behind one side or the other. Our collective stand must be linked to a guarantee of the democratic expression of the people and defence of the independence, unity and territorial integrity of the country.
Ladies and gentlemen, many in this Chamber will have heard more than once the rhetorical question about the extent of the borders of Europe. After the recent events in Ukraine it has become evident that Europe is definitely larger than many people had previously believed it to be.
Despite the harsh eastern winter, the spirit of European democracy is once again decisively on the march. The determination of the demonstrators in Kiev is not an attempt to protect the opposition leader, Mr Yushchenko, but to defend the territorial integrity of Ukraine and to demonstrate their support for the rule of law and a legal state.
I also support a united Ukraine, a country that is both our partner and a powerful neighbour.
It was not simply a question of the voters deciding between the two candidates. It was, above all, a vote against one of the candidates. They voted against the prime minister, Mr Yanukovich, who, in the eyes of many, represents the oligarchy and a corrupt state.
It was and still is an uprising of the humiliated and the outraged. An uprising in the name of human pride and dignity. It is an uprising in the name of basic human rights and this is why the men and women of Ukraine deserve not just our support and our solidarity, but our help and our action.
This resistance by people who have nothing to lose represents a last hope for them just as it does for us. For us it represents, above all, a responsibility to put our European institutions in order.
I congratulate the Commissioner, and I would like to make one other point. Ukraine has contributed greatly to democracy and peace. She has given up her nuclear weapons, which was an enormous contribution. Now she deserves to be rewarded.
Judging by the number of orange scarves in this Chamber, the Orange Revolution has also reached the European Parliament. This should come as no surprise, as the virus of freedom and democracy is extremely contagious and fast-spreading. My own country, Poland, and other Central European countries provide abundant proof of this. They became infected with the disease of democracy and freedom many years ago. Today the impossible is becoming possible in Ukraine, and the Ukrainian people are awakening from their lethargy. Ukrainians are demanding their rights. They no longer wish to be cheated, and they wish to make their own decisions. Before our very eyes, the Ukrainian people are facing one of their most difficult tests, a test of their civil responsibility.
Yet today we too are faced with a test, namely a test of our solidarity. What must we do to come through with flying colours? Firstly, we must speak clearly and plainly about values, and about the values that connect us to the hundreds of thousands of people who took to the streets of Kiev. We should speak in the very language used in the motion for a resolution. Secondly, we should dispel myths, including those referred to by Mr Fava, among others. Ukraine is not divided geographically, although there are many today who wish this were the case. Ukraine is divided into those who have shed the yoke of fear and those who have not yet managed to do so. The first should be given political support, and the second should be guaranteed a place in the new Ukraine. Thirdly, the European Union must continue to participate in the political dialogue taking place in Ukraine, as without our international involvement, there is a threat that Ukraine will be faced with the worst possible scenario, namely chaos and fratricidal warfare. This is the most important challenge facing us today. In order to prevent such a disaster, the European Parliament should adopt the motion for a resolution by acclamation and without amendment, and it should be taken to Kiev by the European Parliament’s mission. The Council should support the continuing presence of the High Representative in Kiev, and outline its vision of a European future for Ukraine at the summit in December.
Mr President, Commissioner, ladies and gentlemen, today I am proud of our Parliament. We have woken up to our responsibility. This is now a question of law, justice and freedom, because Ukraine and the EU share a common future.
The spread of democracy is our greatest challenge. It is our mission. One day mankind’s weapons should all be trained in the same direction. It will be a long journey, but it is a morally right and just one. At present this is not just about Ukraine: this is also about developments in Russia, which has, quite unexpectedly, got mixed up in the Ukrainian elections.
Russia’s future is closely connected with ours. At present, Moscow is rapidly moving in the wrong direction and away from democracy. If we can steer Ukraine’s development in the right direction, that will also help Moscow make the turn in the right direction itself. We cannot all have different notions about what democracy is. They are universal. We cannot allow Europe and Russia to head off in different directions: Russia must make the turn. On this point we have to remain adamant. The United States of America and the European Union need to work closely together, as there are such huge issues involved here.
I am proud of the Ukrainian democrats. It now remains to be seen whether they will be proud of us for staying adamant about this through to the end. This is a watershed in the development of Ukraine, but also for the EU. It is a historic moment. On one side of the watershed the murky waters of a totalitarian regime flow towards the past, where only the oligarchies and the present administration reap the benefits. On the other side, pure waters, the waters of democracy, flow towards tomorrow, one where the Ukrainian nation can draw strength for a better future.
Ladies and gentlemen, it is pleasant to hear that in this Chamber today we are reasonably united. Not only are various political tendencies united, but so are the Council and Commission. However, I should like to draw your attention to certain truths which we should take into account.
There is a certain paradox, that often enough we see what is happening far away from us better than what is happening next door. To be quite frank, I was surprised that even before the first round of the elections in Ukraine we were already receiving very many signals that there were violations and that the opposition candidate was not being given the opportunity to campaign openly. We did not react, and it was only when these flagrant injustices manifested themselves in the second round that we all bestirred ourselves. That too is good.
The policy of the European Union has never been and never will be aggressive, but the European Union is not and cannot be a mere talking shop that dispenses advice. The European Union is a sufficiently strict and powerful political union and that is why the European Union must, at all levels – Council, Commission and Parliament – demonstrate a strict and determined political will. That is why the European Union cannot merely point out the fraud involved in the Ukrainian elections. We cannot pretend that we do not see what forces lie behind the falsification of the Ukrainian elections. Those forces understand only determined and strong policies and actions. Otherwise, we shall have a situation where on one half of the field a game of tennis is being played but on the other a game of rugby.
I do not mean here simply the European Union and Russia, the West and the East. I am very familiar with Russia, and I know that there are a great many democratic and intelligent people there. Yet the leading tendency is antidemocratic and thirsting for revenge. We must therefore definitely support democracy in Ukraine, analyse the situation that has come about and forecast the future. That is why I agree with my colleague Elmar Brok, that the Council and the Commission must also react very speedily and very determinedly.
Mr President, what we are now seeing in Eastern Europe is a second wave in the fight for democracy. The same applies as applied fifteen years ago, and the events will be as decisive for Europe and for the way Europe will look in ten to fifteen years’ time, and subsequently, as were the events of 15 years ago.
It is crucially important that we see the serious dimension to the crisis that is playing itself out, in which the old dictatorship is trying to rob the people of its new democracy. We must be on our guard against a repetition of developments that might lead to a new Balkans. The events pose a number of important questions, especially – as Mr Vatanen pointed out – concerning how we go on to view Russia’s own development towards democracy, which is a matter requiring consistency and clarity. The events pose questions as to how we ourselves are to have respect for our own common foreign and security policy, and this is a crucial test in terms of how we are able to take action.
I believe it important for us to act not only on the basis of how serious present events are but also with a view to preventing what, in the worst case, may happen tomorrow and in the months to come and which is something that makes the situation extremely serious and that calls for immediate action. An unambiguous message to Russia and the Ukrainian leadership is required. Our only concerns should be for the Ukrainian people and for democracy.
Mr President, ladies and gentlemen, and our guests from Ukraine, who must be listening attentively to this debate. Without any more fear of contradiction, we can state that the abuses that took place during the Ukrainian elections were such that the results are unacceptable. Even Prime Minster Yanukovich himself has asked for the election results to be invalidated, particularly as there was some confusion in the western parts of the country. The leader of the opposition, Mr Yushchenko, and international observers, on the other hand, discovered that there was some confusion in eastern parts. Both, however, agree that the elections were not fair, something that everyone acknowledges.
The first countries to approve the rigged election results, which include Russia, Turkmenistan, Kazakhstan and Belarus, should be the first to take a look in the mirror. I would like to thank the Ukrainian opposition forces for calmly and patiently managing to make the voice of democracy heard in difficult circumstances. The EU should adopt a calm but determined stance on the situation in Ukraine. Our task is to promote democracy and human rights. This we have done in the case of Ukraine.
Much will be decided in these elections. The elections will decide whether Ukraine is to become a large version of Poland, a western European country with an open attitude towards democracy, or a small version of Russia, which looks to the east and an authoritarian, quasi-democracy. I hope that we in the EU agree which would be preferable. We will nevertheless respect the Ukrainian people’s right of self-determination. As long as the second round of elections is organised democratically and fairly, we have to respect the outcome, whether it accords with our personal opinions or not. If what I personally hope for were to happen and Yushchenko won, the losing party, that is, Yanukovich’s supporters, would not just fade into the background. We have to be able to work closely with them too. The Ukrainian nation is already a very much divided one, and we should not add to or aggravate this division and the policies it relies on. We need to secure a peaceful solution to enable all the Ukrainian people to continue building their society as a united Ukraine based on democracy, human rights, and the EU’s common principles of the rule of law.
.  May I start by expressing my thanks for the congratulations to the Dutch Presidency and, more importantly, my appreciation for the EU’s major involvement in its important neighbouring country, Ukraine, which was evident from all the speeches that have been made. I am delighted that this is also apparent from the fact that your Parliament is sending a delegation to Ukraine this evening. I think that Commissioner Ferrero-Waldner and others have made it abundantly clear what part – in many ways an important one – the European Union has played in the developments in Ukraine. Since a few somewhat more critical questions have been raised and comments made, it may be useful to point out that Europe was, of course, in Ukraine before the first round, and had given signals and sent warnings, for example in connection with access to the media during the preparations for the elections. As you know, and I am saying this because there may have been some confusion in this matter, it was after the first round that we took steps, issued our statements and developed our activities.
I share the view of a number of Members of this House – first expressed by Mr Schulz, but later by Mrs Staniszewska – that this is also a moment to be proud of what the European Union is doing, of the way we are trying to get the democratic model to work outside of Europe. As Mr Saryusz-Wolski, Mr Schulz, Mr Geremek, Mr Kaminski and many others have already stated, it is true that there is broad agreement in your House about what the position is and should be, and that there is also broad agreement with the Commission and the Council.
Understandably, reference has also been made to the historical significance of what is going on here. Similarities were drawn with, among others, Poland in 1980 and the Commissioner mentioned 1989 in many other former Eastern European countries. Rarely have I heard the Council, the Commission and Parliament speak with one voice to such an extent, because we refuse to accept the results which the central election committee has announced. We demand a new second round for the elections. Mr Saryusz-Wolski, Mr Brok and others did not pull their punches in that respect. We have absolute agreement on this. We all want free, fair and transparent elections, and a peaceful solution which also guarantees Ukraine’s territorial integrity.
With regard to the timing of the new second round of elections, to which reference is made in the resolution, both parties will first need to embark on further consultations. On the one hand, a bit of time is needed to gain an insight into the correct circumstances, for example in relation to provisions to enable sufficient observers to visit that country. On the other hand, I very much understand the concern that the whole process is being dragged out or delaying tactics are being applied. We should not accept this, because everyone, the people of Ukraine in particular, is entitled to have a new President elected in a free and fair manner as soon as possible.
It is understandable that the size of the observation mission should also attract comment. Allow me, further to a number of remarks on your part, to say that I too hope that the Commission will take initiatives, so that we will have an extensive European Union delegation in that country, obviously in tandem with the OSCE and the Council of Europe, to ensure that the elections will be truly free, transparent and fair.
Some of you have, of course, mentioned Russia as the other important partner in these developments, and in that connection I am pleased to inform you that we as presidency will, of course, maintain the very close contacts with Russia and that Mr Balkenende, in his capacity as President of the European Council, phoned Mr Putin again today and that both have concluded on a positive note that there is only one way forward, namely the peaceful solution within the legal framework by means of dialogue. Needless to say, and I am addressing Mr Wiersma and others when I say this, many improvements are needed for those forthcoming elections. I should like to flag one in the first stage in the run-up to new second elections there, namely access to the media for all parties, as we indicated prior to the first round. That should mean that the media should show more examples which herald a bright future under the motto ‘the future is bright, the future is orange’. This time round, orange is not the colour of the Dutch Presidency, because as you know orange is the Dutch national colour. Neither is orange the colour for a certain candidate, as has been remarked by a number of you, but is, as Mr Geremek and other have stated, a colour symbolising solidarity with all Ukrainians who demand free and fair elections.
.  Mr President, at my hearings, I expressed the hope that Europe would increasingly speak with one voice, and I am very glad to find us going in that direction the first time I address this House. Rarely can there have been such agreement between the Council, the Commission and Parliament, and I hope that is something we can achieve more often. My hope is that, if we speak with one voice, this will also really result in positive action of the kind we have just described and that I do not need to repeat now.
I did of course listen carefully to your observations, some of which were rather critical, and I would like to consider some of them. Firstly, many of you said that the European Commission or the European Union itself had shown too much of a hands-off attitude when it came, for example, to the observation of elections. To that I would like to say that I was myself President of the OSCE in 2000; we have a major organisation in Europe, which puts a great deal of effort into observing elections. On the ground, there is also ODIHR, which is a very important institution, and I believe that the OSCE should work together with ODIHR and the European Union on a basis of complementarity. In this case, though, it was the OSCE that made these elections its own particular concern.
Nevertheless, I will readily respond to your appeals and have already done some preparatory research. We are more than willing to get involved; we will see how much we can do, and, as I have said, my rapid reaction mechanism contains a number of things, similar to those we used in Georgia, that I can now tell you about. There is a whole range of things that we have been doing for two years already, including projects in support of training, for example the training of local election observers, along with projects for the information of voters and for training the members of local electoral commissions and journalists, and projects relating to the reporting of elections or helping to reform legislation on elections and the media. As you can see, we have been far from inactive, but I do believe that the various institutions in which we all work should complement each other in the work they do.
My second point is that it has been said time and time again that Europe did not go far enough and that we too bore some responsibility for Ukraine’s present situation. That is something I really must repudiate. In my former capacity as Austria’s foreign minister, I sought out very close contacts with Ukraine, and I can tell you that the European Union’s partnership and cooperation agreement, which was negotiated above all by the Commission, has, unfortunately, been insufficiently implemented. Over and over again, I really did go to a lot of trouble about this and told people that they had to do something themselves. I believe that the time has now come to put this neighbourhood policy really centre stage in my policy, and that is what I intend to do; it goes without saying that what we do about the action plans in the immediate future depends on how Ukraine itself now reacts. My plan is to put these things on the table provided that we can really make speed about tackling them.
One of you said that Europe shares a single soul and that shared soul is also present in Ukraine. Let us all be inspired by that to join together in giving this shared soul wings!
I have received six motions for resolutions.
The vote will take place tomorrow at 11 a.m.
The debate is closed.
– The policy of the ΕU is blatant, unacceptable, provocative intervention in the internal affairs of Ukraine. The critical situation in which the people find themselves is the result of the restoration of capitalism and subsequent intervention by and competition between the imperialist powers and of the policy followed by the elite in the new imperialist order who have been governing the country over recent years.
The undisguised intervention of the ΕU, with the presence of Mr Solana and the governments of Poland and Latvia, suppresses any concept of national independence and is connected to efforts by the ΕU to safeguard a beneficial playing ground for controlling the region in the tug of war between USA and Russia.
The EU stand that it does not support either candidate is hypocritical in the extreme, when it has turned into Yushchenko's pre-campaign office. The statements by the US administration on the Ukraine regime are also provocative when, exactly one year ago, it was praising it on its positive stand on the war against Iraq.
The ΕU, the USA and Russia are interested in securing their interests in Ukraine and are exploiting the dissatisfaction being expressed by the people with the policy being applied, which both contenders for power endorse.
It is in the interest of the Ukrainian people, who alone have the authority to resolve their problems, to overturn the current policy, expressions of it and foreign intervention.
The next item is the Financial Perspectives, with an oral question to the Council on preparation of the next financial perspective.
. Mr President, as Vice-Chairman of the Temporary Committee on policy challenges and budgetary means of the enlarged Union 2007-2013, I am speaking on behalf of the Chairman, Mr Borrell Fontelles, to put his question to the Council, and I welcome Mr Nicolaï being here. As the Council knows, Parliament convened this temporary committee and Mr Böge is its rapporteur; so far we have eight working documents and because as yet they are only working documents, we have not taken any formal positions.
Hopefully the questions that we put before the Council and the responses that we get back will help us reach some conclusions. Having said that, to be perfectly honest, I hope that when Parliament does make its decisions there are certain items that it will be resolute about.
In the previous Parliament, in a report that was voted in my name, we set out certain conditions, certain priorities, one of which was quite simple: there will be no interinstitutional agreement without the agreement of Parliament. The Council is well aware of this but it needs to be stressed, as it is in the text of this oral question. We have also the issue of the length of the proposed financial perspective and Parliament will, I am pretty sure, bring it down to something like five years rather than seven years.
More important is the position of a fallback. Mr Böge asks in one of his working documents: what are the options if we cannot come to an agreement with the Council? Do we go for Article 26 of the IIA or do we go for Article 272 of the Treaty?’
Having been in this Parliament for the past 15 years and involved with the Committee on Budgets for all that time, I am pretty sure that Parliament will go for Article 272. That message needs to be got across to the Council. I know that you, Mr Nicolaï, are well aware of that and also of the consequences if we do not reach an agreement. Therefore, it is incumbent on both our institutions to make sure that we reach an agreement.
Moving away from the oral question for one moment, I am now the rapporteur for the discharge, and it is becoming obvious that Parliament’s budget gets a bad press every November when the Court of Auditors report is produced. I would hope that the institutions – and if not the institutions then at least I hope Parliament – can make a decision that we will not conclude an interinstitutional agreement until the budgetary authority has agreed a solution to the audit, to the legality and regularity of the European Union budget.
It is no use concluding a financial perspective that will be seen by the general public as being misspent, misused and irregular throughout the next five, six, seven years or whatever period we agree to.
I come now to the questions; they are there for everyone to see and are quite simple. The first one is: ‘How does the Council intend to cooperate with Parliament?’ We are talking about how we are going to work together. Hopefully we will not work as two separate organisations and there will be some work in tandem, so that we can share our ideas and make sure that the building-block approach of the Council matches our own approach as set out in Mr Böge’s working documents.
There is also a question about the calendar of the Presidency, when you hope to conclude, what your present Netherlands Presidency hopes to achieve, and what you think the next Presidency will achieve by the middle of next year.
We mentioned the issue of trialogues, but it is fair to say that after an informal meeting we had this morning, Mr Nicolaï, you may give us a response to that. Parliament’s position right now is that we should be having monthly trialogues, but I am sure your response will enlighten us on your thinking on this. I personally go some way towards your sentiments on this.
An important issue is the question regarding the ‘Prodi package’. We really need to know where the Council is coming from. What is the basis for your building blocks? What is the basis for your working documents? Is it the Prodi package or are you taking a different approach?
Finally, the last question: ‘In the Council’s view, what connection exists between the Commission’s proposals on the new financial perspective and the issue of own resources?’ Some of us, being British, are not bothered, but for the majority in this House it is a crucial issue. On that, Mr Nicolaï, we would appreciate some answers.
. Mr President, let me start with Mr Wynn’s remark about what will happen if there is no agreement on the financial perspectives. That was not the nicest way to begin a debate in the European Parliament, because I believe we will reach agreement with Parliament on the financial perspective on time. As Mr Borrell and Mr Wynn pointed out, the next financial perspectives represent one of the weightiest and most significant dossiers currently facing the Union. The Council is therefore grateful to have been given the chance of setting out briefly how it is envisaged that this dossier should be dealt with.
As you will be aware, the timetable for finalising work was laid out in the Multiannual Strategic Programme for 2004-2006, adopted by the European Council in December 2003. Thus, with the majority of the Commission’s financial and legislative proposals already on the table, work is currently under way within the Council, aimed at possibly reaching decisions on principles and guidelines this month. The intention is to achieve political agreement before the June 2005 European Council so that both the framework itself and the detailed legislation can finally be adopted by the end of 2005. Preparatory work on new Community programmes would thereafter be carried out throughout 2006 so that they could be implemented from the beginning of the new financial perspective period.
As already mentioned, after producing two overall communications – one in February and a follow-up in July – the Commission has also presented a package of detailed proposals setting out the legal framework for key policy areas. These include cohesion policy, conservation and management of natural resources, Lisbon-related issues and external relations and will be completed by a small number of additional proposals concerning in particular freedom, security and justice, and research and development.
The Council wishes to reassure Mr Borrell that the Commission’s proposal constitutes the basis for work in the Council and is in accordance with normal institutional practice. However, I think you will agree that, again in accordance with normal institutional practice, it is open to any Member State to agree or disagree to a greater or lesser extent with the financial implications of a Commission proposal and thus endeavour to move the dossier in a direction more agreeable to it. This is part of the normal process of negotiations.
As far as the Union’s own resources are concerned, the Commission has submitted as part of its legislative package a report on the operation of the own-resources system as well as two proposals. These proposals make provision for the possibility of new tax-based own resources to be operational as from 2014, as well as for a generalised correction mechanism. Preliminary work on these proposals has started and it is generally agreed that the concept of the globality of the financial perspective negotiations implies not only that individual policy areas must be viewed together in the context of overall expenditure, but also that expenditure must be seen in the context of the overall negotiations, including the question of own resources in all its aspects. The Council also recalls in this connection that own resources formed an integral part of the 1999 Berlin agreement on which the current financial perspective is based.
On cooperation between the Council and the European Parliament, it should be recalled that, as specified in the joint declaration of July referred to by Mr Wynn and Mr Borrell, the Council is committed to an exchange of information with the European Parliament throughout the process. The precise arrangements for putting this into practice will need to be established by common agreement between the parties. The Council continues to act in accordance with the terms of the July declaration whereby the financial perspective should be negotiated in a spirit of loyal institutional cooperation, with the institutions willing to take all measures necessary for successful completion of the procedure leading to its adoption.
The partners accordingly need to reflect on how best to give concrete expression to this spirit of cooperation, which will certainly need to deepen as negotiations within the Council intensify and firmer Council positions take shape. The Council could, to this end, draw inspiration from constructive practices followed during the last financial perspective negotiations, which enabled a satisfactory dialogue to take place with the European Parliament, culminating in the adoption of the current interinstitutional agreement in May 1999.
In this context, to conclude I wish to refer to the idea, also mentioned by Mr Wynn, of holding a monthly trialogue. Based on my experience as President-in-Office, I should like to stress that the Council, and therefore the President-in-Office, will not be able to take a position in such a formal setting. The negotiations in the Council are ongoing and difficult, as you know. In such a context it would be preferable to continue the current practice of informal contacts between the presidency and representatives of the European Parliament.
I am convinced that these contacts will be fruitful and enable our institutions to play our respective roles. Furthermore, you can be sure that the Council will look very carefully at the content of relevant resolutions and use them in its deliberations.
.  Mr President, Mr President-in-Office of the Council, ladies and gentlemen, we do indeed want the negotiations on the Financial Perspective and the European Union’s political priorities to produce agreement in good time, but we want an agreement that, at the same time, does justice to the demands that are made on the new and enlarged European Union. So let me tell you, as rapporteur for the temporary committee, that the quality of the agreement is also more important than the deadline.
Taking the discussions with Parliament’s specialist committees as our basis, we in the temporary committee are trying to define the political priorities for the years to come, and to put forward the upper limits for the structure of the European Budget, thereby laying down this House’s negotiating position ready for its discussions with the Council. By doing this, we want to guarantee that, on the one hand, of course, traditional policies will be no less important and, on the other, that the European Union will present itself better, both internally and externally, and finally become what the Constitutional Treaty defines it as being – a Union of citizens and states. That is why we are discussing among ourselves the political priorities on the basis of what value they add to Europe, and talking about how the European Budget can take greater account than hitherto of the Lisbon objectives, such as growth, employment and sustainability.
Mr President-in-Office of the Council, I see it as very important, in the light of past experience, that we should make it very clear that we want agreement to be reached in good time, thus preventing us from getting into difficulties – not so much with the Budget as with the legislative process. Let me say, though, that we could end up, in the course of the coming year, with a worst case scenario, and then we will all need to have safety nets at the ready, such as those provided for the Budget in the Treaties and the Regulations, namely Article 26 of the Inter-Institutional Agreement or Article 272 of the Treaty. At the same time, though, we will have to guarantee that, if the worst comes to the worst, it is made clear that the legal bases for structural funds and for multiannual programmes will also be extended if need be, that is to say, if there is no alternative. Perhaps the mere announcement of safety nets and alternatives of this kind and the fact that we are discussing them will help all the parties involved to become aware of their responsibilities and – with next year’s referendums in sight – will help to make it clear that we in the European institutions are willing and able to announce, at the right time, that we have succeeded in reaching agreement on the Financial Perspective.
I want to echo what was said by Mr Wynn, the first deputy chairman of the temporary committee. The issue of the Statement of Assurance is important, as is that of how we handle the financial regulation that has just entered into force, and these must, in this context, be sorted out alongside each other. This is not just about the upper limits, commitments and payment appropriations, but also about how the Commission, and also the Member States, manage the Budget as a whole. That is why we will also, in this context, have to discuss the Court of Auditors’ Statement of Assurance and the issue of the financial regulation, and also whether, at the end of the day, financial programming should be for seven years or for four. We will have to have in-depth discussions of these issues too.
It is vitally important that there should be guarantees of both a flexible and permanent trialogue whenever one is required, and, at the same time, of the informal and confidential conversations that we need to have if we are not to end up in a state of chaos at the end of the negotiations. That is what we would urge the Council to provide. Alongside this, we will also be addressing an oral question to the Commission in Strasbourg.
. Mr President, Mr President-in-Office of the Council, I would like to take the precaution of saying that it is always possible to be frank with friends.
I agree with previous speakers, but I am not going to expand on that; I would like to focus on other issues.
The news reaching us from the Council is at times imprecise and partial, often because that institution tends to be rather secretive. I believe, therefore, that this oral question is useful to us in terms of clarifying certain issues.
We all know that certain Member States have asked that payment appropriations for the next financial perspectives be below a certain percentage of the Union’s gross national product. We have also heard rumours that other States defend that maximum, but applied to commitment appropriations, although it is not clear whether they are doing so in order to test the waters or whether they are truly convinced that that is sufficient to cover the real needs of the European Union.
It appears that some people have the fundamental political objective of getting their minimal proposals accepted and then imposing ‘the necessary cuts’ in order to achieve those minimums. Could you tell us, Mr President-in-Office of the Council, whether this method consisting of setting limits on resources and then making cuts also corresponds to a method you use in your deliberations? If this is the case, it does not frighten us, because we suffer the same thing every year when we approve the draft annual budget.
This is what in English is known as the ‘building block’ method, which has prevailed in your work to date, and what has been the result?
Furthermore, in the letter signed jointly last December by those six States, we are assured of the following, which I would like to read in English, since it is the original language of the document:
The new financial perspective should allow us to exploit the extraordinary potential of the enlarged Union, and the opportunities it offers our citizens. EU spending should add real value, and aim more actively at transforming the EU into the most competitive and innovative area worldwideOther key tasks are further developing the common foreign and security policy, protecting our external borders, and managing migration flows.
We are deeply committed to the principle of European solidarity, and to the maintenance of cohesion in the enlarged Union.
Does the Presidency agree with these priorities? And if it does, to what extent and at the expense of what expenditure?
Finally, Mr President-in-Office of the Council, Parliament is demanding – and previous speakers have done so – a commitment to a genuine and constant dialogue between the Council and Parliament. A genuine dialogue. Or does the Council think it can come to Parliament with a and present it to Parliament for rubber-stamping?
If that is the case, I would like to say that, despite the apocalyptic description of a Community world without financial perspectives given by the Commissioner for budgets over recent days, increasing numbers of Members of Parliament will not accept financial perspectives which do not guarantee, and now I quote Mr Böge, ‘the correct implementation of the policies we have drawn up in the European Union’.
I would also like to tell the Council that nobody has more interest in the financial perspectives than Parliament, but not at any price. The European Parliament has been proposing that the financial perspectives be included in the Treaties since Maastricht, while the Council has only accepted it after the Convention has drawn up new financial provisions.
We, more than anybody, want to reach an agreement on the financial perspectives for after 2006. But not financial perspectives based on accountancy. At the end of the day, Mr President, we should never forget that the financial perspectives are an instrument, not an end in themselves.
Mr President, we do know how difficult it is to bring about agreement between EU Heads of State or Government as to the framework for the EU Budget. Everyone looks after his or her own interests, and each Head of State will be measured and assessed on how well allowance has been made for narrow interests in the final result of the negotiation. Fortunately, we can, however, say that it is not exclusively this struggle between national interests that will determine the budget framework, or financial perspectives, for the next few years. There is, of course, quite a lot that the European Parliament needs to say.
.  Mr President, the President of the Council has a positive attitude. He believes in dialogue and is convinced that we will reach agreement. The only conclusion I can draw from that is that he has distanced himself from the misbegotten requirement to have the budget at 1% of GDP, because that would, after all, render an agreement impossible. Fortunately, he has abandoned this scheme, because it goes without saying that a larger European Union tackling more problems needs more funds. Naturally, I do not have complete peace of mind yet, because there are plenty of Finance Ministers who mainly view 2006 as a basis for the budget of 2007 and think that the 2006 budget should certainly not exceed that of 2007.
My group takes a different approach to these matters. We look ahead to 2013 and to what we want to have achieved by that time. To the Group of the Greens/European Free Alliance, the Commission’s proposal forms a sound basis, but one that needs fleshing out quite a bit. That can be done, for example, by means of investments in the area of rural development, the environment, sustainable energy, research and exchange programmes for young people, teachers and artists. We also attach importance to flexibility. We need a framework which will enable us to meet the EU’s challenges, including those of 2013.
It is clear to my group that we should not only discuss the EU’s expenditure but also its revenue. The President of the Council spoke about a number of minor adjustments a moment ago, such as the limit on net contributions, but we also, of course, require something far more fundamental. These days, this whole discussion of net contributions often leads to irritation and to irrational spending, because much compensatory action is needed, and also to a budget that is far too low.
We should therefore discuss revenue on a more serious level. We should discuss a minimum tariff on environmental pollution or company tax which is siphoned off directly to the European Union. In that case, that amount is not added to national tax but replaces it. That will only benefit a rational discussion about the EU’s expenditure.
.  Mr President, Parliament already has a clear idea about what the Commission’s position is regarding the proposal by Mr Prodi’s Commission. Mr Barroso’s Commission is not making a new proposal. What is not clear for Parliament is whether it will adopt a position in the forthcoming financial perspective just on common expenditure, or budgetary income also, that is to say, own resources.
Could the country to hold the Presidency predict at this stage whether it will agree to discuss own resources with Parliament?
The proposal by Mr Prodi’s Commission calls for the United Kingdom’s special rebate on its membership contributions to be abolished. That is only fair. Does the Council really need to have the support of Parliament to raise this issue?
How strong is the Council’s commitment to a 1% maximum? As a representative of the Netherlands, the country to hold the Presidency, could you say for certain whether this 1% refers to commitments or real payments?
Finally, many members of our group have taken a negative view of financing the work of the Union through special Eurotaxes, and in this matter we support the position of some Members of the Council.
Mr President, as a member of the temporary committee, I abstained from voting on a resolution that I had not been allowed to study first and that I cannot support. I wish, in this House, to summarise my position, which is different from that which emerged in the temporary committee.
I support the idea of there needing to be a ceiling on expenditure during the forthcoming seven-year period up until 2013. In my view, it is important to have such a ceiling, which should apply not only to expenses and payments but also to commitments. I think it important not simply to dismiss this view, which only six out of twenty-five countries are said to have supported, for the countries concerned are those that make major net contributions. It should be emphasised that unity is required on this issue if it is to be possible to adopt a financial framework and that there is a very strong desire not to impose unduly heavy burdens upon national taxpayers.
It is also regrettable that the Prodi Commission’s old report was taken as the basis for the Commission’s proposal. I believe that the basis should have been the one per cent target but that Parliament must, however, have a large influence on the distribution of resources within this framework. In other words, this is not a tactic for moving resources to one area or another. It is only within such a framework that a true prioritising of resources can be brought about.
I also support the seven-year plan because it provides regulations for budgeting in each country, an activity funded not by the European Parliament but by the national parliaments. We are clearly opposed to the EU’s introducing its own forms of taxation, for that would lead to a loss of overall control of taxation.
I also wish to emphasise our belief that agriculture should not be exempt from such re-planning as is necessary if it is to be possible to invest in new areas. Such re-planning will provide scope for many new initiatives.
Mr President, what is now being negotiated about the Financial Perspective will, I think, turn out to be the most crucial litmus test in the whole of the European Union’s history. It will now become apparent whether the targets that keep on being set, and the declarations of intent, can be turned into real policies.
A litmus test makes evaluation possible. Will it really be possible to top up the funds for research support – which is what they need – and move their focus to small and medium-sized firms, and away from the funding for large companies that major lobbyists favour? Will it be possible to achieve the breakthroughs that are needed in education? Will it be possible to make real savings in administration, without more new concealed channels being found? On that will depend the amount of money that will actually be involved. I would opt for a different approach: we should start by talking about what expenditure is actually needed and then decide on the ceiling.
Mr President, this is the first debate on the financial perspectives and, therefore, I hope that we will have another opportunity when the chairman of our parliamentary committee can participate.
The question today focuses on certain issues on which there is undoubtedly no fundamental neutrality: firstly, the participation of the European Parliament, as several Members have stressed, such as Mr Böge – and I would like to thank the President-in-Office of the Council for his statement of good intentions – and, secondly, the working timetable.
For many reasons, Mr President, whether the work ends in an agreement in 2005 or in 2006 is important because, if we are obliged to defer the budget, as the Commissioner responsible for the budget acknowledged yesterday, it will be the cohesion policy that pays the price. I would, therefore, like to draw the attention of certain Members to the risk to solidarity in the European Union of having an unjustified showdown between the European Parliament and the other institutions.
We would like to reach an agreement during the Luxembourg Presidency. I would, therefore, like the Dutch Presidency to tell us how work is going on approving the general lines of the reform at the European Council on the 17 December. We are delighted that the Presidency has said that the basis for this debate will be the European Commission's proposal, but how do those of you who claim to be Europeanists intend to deal with the cost of enlargement, expand internal and external Community policies and at the same time reduce the European Union's budgetary spending?
I do not know whether you have a magic wand or the capacity to perform miracles, or whether perhaps you intend to destroy cohesion for the old Member States, in other words, make the poor regions of the statistically or genuinely rich countries meet the cost of the economic development of the poor regions of the new Member countries.
You have less than two weeks to answer these questions if you do not want the Dutch Presidency to be tarnished at the end of its term in office. You should start thinking about how to justify wanting more Europe while spending less money, because nobody understands that. What we do understand very well is that less money means less Europe.
Mr President, Mr President-in-Office of the Council, I am glad to be able to greet you again so soon and to be dealing with you. As many have said, what we are dealing with now is one of the greatest challenges we face, second only to the annual deliberations on the Budget.
If one is to accept such a great challenge, one already associated with such bellicose language and accompanied – in that figures have already been produced for our consideration – by the opening of many secondary theatres of war, it is a good thing to keep a cool head and work through things in a systematic fashion. I can assure you that there are many in this House who will approach this matter with a calm mind, rather than allowing themselves to be distracted. Our task is to see to it that this House is sufficiently involved, and we will of course insist on that through the proper channels and press the point if the need to do so arises.
My colleagues and I are very grateful to you, Mr President-in-Office of the Council, for having refrained from playing games with numbers and for having adopted a ‘building block’ approach, which focuses attention on matters of substance. You have said that we have to closely examine the individual policy areas in order to see what we can actually do, and what we want for Europe in the future, and the work you are doing reflects that. We will work in parallel with you and make proposals where necessary, hoping that you will take account of them in your calculations during the process rather than only when it is drawing to a close.
There will inevitably be many questions in our own minds, those being the questions raised by the European policy of the future, and the public demand answers to them. We will, in future, have new tasks to take upon ourselves, and we will also have to talk about whether the existing policies as set down to date were shaped in the right way.
We will not be abandoning principles, and one that we do not believe can be abandoned is that of cohesion in this Europe of ours. It is in areas such as this, for example, that there is discussion as to whether we want to make universal provision – as we have done in the past – or whether we want to promote lighthouses and centres of growth. This we will have to discuss with you, and a discussion of this kind, dealing with details and substance, calls for courage. It will demand courage of the Council, for it is the Council that will have to say when certain things are to be sold to the public as European tasks, one example being the reinforcement of security in the wake of 11 September, and another being cooperation in the foreign policy sphere, for which funding will be needed. We, Members of the European Parliament, will also need the courage to repatriate to the national level certain things that are not best performed at European level. We will have to have a debate about this.
I would like to give brief consideration to the issue of duration, which two speakers have already addressed. The fact is that the seven years we are talking about – a period running until 2013 – amounts to nine years from today. Just bear in mind that it is for a period of nine years that we will be making estimates; nine years ago, Michael Jackson’s was number one in the hit parades, the word ‘euro’ had only just been invented, and it was nine years ago that Austria, Sweden and Finland joined the European Union. That was nine years ago! As we now have to talk in terms of that sort of period running into the future, I do think we have to watch out. We should in fact be putting this duration back under the microscope. Four years or three years would be something else. It was four years ago that we adopted the Treaty of Nice. That is a manageable period of time, so let us talk about the periods for which the Financial Perspective might run.
Let us also, though, discuss the issue of flexibility, which we need. The European Union’s development is not linear; we need change. Over past months, we have had, again and again, to make use of the flexibility instrument. You know every bit as well as we do that discussion of that is on the agenda.
I also want to address the issue of the revenue side, for an MEP cannot be happy to be always given the task of maximising expenditure, that being assumed to be the only thing we are interested in. Such is not the case! If we are to talk in terms of net contributors and net burdens, we want to know whether the engines pulling us are capable of having more wagons attached to them until they are incapable of moving, or how we can raise the money. So something else we want to discuss with you is the mechanisms that the revenue side requires, and what I would like you to tell us is whether you are willing to have us involved over and above the extent specified in the Treaty, whether you are willing to talk to us and take us seriously where expenditure and revenue are concerned, or whether that is where you want us to be completely detached. If you want results, I can do no other than urge you to cooperate with us. We will have to fight it out among ourselves at various points along the way, but I do believe that results are achieved when self-confident people deal with one another, each of them knowing what he is capable of and what is expected of him.
Mr President, Minister, the EU’s forthcoming financial perspective is part of a whole entity that covers the exhaustive reform of Community policy. Along with the financial perspective, the system of the EU’s own resources is to be reformed, as are several multi-annual programmes, including regional and structural policy. All this will require an immense amount of work and familiarisation with the new arrangements on the part of Parliament, and good levels of cooperation from the different European Union institutions.
Some tough negotiations are to be expected on the financial perspective. It is important that Parliament is not put under any pressure in these talks, although there have already been signs of that. If there is no agreement on the financial perspective by the time of the deadline, the EU budget can be drafted reasonably successfully on the basis of Article 272 of the Treaty. Of course, in that case the measures aimed at improving employment would be delayed.
The incomplete state of the financial perspective must not be an excuse for stonewalling legislative proposals. The Member States have an enormous responsibility here and their disagreements should not be reflected in the day-to-day work of the European Union.
Mr President, I would like to tell the President-in-Office of the Council that we agree to his timetable. We do so even though he has concealed from us the fact that, at the Spanish-German summit a few days ago, another timetable was referred to, with 2006 as the date set for agreement. What that means is that they are juggling two timetables, and, speaking as a regional politician, I can only describe that as irresponsible. The regions need to be able to plan ahead with confidence. If regional planning comes to an end at the end of 2006, there will then be funds committed for only another year. What we need instead is for the relevant preparations to be made two years in advance, thus making it possible for structural assistance to be paid out in good time, for if this is not done, there will be a black hole in support funding.
Nor is annuality any sort of solution for regional politicians, and so we all, in the eyes of the public, share responsibility, but the European Parliament will come to an agreement next year, and so the question that arises in my mind is that of what the Council proposes to do, and what you, in particular, are doing in the last days of your Presidency to stir the Member States into action at last. On the assumption that you have got a move on – and I am given to understand today that you have – how do you get the others to do likewise? The only way we can continue with this debate in a responsible way is if you really do take some action, rather than merely engaging in the cautious diplomacy we have seen to date.
When economic and social cohesion was discussed at the turn of the 1990s, the figures were different. They ranged from 1.22 to 1.32 and settled at 1.27. Today everything has been rounded down to 1, even though thousandths could potentially show that some resistance has taken place.
When the latest enlargement brought yet more social inequality and regional imbalance, the number 1 became an unfortunate symbol, a symbol that has begun to develop a resonance with the wider public.
Whilst we project the unity of the business and military strands and whilst the unity of the Stability and Growth Pact only serves to exacerbate social and regional ‘disunity’, the adoption of 1% in the Financial Perspectives is a way of fostering individuality over solidarity and cohesion.
In order to reverse this trend, our group tabled some amendments. We were the only ones to do so, and our amendments are the only ones to offer a clear sign of resistance. We did this, above all, in opposition to the 1%, a symbol of what we do not want: an individualist, selfish Europe, a Europe that is united around business and the military, with no social solidarity or regional cohesion.
Naturally I had much more to say, but only had one minute in which to speak.
Mr President, ladies and gentlemen, we are opposed to the European Union, as it cannot resolve the problems Europe’s citizens and states are currently facing and will face in the future. The opposite is actually the case, as the EU aggravates and precipitates these difficulties, and gives rise to even greater differences, discrepancies and conflicts. In economic terms, Europe is confronted with two basic problems. The first is economic growth, which as a rule is slower in Europe than in the United States and Asia, with consequences such as high levels of unemployment and a fall in the competitiveness of businesses. The second is the growing difference in income levels between the rich old Europe and the poor new Europe.
There are also two main problems with regard to social issues. The first relates to values. I have in mind the crisis of the family as a key institution. This is linked to the second problem, namely the ageing of societies and Europe’s falling population. These demographic problems do not only affect Belgium, Germany and France but also poor countries, such as Ukraine, Romania and Poland. If we consider the EU’s actions or proposed actions in this field, it becomes apparent that the EU lacks a vision of how to solve problems relating to economic growth and reducing differences, for example. Above all, the EU lacks a strategy for reversing the trend of Europe’s depopulation.
Have there been any changes to the 2005-2006 draft budget as a result of the fact that ten new countries have joined the EU, and that the number of its citizens has increased from 380 million to 450 million, or by nearly 20%? No, there have been no changes. The 2005-2006 budget is based on an increase in expenditure of less than 10%, which, corrected for inflation, is in fact less than 7%, and equivalent to the contributions made by the new Member States. 2005 and 2006 are therefore lost years in terms of EU integration, and, worse still, differences may even be exacerbated. In the context of the budget forecasts for 2007-2013, this is a very bad sign. Was the 2007-2013 budget negotiated and agreed with the new Member States? Of course it was not, as it was submitted to Parliament by the outgoing Commissioners. What is more, the debate on this draft is taking place within a temporary parliamentary committee, which was appointed to undermine the existing Committee on Budgets and spread the responsibility for whichever solution was adopted. This is evidence of the way in which the EU’s procedures lack transparency and clarity. It also illustrated the horse-trading that goes on within, the Council, the Commission and Parliament.
The provisions of the 2007-2013 Financial Perspective provide no answer to Europe’s basic problems. If we adopt the principle that the budget will be set at 1% of GDP, the economic divide will only be widened. Worse still, as a result of the Lisbon strategy, expenditure on research and development will increase by 300%, with these funds going mainly to the old EU Member States, whereas expenditure on the Structural and Cohesion Funds will increase by only 30%, which means that backward countries will lag ever further behind highly--developed countries. We advocate a free, safe and rapidly developing Europe.
Mr President, ladies and gentlemen. It is said that the road to hell is paved with good intentions. Many of the key documents of the European Union are full of good intentions. This goes for the Lisbon strategy and doubly so for the financial perspectives setting out the new financial framework of the enlarged European Union for the period 2007 – 2013.
Perhaps this is why we are now witnessing a slowing down in the economic growth of the Eurozone in comparison with our main world competitors. During the 1990s, when the 15 Member States of the European Union were making a particular effort to flood the markets of the Eastern European countries, the average annual growth in productivity was 2.3%. Now it is just 1.2% per annum and productivity in the Eurozone is more than a third lower than in the USA.
In this respect I welcome the appearance of the President of the European Parliament, Mr Borrell at the meeting of the European Council, where he explicitly pointed out the discrepancies between the Lisbon strategy and reality. This is a real threat to any kind of financial perspective if it is not backed up by real implementation. Any discussion about the new financial perspective cannot be confined to the financial frameworks and the intentions of the European Union but must consider the effective use of common resources and concrete measures to raise the level of competitiveness of the EU.
Thank you.
– Mr President, when talking about the financing of the Union from 2007 to 2013, I personally have two concerns: one relating to the amount of financing and the second relating to the timetable for taking decisions.
As far as the amount of financing is concerned, it is clear that requirements due to the enlargement of the European Union are increasing. That is why we need to look first at the priorities of the new enlarged Union and then to start to talk about financing quotas. I fear that, in certain cases, exactly the opposite happens. However, in all events, enlargement should not operate to the detriment of the current cohesion countries and should not operate to the detriment of the cohesion policies of the European Union. Within this framework, I welcome the European Parliament's position that the Union needs satisfactory financing for the future, even though I am keeping a personal reservation for when we start discussing specific numbers.
My second concern is with the timetable. Mr Nicolaï transmitted to us the Council's firm position that the objective is for us to finish in June. I hope that is the case. However, as you know and as certain honourable Members mentioned, there are rumours to the contrary. I do not think this is a good thing for the Union budget overall, especially for multiannual programmes such as those of the Structural Funds. Any delay here would have an adverse impact, because we need to know the regulations much earlier; the Member States and the regions need to prepare so that we do not lose time, as happened in the current programming period in 2000.
Alternative solutions to extend the budget would appear to me to be extremely difficult. However, any alternative solutions would have an extremely adverse impact on the operation of the Structural Funds and on cohesion policies from 2007 onwards. That is why I should like a clear position by the Council on the timetable and on the alternative solutions which, in my opinion, are out of the question for the Structural Funds.
– Mr President, the debate on the financial perspectives is of strategic importance to the future of Europe. It concerns the European Union's capacity to respond to the needs of its peoples and the challenges of the twenty-first century. The proposals submitted by the previous European Commission are, in our view, a good and balanced basis for discussion. However, the restrictive, accountant's approach taken by certain governments and the proclamation of 1% as a dogmatic objective are unacceptable at this stage of the negotiations. We are truly worried by the Council's apparent inability to respond effectively to the need to safeguard the development and redistributive character of the Community budget; this is something that, unfortunately, we noted once again during the budgetary procedure for 2005.
The question of reliability arises when we call on the peoples of Europe to ratify the European Constitution, when we talk about speeding up the Lisbon strategy and we are not ready to make corresponding commitments about the financial resources for implementing these objectives. This is deceiving the citizens of the European Union. The Community budget which met the needs of the European Union of the 15 Member States cannot efficiently meet the needs of the Union of 25 Member States today or of 27 tomorrow. We, as the European Parliament, want there to be an agreement in good time, during 2005, on the financial perspectives which will guarantee the necessary and adequate financing for the policies of the European Union. We shall be working in this direction and we call on the Council too to stand up to its responsibilities. However, we wish to make clear that only a good and efficient agreement will be politically acceptable, an agreement which will efficiently safeguard development, employment, cohesion and solidarity for all citizens and all regions of the Union.
Mr President, I share the opinion of many in this House that it is important to have an agreement about the financial perspectives for the future. That is preferable to falling back on some article or other, be it in the Treaty or elsewhere. That is why I believe it is to be welcomed that the Council intends to develop these new financial perspectives in thorough consultation and consensus with Parliament and to meet regularly for that purpose. I think that what the financial perspectives of the future could benefit from is more flexibility between the chapters. The Council could question, however, whether that is dangerous. I do not think so. After all, we have, with the current forms of flexibility, always stayed far below the standards which the agreement provide for.
Another area of concern is cofinancing. Not all components of the budget are being ‘cofinanced’. Some are, some are not. I think that there is scope for flexibility in this respect too, including by different application in the poor and rich Member States of the European Union.
– Mr President, the European Parliament at the start of hard and difficult negotiations needs to send out three clear messages: first, that we categorically reject the coercive letter for the Six, because this will result in less of a Europe and greater internal inequalities, in a Europe which is unable to support the policies decided by the European Union itself.
Secondly, that we are seeking a multiannual financial framework which will allow prompt planning of policies and programmes and, of course, that we reject four- or five-year scenarios.
Thirdly, and finally, the European Parliament should clearly state that it is not prepared to agree willy-nilly, if there are no guarantees that the policies which safeguard economic and social cohesion in the enlarged Europe of the 25 will be financed.
We need more ambitious, not more wretched plans for the common Europe of the future which we are building. The Prodi package is simply a good starting point and we all need to agree that a bigger Europe with less money is out of the question.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in many countries the public are getting the impression that they contribute too much to the EU’s Budget, while getting too little back.
All too often, though, the public do not know what the money is spent on and in what ways. It is by their own strategy, Mr President-in-Office, that many Member States reinforce their negative attitude, transferring more and more responsibilities – rightly, let me say, and thank God they do – to the European Union, but they are willing to pay less and less. They convey the impression that they pay too much, while concealing the fact that the European Union has never made full use of the financial framework that they have had a share in deciding. I regard this dual strategy as irresponsible; it involves taking refuge in number games and in pointless formalities. The Europe of the future needs honest cooperation between the Council, Parliament, the European public and the Commission.
What Europe’s future also demands, though, is a clear answer to the question of how much money we need in order to successfully realise our political priorities. How much money do we need for growth, competitiveness, employment, research, the common foreign and security policy, the neighbourhood policy, social cohesion, sustainability, regional policy, small and medium-sized businesses, enlargement, the common agricultural policy and information and communication, to name only some of the items falling within the remit of the European institutions?
We call upon you to talk about the political priorities and to make available the funds that we need in order to carry out our tasks for the public’s benefit in a professional manner.
– Mr President, four points should in my view take priority in this crucial debate: 1) the financial perspectives should be converted to the Lisbon parameters and objectives: the chapter on representativeness is the most important innovation introduced by the Commission proposal and should be strongly supported by Parliament; 2) the financing of the agricultural policy no longer reflects the new requirements of the European Union, even though the Commission has been unable to depart from the guidelines on this topic laid down by the Council; 3) it is important to provide for a transitional stage so as not to penalise those regions which, because of the so-called statistical effect, can no longer enjoy the support put aside for their development within the European Structural Funds, as will happen to certain regions in southern Italy; 4) we believe that the question of reforming the system of Member States’ contributions to the Union budget should not be put off indefinitely.
In conclusion, we take a positive view of the Prodi package, particularly because of the new philosophy on which it is based, focusing on the creation of a competitive and growing Union, and, in our view, the own-resource ceiling cannot be brought down to below 1.27% if we want to achieve all our pre-established objectives.
Mr President, I wanted to draw attention to the aspect of regional policy in connection with the next financial perspective. The first matter giving rise to questions is this – why does regional policy have secondary status in the Prodi Commission’s proposal and why is it not a priority, as it has been until now? Possibly in order to obscure the fact that the amount of resources that the Prodi Commission wishes to devote to regional policy as a proportion of the gross domestic product of the European Union is falling every year.
The proportion allocated to regional policy in the European Union budget for the next financial perspective is at approximately the same level as it was previously. In a situation where ten new Member States have already joined the European Union and where Romania and Bulgaria will be joining in 2007 the funds available for regional policy should be increased.
That is why we would like to hear the European Council of Ministers answer this important question: does the European Council of Ministers consider it possible to renew priority status for regional policy and does it consider that the amount of funds allocated to European regional policy in the Prodi Commission’s proposal is adequate?
Mr President, I would like to ask the Council some more specific questions on the financial perspective. I too assume that solidarity should be the guiding principle for the distribution of cohesion funds in the enlarged EU. I would therefore like to draw the Council’s attention to two aspects of the Commission proposal which I find need further consideration.
Firstly, does the Council consider as adequate the method proposed by the Commission for calculating the GNI average for the 4% capping for the whole seven-year period of the financial perspective? At the same time, for the other aspect of the cohesion policy, provision is made for a mid-term review to adjust the regions’ eligibility according to their actual development. As it stands, on the one hand the Commission proposals are flexible for the phasing-out and phasing-in regions, but on the other hand it leaves the countries and regions for which capping is proposed in a sort of straitjacket for the whole seven-year period. I propose that the mid-term review granting some flexibility and adjustment to the actual growth of GNI should be considered for capping-designated countries as well.
Secondly, does the Council consider feasible the Commission’s legal proposal whereby value-added tax would no longer be eligible for local government projects? Such a proposal would further limit the least-developed municipalities’ opportunities to benefit from the European projects as it weighs heavily on their scant resources. I draw your attention to the fact that under the present system they are exempt from VAT.
– Mr President, I think that we should perhaps look at the problem from a different angle. Parliament should point out to the Commission – and to the Council – that, over and above the purely quantitative method for strengthening the Lisbon strategy, there is also the question of European participation in the quality of global economic parameters, because quantitative data only allow us to look at economic growth statically, without any positive or negative coefficients. Consequently, we should be looking at the Commission's proposals from the dynamic point of view.
One example clearly illustrates what I mean: research and technology. According to the Commission, spending on this sector in Europe up to 2013 will rise to EUR 23 billion. What does this mean in relation to the global environment? At the moment, in the United States, we have 2.7%. However, there entrepreneurship has been strengthened so much because there are connections, what we call 'linkages' between businesses, the administration and the economy in the area as a whole. 2.7% is a higher coefficient than our current 2% in Europe, which we shall, of course, push up to 3%. However, Japan, for example, has 3% and, precisely because it does not have these linkages, is now in recession and research and technology has not helped at all in getting it out of recession. Consequently, it is research and technology, this important part, which is a necessary but inadequate condition for growth. Two further preconditions are needed, the dissemination of technology – the linkages I mentioned – and, at the same time, the major problem in my view is that there must be recovery, because in times of recession, businesses – I am still referring to the 'research and technology' problem – only look at things from the point of view of their cash flow management and they are unable to push ahead with major technological inventions.
That is why I consider that we should work on another part, which is called 'the demand side'. If the demand side is to work properly, there must be cooperation between what is now the single monetary policy and financial policy. In other words, more attention needs to be paid to the broad economic policy guidelines than that which, as States, we pay to our spending policies, by which I mean not every three or four years but every year, so that we can achieve recovery, without which we shall be pouring all this money we are debating into the Danaides' cistern.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I have risen to speak as a representative of the largest of the new Member States, Poland, in this debate involving questions to the Council on the 2007-2013 Financial Perspective. I should like to draw attention to this point, as it has mainly been representatives of the old Member States who have spoken so far in the debate, and this is an important distinction to make, as the views of the old and the new Member States on the 2007-2013 Financial Perspective differ greatly. In my opinion, one of the most important priorities for this Perspective should be to consolidate economic growth in the ten new Member States, which is currently experiencing an upturn, as this will facilitate cohesion and equality within the EU as a whole. Integration has taken place on a legal and institutional level. This process must, however, be accompanied by one in which the ten poorest countries together with the two due to join the EU in the near future catch up with the developed part of Europe.
Without a gradual reduction in the development gap between the rich and the poor, the integration of the EU as a whole will run up against major opposition. There is also a danger of a two-speed Europe becoming a permanent arrangement. This is why we are in favour of the Prodi Commission’s proposal. The latter sets the EU’s budgetary commitments at an average of 1.27% of the EU’s GDP, whilst being opposed to the position of the six largest net payers, who wish to limit the level of these commitments to 1% of GDP. Only if the EU’s budget is greater than it has been to date will there be a realistic chance of significantly increasing funding under the Structural and Cohesion Funds, which would in turn make it possible to implement measures that effectively promote development in the new Member States. This is all the more necessary in view of the planned generosity towards regions in the old EU Member States which as a result of the ‘statistical effect’ will rise above the threshold of 75% of the EU’s average GDP as of 2007.
Given the restriction that has existed since the mid-1990s, namely that countries benefiting from the Structural and Cohesion Funds cannot receive funding exceeding 4% of their GDP, or in other words more than around EUR 17 billion per year for the ten new Member States overall, we are not calling for anything out of the ordinary. I should like to draw these issues to the attention of the Council representatives taking part in this debate, as they are related to the implementation of one of the enlarged EU’s most important priorities, namely reducing the development gap between the old and the new Member States.
Mr President, it is important that we in this House should, today, seize the opportunity to have this opening debate. I am delighted that Mr Nicolaï from the Council has indicated that we will be doing this more frequently in future and that we will, every month, have the opportunity to put our fingers on the pulse. Nevertheless, this new Parliament has set very clear priorities with a view to pursuing the cohesion policy, because that proved effective in the past and because it has narrowed the gap between the differences between us in Europe. Alongside this, new initiatives, including the Lisbon agenda, have been taken.
We are still not performing well, though. The Kok report has shown quite emphatically that we cannot afford to rest on our laurels, but need to invest. We need to do this at European level with renewed dynamism and right across Europe. There are also new challenges ahead. Today, for example, we were discussing the issue of Ukraine, and the new neighbourhood policy needs fleshing out; it needs investments. Those are new challenges and this House wants to meet them head on.
My message is that we should draw lessons from what has happened in 1999, particularly in terms of regional policy. The first year, 1999, was not a productive year because the discussions we held were too tentative and too protracted. We must avoid 2007 being another tentative year, especially since the key objectives, if anything, require acceleration. We will therefore need to muster perseverance as a group. It is precisely the linking of instruments, a more integral approach to matters such as research, that opens up opportunities. That is the sort of attitude that the electorate expects of us. Fresh policy and new perspectives cannot be achieved with 1%. We will need more than that.
We are preparing the 2007-2013 Financial Perspective at an exceptionally difficult time. Parliament and the Commission are both new, and the EU has only been functioning with 25 Member States for seven months. There is also the prospect of further enlargements, and of course the Lisbon Strategy to take into account. The temporary committee’s timetable and working methods should include an examination of the positions and priorities of the Prodi Commission and the previous Parliament. An assessment of the current enlargement should also be carried out, and plans made for future enlargements. These are tasks to be tackled by the new European Commission, with the Member States playing a major role. The latter’s proposals must be studied thoroughly, and it is for the next Presidency to ensure that this is the case.
The new Financial Perspective contains plans for several years, and maybe for as long as a decade or more. It is possible, and indeed certain, that conditions within the EU and beyond will have changed. After all, this is a long time, especially in the twenty-first century. It would therefore be a good idea for there to be a review of the new Financial Perspective after it has been in operation for three years, and for it to be adjusted as necessary. It should not be forgotten that in 2009 there will be a new Parliament and a new European Commission, and provision should be made now for those key EU institutions to have the right to put forward proposals and make certain amendments. The fundamental decisions on the new Financial Perspective for 2007-2013, however, are a matter for the Member States and the Council. Europe cannot be reduced to mere percentages, and in particular not to 1% of GDP.
.  I should like to thank all the Members of this House for the remarks and specific questions they have put to me. Let me start by responding to the issue of the timing, the timeframe and planning which we in the Council follow and has been questioned by some of you, first of all by Mr Böge, but subsequently also by Mrs Schroedter and Mr Hatzidakis. The latter two also spoke about rumours and indications that the timeframe which I gave you a moment ago would have been altered. Reference was made to a summit and to other rumours. I can put your minds at rest. There is only one timeframe and it is the one I presented to you. It mainly comes down to the fact that indeed, it is our plan and intention to achieve agreement in the Council by June 2005. I can add to this that I agree with what Mr Böge said about the continued non-appearance of the Statement of Assurance from the Court of Auditors. He knows, as you do, that we in the Council share Parliament’s concern about this. Some of you, including Mr Galeote Quecedo, have enquired after the precise state of affairs in connection with the timing and the schedule. The state of affairs is that the preparations for the Council of 17 December are now underway and that we will then do as agreed. That means that we then hope to take a decision about the principles and guidelines for the financial perspectives, as well as the package, the survey of what we have achieved by means of the building-block approach. That is what is before the Council and it is hoped that we can take a decision on this on 17 December. I will return to this building-block approach in a moment, because a number of questions are linked to it.
I note that here too, rather like in the discussions in the Council, various priorities as to content are already being mentioned at this stage which should find a home in the new financial perspectives. As Mr Böge made explicit, one general point of departure is the discussion about the added value of what is happening at European level. I naturally recognise a number of priorities that have been presented, including the Lisbon strategy, that has been mentioned by many, the international role of the European Union, cohesion policy, security and specifically also the item of the 4% cap on structural funds. Those are all elements that are still being discussed here, as they are in the Council, and form part of the proposals we are in the process of formulating.
This brings me to the approach which we in the Presidency have decided to adopt for the steps to be taken during these six months in preparing the new financial perspectives. First of all, I should like to distance myself quite categorically from the questions about the 1% approach put by, among others, Mrs Dührkop Dührkop and Mrs Buitenweg, who was delighted that this approach would be abandoned. As President of the Council, I have not abandoned anything, and neither have I held on to anything. I am not speaking here on behalf of the Netherlands, nor on behalf of the Group of Six, who, as you know, have adopted this position about the 1%. I am addressing you as President of the Council. As President, I have done precisely those things that a number of you regard as grounds for criticism, Mr Karas, for example, who urged me to talk about priorities, or others who questioned how I could solve this problem from a financial point of view. We have opted for the building-block approach, precisely because it allows the political priorities, the priorities as to content, and not the money, to be put first. That is the step that we are now trying to achieve by 17 December, so this is exactly along the lines of many remarks which I have made in the past. Since I seem to perceive some confusion about this, I should like to reiterate that the Commission proposal is very definitely the point of departure, although we all know that the Member States are entitled to adopt positions other than that proposed by the Commission. What the building-block approach tries to do quite simply is to combine, classify and put into a readily understood format the different positions of different Member States in terms of category and subject, thus enabling us in the Council to make more informed decisions politically speaking. That will only benefit the discussion as a whole and may even be advantageous to you. I am therefore delighted to hear, as Mr Walter made explicit, that Parliament will venture a similar attempt. I think that with this, I have responded to most remarks about the building-block approach and the line taken by the presidency.
I would now like to turn my attention to the other aspect. Not expenditure, but revenue and own resources, which one or two of you briefly mentioned. We all agree on how important these are. Parliament’s right to be consulted is unmistakable and abundantly obvious and there is no doubt as to the fact that you will be making use of it where this section of the financial perspectives is concerned. One or two Members of this House also mentioned the generic correction mechanism. That is all covered by the Commission’s proposals.
Mrs Buitenweg specifically mentioned Eurotax. The Commission proposed to open this possibility for the next financial perspectives in 2014. I can inform you that the Council is currently discussing that and that it will continue to do so. By way of update on the discussion, I can inform you that it is unlikely that the Council will argue in favour of bringing this date forward any earlier than proposed by the Commission.
Another specific point that has been mentioned by a number of you – Mrs Jensen, I believe was the first one, but Mr Walter and others followed suit – concerns the duration of the financial perspectives and the seven-year term. The Commission has proposed to apply the seven-year term once more, and this is also still being discussed in the Council. We have not adopted a position on this. You know just as I do that the multi-annual budget is a framework within which the annual provisions are made. We do not lay down everything in exact detail for seven years, or however many years, but I do not need to tell you that. What matters are the ceilings within which there is scope for annual allocations, provided that the margins are sufficient.
Finally, I am looking forward to working with the European Parliament, for the remaining time that I will be in the role of President. I am also saying this on behalf of the Council. We will not be accepting foregone conclusions, as some of you fear. First of all, at all times, but certainly now during the preparations of these financial perspectives, the Council listens very carefully to the opinions, remarks, signals or resolutions in the European Parliament. I cannot speak formally on behalf of the Luxembourg Presidency, but I can say that it seems a good idea to me to continue the informal way in which contacts between Council and the European Parliament have been established during the preparatory stages.
Which brings me to my last remark. I do not entertain the worst-case scenarios one or two in this House have suggested in connection with the question as to what we will do if things do not go to plan. We should beware of a self-fulfilling prophecy and should consider how we dealt with confrontation between the European Parliament and the Council about the annual budget. As you know, the negotiations were tough and in a tense atmosphere. If truth be told, the Council’s and Parliament’s starting positions were very different, but we have struck a sound compromise. This compromise is beneficial to the European Parliament, to the Council and, above all, to Europe, and all of this on time despite tense negotiations. I think that that should be an example of how we can look toward the multi-annual budget.
I have received a motion for a resolution (B6-0189/2004) on behalf of the Temporary committee on policy challenges and budgetary means of the enlarged Union 2007-2013.
The debate is closed.
The next item is the Council and Commission statements on the EU-Russia summit.
.  Mr President, further to your kind words, I would like to preface my speech with the remark that unfortunately, given today’s previous planning in your Parliament, I have a commitment as a result of which I should have left by 7 p.m. With your permission therefore, I will leave after I have read out my speech.
I would like to start by saying that I fully agree with Mr Cohn-Bendit that the EU-Russia summit was more than a discussion on Ukraine. It was an occasion to further deepen our relations in various fields and therefore I am glad that we are holding this debate on the EU and Russia today. I hope that you will forgive me for not staying for the full debate.
The EU and Russia have come closer in more than one respect. With the ratification of the PCA (Partnership and Cooperation Agreement) enlargement protocol and the Russian ratification of Kyoto, Russia has underlined the importance it attaches to its strategic partnership with the European Union. This strategic partnership is also important for us. Together we can handle not only difficult issues of mutual importance but we can also address important international issues such as the environment and the fight against terrorism.
The four common spaces form an essential part of our strategic relationship; they show that we want to be more than just close neighbours. We want to be good neighbours. During the last six months we have made substantial progress; we have been able more or less to complete negotiations on two of the four spaces, namely on economics, research, education and culture.
We hope that at the next summit in May 2005 in Moscow we will be able to reach agreement on all four spaces. In the EU, we see those four spaces as interlinked. The EU wants to lift the level of cooperation between the EU and Russia to a higher level, but this has to be across the board. There can be no picking and choosing. Furthermore, we will do this – and I have not set aside fundamental principles and objectives for the sake of a quick compromise. It is important to note that, whilst negotiations on this basis are ongoing, we will try to intensify EU-Russia relations wherever possible whilst respecting our principles.
There are some very important issues, such as the Kyoto protocol, where we have to move forward and we cannot wait for a final agreement on this basis. Both Russia and the EU have agreed that the WTO accession is important for Russia. The EU has offered assistance in the WTO negotiations with other partners, but we have insisted that Russia should take WTO rules seriously. Russia should thus increase the confidence of foreign investors. It also means that Russia should be willing to solve economic disputes. In this respect the EU recalled the unresolved issue of Siberian overflight payments at the summit.
There is still some work to be done in the common space of freedom, security and justice. The most important issue is the question of the EU's desire for readmission agreements, which is linked to the Russian desire for visa facilitation as well as the long-term objective of a visa-free regime. For the EU a readmission agreement is an essential element of this common space, therefore we are not willing to compromise just to obtain a result. We want a good result – and that is in the interests of our people.
We consider respect for human rights and fundamental freedoms to be of paramount importance and therefore an importance element of this space. We raised the issues of Chechnya and the situation in the Northern Caucasus as well as the position of the media with our Russian partners during the summit. Unfortunately we were not able to make substantial progress since opinions continue to differ. But I hope we will be able to maintain a frequent dialogue on human rights issues.
This discussion is a two-way street, therefore we had no objections to Russia raising the issue of Russian-speaking minorities in the Baltic States. In my view, we gave the Russians a clear and satisfying answer to these questions.
The EU asked Russia about its objections to the notion of a common neighbourhood, which we consider to be important for the common space of external security. Unfortunately, here we have different views as we have seen with Ukraine, but we will continue to try to convince Russia that working together to create a stable, democratic and free common neighbourhood is not only in the EU's interest, but also in Russia's: it is a win-win situation. We should look to see where we can find common ground rather than just criticise each other.
On the common space of research and education, including cultural aspects, there was agreement in principle to establish a European training centre institute in Moscow. This will enable Russian citizens to understand the European Union better. Furthermore the EU appreciated Russian support on ITER.
Regarding the fight against terrorism, during a visit by Gijs de Vries, our counter-terrorism coordinator, President Putin said that Mr de Vries was highly valued by his Russian counterpart. His counterpart will visit Brussels shortly. Moscow was very interested in EU policy developments such as document security. Russia also wants to exchange data with Europol, Eurojust, etc. The EU is in principle ready for this, but first Moscow has to ratify the Council of Europe's Convention on Data Protection. President Putin committed himself to this and I hope that this commitment will bear fruit shortly.
The discussions on external relations were primarily focused on what the EU considers to be our common neighbourhood, in particular Ukraine, Belarus and Moldova. It will not come as a surprise to you when I say that the discussions on Ukraine were long, intense and very frank. They took up the whole working lunch. We agreed on a number of important issues. The current situation should be solved in a peaceful manner without any violence. Secondly, Ukrainian law should be respected. Thirdly, we should try to avoid a deepening of the rift between the Ukrainian people. Whoever becomes President should be the President of all Ukrainian people and the territorial integrity of Ukraine should be respected.
I have already referred to the telephone call that Prime Minister Balkenende made to President Putin this afternoon, so I do not think I need dwell too much on this subject.
In addition to Ukraine we discussed a number of other international issues. In view of the limited time and given the fact that the views of the EU and Russia on, for example Iran and the Western Balkans, coincide to a large extent, I will not go into details now.
The relations between the EU and Russia are of strategic importance. Russia needs the EU, just as the EU needs Russia. During the Dutch presidency we have been able to intensify our relations and bring the four common spaces a lot closer. Furthermore, the EU has managed to speak with one voice during the past month, which has not always been the case with such an important dossier as EU-Russia relations.
I believe this can be seen as progress. The EU and Russia have had and still have differences, but that is only natural. Russia has to get used to the fact that in more that one respect we have become closer neighbours, whose interests are not always identical. However, we are able to discuss those issues freely and in a very frank manner, and that is essential for a strategic relationship.
I hope that the next presidency will be able to inform you that we have complete agreement on the four common spaces that form the basis of this relationship.
Thank you, Mr Nicolaï, both for your statement and for the time you have shared with us.
.  Mr President, ladies and gentlemen, Mr Nicolaï, although much has, of course already been said, I should like to start by stressing once again that the EU’s enlargement has made Russia a much more important partner for us, as it is the European Union’s big neighbour, and we want it to be a strategic partner. We must be able to discuss all issues with Russia, both with regard to where we want to make progress, but also with regard to international issues, even if we sometimes have differences of opinion. At the summit on 25 November, it became clear that we could talk in a very good, business-like atmosphere, and the discussions were also very detailed.
Mr Nicolaï has already mentioned that we, of course, want to have the four large areas together as a package. This package was the focus of our negotiations. In addition, as he also quite rightly noted, we discussed international issues, with Ukraine taking up a large part of the time.
The Commission saw it as particularly important to maintain the quality and integrity of this package as regards the four common areas. We did not want the individual parts to be negotiated separately. This was what we had agreed on, and this will remain the framework in future. Whilst wishing to express my thanks to the Presidency of the Council, the Commission also played a large role in enabling us to continue with this position. I am confident that intensive further negotiations will allow us to reach an overall agreement on this package in May.
Some of the package’s contents have already been mentioned. In the common economic area, the conditions must be created for a strengthening of economic relations. This means that trade and investment must be promoted, existing obstacles must be eliminated and, above all, that legal and administrative provisions must increasingly comply or be made compatible. We have also decided – and I believe that this is an important point – to initiate a dialogue between the European Union and Russia on energy, and, above all, to utilise successful cooperation in this area as an engine for other areas.
We also raised such issues as the investment climate in Russia and, in this connection, the situation of YUKOS. Above all, we stressed the need for transparency, stability and predictability. We have also decided, as Mr Nicolaï mentioned, that the common economic area will particularly deal with environmental issues. This will make it possible for us to take a common approach to the challenges of environmental policy, and we have of course welcomed Russia’s ratification of the Kyoto Protocol. This will make it possible for us to step up our bilateral cooperation, but above all cooperation in international forums on climate protection.
In the second area, the area for freedom, security and law, we decided to continue our intensive discussions, during which equal account must be taken of the aspects of security, on the one hand, and freedom and law on the other. It is important for us that it should be in this area that we anchor the basic questions of protection for fundamental rights, of the principle of the rule of law and of human rights. We agreed that it is in this area that we wish to deal with issues relating to easier travel and issues of asylum and return. In addition, this area will continue to deal with issues such as terrorism, organised crime, corruption and trafficking in human beings. In addition, we offered to step up our cooperation in the fight against drugs, for example with third countries such as Afghanistan, or also with the United Nations, which plays an important role in this respect.
Turning to Chechnya, we made an offer to Russia to assist in the reconstruction of the country, as soon as the security situation makes this possible. With regard to the area of external security, this should make it possible for us to implement genuine cooperation on all issues relating to conflicts in our common neighbourhood, so that we can promote common care for stability and security in the region. It did of course become clear that we still need to convince Russia that cooperation on issues of common security is in both our interests; we also discussed the non-proliferation of weapons of mass destruction, the fight against terrorism and civil protection as part of closer cooperation. We also, finally, want to extend our cooperation in the field of research, education and culture. Our goal in this field is again to promote contacts between our societies and, above all, to continue to promote innovation.
Of course we discussed a number of individual questions, of which I would particularly like to draw attention to three; firstly, on the Commission’s suggestion we decided to set up this new forum in which we wish to discuss all issues relating to regional cooperation. In addition, we want to set up a new sub-committee in the framework of the Partnership and Cooperation Agreement, where we will also be able to discuss issues relating to Kaliningrad. In our opinion, it is important to discuss not only issues relating to transit, but also, and above all, issues relating to economic and social development.
Secondly, we agreed to hold regular consultations on human rights issues, including the issues of minorities and fundamental rights, which Mr Nicolaï has already mentioned.
Thirdly, we reached an agreement on an Institute for European Studies in Moscow.
You will all be aware that the situation in Ukraine was a priority at the working lunch, and we referred very clearly to our position, which we set out earlier. I can say that we agreed that the situation can be resolved only by peaceful means and within the framework of the Ukrainian constitution. We said that the Ukrainian people had a right to decide its own future and the future of the country.
Despite all the differences of opinion on this issue, we should not forget how much also connects us with Russia, this large country and our partner, and we must therefore do everything in our power to eliminate differences, to make progress and to find joint solutions.
. Mr President, Commissioner, ladies and gentlemen, I would firstly like to wish Commissioner Benita Ferrero all the best with her important responsibilities. Today is her first appearance at a Brussels plenary session, though I know that this afternoon’s debate is her second one. The truth is that you have taken up your responsibilities at a very delicate time on the international scene; you have been at the International Conference on Iraq; you have met on the sidelines with the Quartet to deal with the relaunch of the Roadmap for the Middle East peace process following the death of Yasser Arafat; you have had to attend this European Union-Russia Summit; we have the political crisis in Ukraine. You will have plenty of work to do over the coming days, Commissioner.
With enlargement, the Union has clearly extended its borders with some new neighbours. You have referred to the new neighbours to the north; Russia, Belarus, Ukraine and Moldavia and it is true that we are currently linked to Russia by means of an Association Agreement which is based on principles and values to which the European Union is fundamentally committed; principles and values, Commissioner, which I believe have not on this occasion been compatible with the Russian authorities’ comments on the European Union’s position on Ukraine, since they have said that the European Union’s position could lead to a bloodbath in that country. I note that President Putin has put that right, accepting the results following his meeting and talks with the German Federal Chancellor.
As you are aware, Commissioner, this Parliament is completely and utterly committed to human rights; they are not just for one country, for one region or for one continent; they are of a truly universal worldwide nature. In our relations with Russia, we cannot stress the good things and forget about the bad. The ratification of the Kyoto Protocol is clearly one of the good things, and the bad things include, as you have mentioned, the human rights cases in Chechnya and the Yukos case, for example.
I believe, Commissioner, that it is important for the Commission to have a defined policy of friendly relations, but on the basis of our values; to this end, we must also closely monitor the measures taken recently by the Russian authorities, in terms of the always difficult balance between security and freedom, following the attacks in North Osetia, in a decentralised manner. It is, therefore, very important, Mr President, Commissioner, ladies and gentlemen, that we enhance those relations. Russia plays an extremely important role in terms of the stability of the new neighbours, and has fundamental influence in the Balkans and also in Central Asia, it has nuclear weapons, it participates with us in the Quartet and we must therefore develop a strategic association and cooperation, not at any price, but based on the values and principles that we as the European Union hold dear.
.  Mr President, Commissioner, at the end of your speech you referred to the need to extend and build good neighbourly and cooperative relations with Russia. I should like to lend my full support to this and to all the other points you mentioned.
The fact that we have not yet achieved such relations is perhaps due to the fact that the basis of trust between Russia and the European Union is perhaps not yet quite as it should be. In turn, this is due to the fact that Russia feels almost hemmed in by an enlarging European Union, and now, faced with developments in Ukraine and the South Caucasus, is, so to speak, worried for its own existence and field of influence. I am not saying this in order to justify Russia’s position, but this position must also be viewed from a psychological viewpoint.
The European Union – and I am therefore also grateful for what you and the President of the Council said – must explain to Russia that democracy in countries neighbouring Russia, combined with the rule of law, will ultimately result in stable economic conditions in Russia as well.
It was therefore vital not to say, with regard to Ukraine, that there is a Russian candidate and an EU candidate, but to say that there can only be candidates elected by the Ukrainian people to be their president. What is at stake, as you have already mentioned a few times today, is that Ukrainian interests should prevail.
With regard to the issue of dialogue on energy as well, it is vital that the Russian partners also understand the psychological situation on our side. The fact is that we will have a major interest in Russian energy supplies only when we are sure that energy will never be used as a political weapon and that the supply will not be cut off on political grounds, in other words, only when there is an open investment climate in Russia. Cooperation with Russia in the field of energy will then be much improved, as I have just stressed.
With regard to the fight against terrorism, we do indeed have common interests, but – while I will not deny that the armed forces or the police need to be deployed – our methods differ. As we have always stressed in connection with Chechnya, however, it is also important to fight the causes of terrorism, and in many cases these are poverty and poor economic development.
With regard to the issue of human rights, I am fully in favour of dialogue. We have nothing to hide. We also have nothing to hide with regard to the treatment of Russian-speaking minorities in the European Union and with regard to the situation of such minorities, as we have done a lot for them, and it is to be hoped that we will continue to do so. Yet we must find Russia prepared to engage in this dialogue.
Finally, there is something else of great importance that we must communicate. In recent discussions with Russian journalists in Berlin, I was asked why it was necessary for Russia to justify itself to the European Union. No, Russia does not need to justify itself to the European Union! Russia must justify itself to its own people, and, in common with the European Union, Russia must also justify itself to the world at large. We are all committed to the goals of democracy and the rule of law. When Russia feels itself to be just as committed to them as is the European Union, its situation will improve. It is therefore important for us to build relations, in the interest of Russia and not only in the interest of the European Union.
Mr President, Commissioner, relations with Russia are extremely important for the EU. Russia is our neighbour and, because of its size, history and position, the country can play an extremely important role and be a constructive partner on the continent of Europe. We have many shared interests and problems that we must solve together, and our group supports the partnership with Russia and wants it to be strengthened, deepened and developed.
It has to be said, however, that the Russia strategy has not been any great success so far. It feels rather as if we are treading water and not getting anywhere. Russia is unwilling to appreciate that cooperation is based upon give and take and that the EU’s policy is based on certain values that cannot be negotiated away and that must be seen as a clear thread running through everything we do.
There is reason for feeling very uneasy now, following the latest developments in Russia. I am thinking of the concentration of power in the Kremlin, of the media situation – in principle, media freedom is a thing of the past – and of the lack of a political solution in Chechnya. I am also thinking of very recent developments, namely Putin’s support for Yanukovich in Ukraine and, earlier, for Lukashenko in Belarus. Relations between the EU and Russia are in a critical phase, and we cannot describe the latest meeting as anything other than a failure, even though I genuinely admire and sympathise with your optimism, Commissioner.
You stated that a decision had been made in favour of deeper and more organised cooperation when it came to human rights and minorities. I hope that this will lead to something more practical so that this forum does not just become a talking shop that skates over the surface of issues, but is a place in which difficult issues genuinely can be solved. It would be interesting to hear more details from you about this decision.
.  Mr President, I too should first of all like to congratulate Commissioner Ferrero-Waldner. It is her first debate here and I look forward to good cooperation. I have listened carefully to what you said, Commissioner. You said that we have offered to help the Russians in the country’s reconstruction as soon as security is guaranteed.
That, Commissioner, is putting the cart before the horse. That is not the right way of going about things. After all, we all know there is no peace in Chechnya, that a peace process is being imposed that has no support base and that human rights are being violated on a daily basis. We all know that the situation in Russia is extremely serious. I have gleaned this from the most recent book by Anna Politkovskaya, an independent journalist who writes in her new book ‘Putin’s Russia’ how in Russia, human rights are being violated on a daily basis, how the grip of central government on the press is being tightened every day and how the power of the KGB/FSB is increasing. We can all see that the situation is serious and that in Chechnya, a true peace process must be put in motion. That is where the European Union comes in. Indeed, we are next-door neighbours and we can play a role in that respect. Not by building houses over there, but by organising a true peace conference. That is why it surprises me that the Russians do not even want to get involved in talks with ordinary citizens, with representatives of the mothers of soldiers who are worried about the fate of their children, who are worried about peace and about human rights being observed, and who want to go and talk to representatives of the Maskhadov Government and Mr Zakayev. I am also surprised by the fact that the Russians are even putting governments, including the Belgian Government, under pressure to deny Mr Zakayev access to this country and to this Parliament.
That is unacceptable. That is something we as MEPs cannot accept and against which we must protest. If an important group in this Parliament wants to organise a dialogue between mothers of soldiers and Mr Zakayev, then this should be covered by parliamentary immunity; if not, Belgium is not worthy of retaining the seat of the European Parliament here in Brussels.
.   Mr President, ladies and gentlemen, one thing becomes clear when considering the relations being forged between the European Union and neighbouring countries, namely that the EU is suffering from Americophobia and Russophobia. In recent days, the second of these has become particularly apparent, that is, the fear of Russia as a major partner and a major country to the East. The European Union has an inferiority complex that overshadows its relations with Russia, and today a strange kind of judgment is being passed on Russia for its position on Ukraine. It has been said that Russia is interfering in Ukraine’s domestic affairs. Yet what action is being taken by the European Union and our representatives? They are travelling to the country as observers, but becoming involved on behalf of one of the candidates. This should not be the case.
Democracy is something quite different. If we wish to demand democratic standards of Russia, we should first demand them of ourselves, and do everything in our power to ensure that we observe these standards. We are not entitled to pass judgment on Russia in this matter. Why is the EU interfering in such a manner in the sovereign decisions of the independent Russian state, when President Putin has warned us against interfering in the Russian sphere of influence? Russia has a right to its own opinions, and it is our strategic trading partner. Kaliningrad, which borders directly onto the European Union and Poland, should be of the utmost importance to us, as it is a window onto the world in terms of trade. Yet as a result of our panic-stricken reaction to the events in Ukraine, Russia has tightened restrictions on people passing through border crossings, in particular those into Kaliningrad. We have much to lose by adopting such a schizophrenic approach in our relations with Russia. Relations with this large country should be stepped up, not restricted.
Finally, I should like to add that the EU has interfered enough in the domestic affairs of independent states, in this case in those of Russia. The result of this has been that, against our wishes, the areas in the east of Ukraine are being pushed into Russia’s hands. I should like to end my speech with an old Roman maxim: ‘first, do no harm’. This is particularly true in the case of relations with Russia.
. Mr President, I should like to make reference to the statement issued by the parties after the 14th EU-Russia Summit, and in particular to the section concerning the implementation of elements on which both sides agree. The elements in question relate, of course, to the common spaces. It is my opinion that both the Presidency and the Commission have given way on this issue in the face of Russia’s disapproval, expressed on a number of occasions before the summit, of the position taken by this House and by the Members of this House. I refer to the view that the PCA should be treated as one package in negotiations with Russia. In a certain sense, this has meant that our votes on this issue have been disregarded. I should like to say one more thing with reference to discussions on Ukraine. The country with which we are negotiating a road map for implementation of the PCA and the country actively interfering in the electoral process in Ukraine are one and the same country.
Mr President, ladies and gentlemen, in my country children’s programmes are broadcast after 7 p.m. It is my belief that the President-in-Office is a fan of bedtime stories and children’s programmes, and that is why he has left us. This does, however, show a certain lack of respect for the European Parliament, and I very much hope it will not be repeated in future.
I am delighted this debate is taking place today. It would have been wrong to replace it with the debate on Ukraine, as Ukraine is one country and Russia is another, even if Russia, or part of Russia, still thinks or wants to think in terms of the Soviet Union or the Tsarist Empire. I am also delighted for a second reason, namely that Mr Barroso and Mr Putin had major differences of opinion at the recent summit in The Hague, and that these differences of opinion did not merely relate to Ukraine. The sight of self-satisfied politicians shaking hands has generally been a bad omen for the average citizen, especially in the East.
What conclusions can be drawn from relations between Moscow and Brussels, or in other words between Russia and the European Union, over the past few years? The most obvious conclusion is that these were not in fact relations between Brussels and Moscow, but between Russia and the individual EU Member States, in particular the largest Member States. They were relations between Russia and France, Russia and Germany, Russia and Great Britain and Russia and Italy. Moscow chose its own partners for bilateral relations and played off the EU and, to a large extent, large countries against medium-sized and small countries. Our only reaction therefore has to be to act in solidarity within the framework of a united EU. Russia is an important and difficult partner, and we should not give it any opportunity to develop imperial and superpower-like tendencies. Europe, both Western Europe and Central and Eastern Europe, cannot afford to allow this to happen. It is not in Russia’s long-term strategic interest either.
Mr President, no one is likely to question the fact that Russia is one of the EU’s most important partners, yet at the same time few people in Europe would question the fact that Russia is a very difficult partner. On the one hand, we are linked by extremely close economic ties that benefit both sides, yet on the other hand, tensions are increasingly being felt between the two parties in the political sphere, and very far-reaching differences of opinion are becoming apparent. In spite of what is said by some in Europe, and what was said earlier by some of the Members of this House, we should not fear such differences. On the contrary, our experience of countries which were in the so-called Soviet sphere of influence for many years has taught us that a genuine partnership and respect from the Russian side will only become possible if we state our views clearly and firmly, even if these views are extremely critical of certain aspects of Russian politics.
In this context, I should like to congratulate Mr Balkenende and the entire Dutch Presidency for their clear and firm approach during the EU-Russia summit on 25 November. In the days after this summit we saw that we were right in our assessment of political events in Ukraine, and this continues to be the case today. I should also like to remind Mr Rogalksi that Ukraine is not a part of Russia, and so speaking out in defence of free and democratic elections for the Ukrainian people does not constitute interference in Russia’s domestic affairs. Ukraine is a separate state and a separate nation, and I should ask you to bear this in mind. Thanks to the position taken by the Dutch Presidency, the EU is gaining face in the eyes of the European nations, after a long period during which too many European leaders pretended not to see, or indeed did not see, the problems which arose with regard to relations with Russia in the past, such as the centralisation of power at the cost of a still-fragile democracy, Russia’s policy on the Caucasus or the reconstruction of the Russian ‘sphere of influence’. I should like to thank Mr Balkenende for the position he adopted during the EU-Russia summit.
Mr President, Commissioner, ladies and gentlemen, the European Union now has problems both to the east and to the west, both with the United States of America and Russia. The administration in the United States has adopted a strongly unilateral approach. It is conspicuous in trade disputes and the Iraq war, and has given rise to an estrangement of sorts. Our relations now require much effort. Immigrants have formed a new group of American citizens that voted for the Republicans in the last elections. Defence Minister Donald Rumsfeld has said that we have new Europeans in the same way. In fact we have enlarged and in this way brought new blood to our numbers. These newcomers, however, have had a different relationship with the United States (not for very much longer, in my opinion, as our work gradually hones that relationship), and Russia, through a grim and difficult history as part of the Soviet Union or as one of its satellites.
Our first Parliamentary Cooperation Committee met last week, and it was then that the issue was raised for the first time, though certainly not the last. Last week’s summit, in my opinion, was largely unsuccessful. We did not achieve consensus on four areas of action that we share. They are only part of the whole. We know the reasons. The problems relate to both America and Russia, but relations with Russia are virtually at a standstill. There has been some progress: acceptance of enlargement and the partnership pact, the Kyoto Protocol, and so on. There is, however, a long list of problems with regard to the investment protection accord in Chechnya, which has been mentioned here too.
We have discussed common values with the Russians at many summits. But just how much do we share the same values? Are we drifting away from one another as far as our values are concerned? If they are very different for very long it will not be long before we drift into the area of sanctions. What does the Commission intend to do to halt this drift and ensure that Russia does not sail off into the void, as it were, perhaps towards the east and Asia? What could the Commission do about this?
Mr President, this EU-Russia summit is a very important event because it is the first held since EU was enlarged to include the countries of Central and Eastern Europe. It is my sincere belief that the outcome of the summit needs to be debated in the European Parliament, so let me stress a few points that were discussed during the summit.
Parliament should welcome the 14th EU-Russia Summit in the Hague while regretting, however, that it has been a failure as far as substantial progress on the establishment of the four common spaces is concerned. We should strongly support the efforts of the Council and Commission to use the opportunity provided by the summit to underline that Russia, the partner of the European Union, carries a great responsibility in our common neighbourhood, and in Ukraine, Moldova and Belarus in particular.
We should also firmly reject the allegations recently made by the Russian authorities that the European Union and the international community, by expressing their support for the Ukrainian people’s right to exercise their constitutional rights, is encouraging violence in Ukraine. In this context we should express our concern about the centralisation of Kremlin powers at the expense of democracy, independent media, the regions, the rule of law and human rights, especially with regard to the situation in Chechnya and the Yukos affair.
At the same time I believe that ratification of broad agreements between the Russian Federation and certain Member States of the Union is one of the keys to strengthening the EU-Russia partnership and encouraging mutual understanding and trust.
Finally, the Kaliningrad region, as an important factor for the overall development of the Baltic Sea area, was also discussed in the Hague. Therefore, I would like to take this opportunity to call on the Russian Duma and the leadership of the Russian Federation to start a dialogue on the development of a separate action plan for the economic and social development of the Kaliningrad region.
Mr President, the new map of Europe has been redrawn in conjunction with this year’s enlargement, and most of the new Member States and those countries that are negotiating for membership right now have, in one way or another, had strong connections with Russia. Sometimes, those connections were made willingly and, at other times, unwillingly.
Russia thus continues to play a large role in terms of stability, especially in the area around the EU’s eastern borders. It must not, however, actively side with the dictatorships there or impede the development of democracy. If this happens, the EU must be vigorous in its condemnation.
The events in connection with the election in Serbia a few years ago, which resulted in Milosevic’s departure, are very reminiscent of what is happening now in Ukraine. Then, the crisis was resolved peacefully, and we must ensure that this crisis too is resolved peacefully. In that case, Europe needs, on the one hand, to show itself prepared to cooperate with Russia and, on the other hand, to emphasise that Russia should not interfere in other countries’ internal affairs, irrespective of the common history these countries and Russia may previously have had.
If Russia seriously wants to be a strategic cooperation partner of the EU, it must be clear that the cornerstones of such cooperation have to be freedom, mutual respect and the democratic values shared by the EU countries.
I have no specific questions for Mrs Ferrero-Waldner but wish to emphasise that neither the EU nor Russia should ever have interests in another country other than an interest in democracy and that this must be both a basis for, and an objective of, cooperation between the EU and Russia.
– Mr President, Commissioner, Ukraine is being born in front of our very eyes and those of Russia. Russia and ourselves take different views, and that is why the Summit has communicated so little on the issue. Instead, there are Europe’s open evaluations. There is extraordinary development in Ukraine. A nation of citizens, such as Russian manifestly is not, is being born. It is Ukraine’s hour now. According to our documents, however, Russia has great responsibility, – in my view, the greatest. Ukraine’s chairman of Parliament made a start by announcing that Ukraine has only two alternatives – either the division of the state or bloodshed. It looks like the Russian President would be in favour of completely restarting the election process, so that the opposition leader could be eliminated. If the resigning president of Ukraine is going to listen to such advice and announce a decree to organise not just the second round but completely new elections, Russia will be responsible for the consequences. This would become a provocation for hundreds of thousands of people, who could lose patience leading to a loss of peaceful civil order. If they were to occupy the presidential palace, as happened in Georgia, they could be met by the gunshots of a foreign army. The European Parliament or the European Commission – I am directing my comments to Mrs Ferrero Valdner here – could officially ask the Russian Government, or at least its representatives, if the reports by the Moscow press about Russian special armed forces being brought into Kiev dressed in Ukrainian uniforms are correct. Extreme as the situation appears, it is difficult to understand the sympathy expressed for the Russian president – who got involved so unnecessarily – as if he cannot lose. Fourteen years ago, we in Lithuania were similarly aware of the majority in the West feeling sorry for Mikhail Gorbachev. That had a bad effect on the Kremlin, and Gorbachev lost a lot more influence. A politics designed to restore the Russian empire has now already been defeated in Ukraine, even though President Putin remains a force in the world. He has two alternatives – either acknowledge the Ukrainians’ right to have their government and democratic state or spill blood and be left with blood on his hands like Gorbachev. President Putin’s friends should speak directly with him, not via Mr Kuchma, and unanimously advise him to choose the first option. Thank you.
.  Mr President, I should like, briefly, to revisit a number of points. Firstly, I should like to re-emphasise that this summit was not, as I see it, in any way a failure; on the contrary, it allowed us to make significant progress. As I said before, the EU insisted on quality and on putting together a package that really does enable us to push through our concerns and our values, which are of course very important to us.
The big question is how difficult questions are to be dealt with. This year has already seen us asking ourselves this question, and it was decided that it was important to set clear priorities, to be open, to deal with all problems, and to stick to common positions – and we succeeded in doing all of this, which was an important step and a positive one. This was something to which the Commission attached particular value, and I am glad that all the Members of this House helped us to achieve this goal. The issue at stake here is the finding of mutual interests, but this presupposes care before links are forged, and must be founded on values rather than on interests.
One example of a success is that at the WTO negotiations we came to a bilateral agreement on private transport to and from Kaliningrad. As already noted, we have set up two sub-committees, which I believe is important, and this has been approved by Russia. We have major tasks ahead of us, which include migration, visa issues, returns and cooperation in border regions.
I should like to reply to Mr Staes, not having done so before as there was of course a lot going on at this summit. I can tell him that Mr Barroso made it clear to the Russian delegation that a political solution in Chechnya does of course enjoy support from Europe, the Commission and the entire EU.
– Thank you, Commissioner. I inform the House that at the end of the debate I have received two motions for resolutions. For technical reasons, these motions for resolutions cannot in any case be put to the vote during this round of voting.
– We come to the time for speeches by those Members who ask to speak. As you know, they are limited to one minute each.
Mr President, I should like to inform you that the salami producer Igloomeat SA Sokołów Polska has asked to be deleted from Appendix 12 to the Treaty of Accession. There is documentary evidence that Igloomeat SA met the requirements arising under Council Directive No 77/99/EEC relating to the processing of meat on 13 February 2004. It therefore applied to be included in the list of establishments exporting products to the EU Member States, but Igloomeat’s management has not yet received any decision. I should therefore like to ask you, Mr President, to call on the European Commission to take action in this particular case, and to highlight the failure of EU institutions to act promptly, thus making it difficult for businesses from the new EU Member States to operate on EU markets.
Mr President, I would like to raise the situation of one of my constituents, John Packwood from the Isle of Wight, who, as a result of an international arrest warrant taken out against him by the Moroccan authorities, is currently being held in prison in Madrid. Mr Packwood, along with three colleagues, delivered a privately-owned boat from the UK to Morocco back in 1997. The boat was fully searched on its arrival, given a clean bill of health and the four men went home. A full ten weeks later several tons of cocaine were found on board the vessel. Interpol interviewed the men and was completely satisfied that they were not implicated in any criminal activity.
The first the men knew of the international arrest warrant was last month – over seven years later – when John Packwood was arrested as he passed through Malaga airport. He is now in prison in Madrid and that is completely unacceptable. I would ask the President of Parliament to intervene with the Moroccan authorities to raise these concerns and ask that these arrest warrants be lifted.
The international NGO, Fair Trials Abroad, has agreed that this appears to be a blatant abuse of the international arrest warrant, since it is quite clear that the men could not have been involved in any smuggling operation.
Mr President, on 17 November many Members of this House will have seen the appalling abuse of international football players at an international match between Spain and England, held in Spain. That appalling abuse was not just an isolated incident; we have seen it at international football matches and in football matches across the European Union.
This is not just about abuse of people in their workplace, the football stadium; it has a symbolism and a resonance beyond that. We believe – and many of my fellow MEPs believe – that UEFA, the body that regulates football, is not sufficiently serious about stamping out racial abuse in football.
Football is the game of Europe, it is Europe’s most prominent spectator sport. In the United States, the major spectator sports are family occasions. That is not the case in the European Union. We call on UEFA and FIFA to bring in rules to stamp out and kick out racism in football right across Europe, making it the family game that we all want to see.
Mr President, I would like to draw the attention of the House to a decision made in the Council a short time ago on live animal transport. I would like the House to join with me in expressing regret that agriculture ministers failed to reach an agreement on limiting journey times. They also failed to reach an agreement on rest periods for animals transported for meat and they failed to reach any agreement on stocking densities – the number of animals that can be put in one unit.
These are all vital issues with respect to ensuring that we end the cruelty to which animals are currently subjected during live transport in Europe. It is deeply disappointing that, yet again, the Council of Ministers has failed to take into account and adopt the approach of the Parliament, which has consistently voted for an eight-hour maximum limit for the transport of live animals.
The Council got it wrong. It should have persisted and tackled these important issues in order to end animal cruelty in the European Union.
Mr President, by a strange coincidence I would like to raise exactly the same point. I have had literally hundreds of letters from concerned EU citizens on the Council’s failure to reach an agreement on 24 April on the Commission’s proposal on the transportation of live animals.
Each year some three million live animals are transported around Europe. Many face journeys of 50 hours, some as long as 90 hours. The suffering of the animals on these journeys is terrible. As Mrs Villiers said, this Parliament has on four or five occasions voted for a maximum journey time of eight or nine hours. We have been ignored by the Council and we need to put pressure on it. My personal preference is for the transportation of animals on the hook, not on the hoof, but if we cannot have that, the minimum we should have is decent conditions for these animals and an end to extra-long journey times.
I hope the Council will at long last respond, not just to this Parliament but to the citizens of the European Union.
Mr President, ladies and gentlemen, I should like to ask Parliament to call on the European Commission to abolish or temporarily suspend customs duties on aluminium imported from Russia and the Commonwealth of Independent States into the new Member States of the EU, in particular Poland. These customs duties were introduced after the recent enlargement of the EU and set at 6%. The result has been a significant fall in the competitiveness of many Central and Eastern European businesses. In Poland, for example, these customs duties directly affect businesses employing 5 000 people, as well as many thousands of businesses associated with the aluminium industry. A great deal is heard in this House about those who have benefited from the EU enlargement, but it is worth remembering that there are also those who have little reason to rejoice, and through no fault of their own. Instead of being selfish, we must help those who are suffering as a result of the fact that the European Union underwent enlargement on 1 May.
– From the chair I have not recorded any other requests by Members to speak. The debate is therefore closed.
– The next item is the Commission Statement on World Aids Day.
. Mr President, it truly is an honour for me to stand for the first time before plenary, although I would be even happier were I here on a more pleasant subject. Unfortunately, I am appearing here for the first time so that we can debate and I can speak to you on a very important and worrying subject, by which I mean the continuing threat to our society from the scourge of HIV/AIDS.
Today in particular, on 1 December, which has been designated 'World AIDS Day', I think it is important that we exchange views and a few thoughts as to how this scourge can be combated. Today has been designated 'World AIDS Day' in order to mark, on the one hand, the progress which has been made in combating this scourge. However, more specifically, it gives us the opportunity to focus on the challenges we face and to intensify our collective efforts and consider and ask ourselves if we are doing enough.
Over recent years, most of our attention has focused on the tragic situation in sub-Saharan Africa and in developing countries in general. However, HIV/AIDS is causing very deep and constantly increasing concern here in Europe and our neighbouring countries. It is something which affects us all, here and now.
The subject of this year's global campaign against AIDS was women, girls, HIV and AIDS. This was also the subject of the annual AIDS campaign coordinated by UNAIDS. This subject is exceptionally topical. Recent epidemiological data show that, over the last two years, the number of women affected by the HIV virus increased throughout the world. While the largest increase, in the order of 58%, was in the area of eastern Asia, it is worth noting that the second largest increase was in Eastern Europe and central Asia, where it reached 48%.
Allow me to give you some statistics which were published just last week and which are particularly worrying: approximately 40 million people throughout the world are carriers of the HIV virus and almost half of them are women. In the European Union, the number of cases of HIV increased by 75% between 1996 and 2003, with the largest increase in the Baltic States. In Europe, the country which has been hardest hit by the epidemic is the Russian Federation, where it is calculated that over 800 000 people are HIV positive, 80% of whom are young people under 30 years of age. According to UNAIDS estimates, over 500 000 people in the European Union are carriers of the virus. It is clear without any doubt from these statistics that the tragic problem of HIV/AIDS is spreading more and more quickly and now has not only arrived at our door, but has also entered our house.
The European Commission is addressing the matter both inside and outside the European Union. Together with the Member States, we are the biggest donor to the Global Fund which is the main financing mechanism for combating the epidemic throughout the world. Similarly, we are intensifying our cooperation with neighbouring countries, in full recognition of the fact that they are in a particularly difficult situation. In September, the European Commission issued a paper entitled ‘Co-ordinated and integrated approach to combat HIV/AIDS within the European Union and its neighbourhoods’. Τhis paper summarises the current evaluation of the situation and the problem. It also offers a compendium of best practices for combating the recent wave of the epidemic and highlights the Commission's short-term proposals for addressing the situation.
The Commission's main commitments are to the prevention of new cases of contamination with HIV, the reduction of repercussions from the epidemic, access to antiretroviral treatment at more affordable prices, the inclusion of young people, the development of epidemiological monitoring of HIV/AIDS, more intensive research and the participation of civil society. However, I should also like to draw your attention to certain basic aspects of efforts to combat HIV/AIDS. Prevention is still the main weapon in the fight against the spread of the virus. We badly need an information campaign throughout Europe. It is important for us to bear in mind that the information campaigns of the 1980s did not address today's young people and, consequently, there is an acute need today to implement new efforts, so that we can send the message to precisely these people. Planning has already started and a conference is due to be held next week with the Member States, the international organisations and representatives of civil society on this subject. As the target of a general campaign will be the general public and young people, there is a clear need for other partners to plan and implement specialised campaigns targeted at vulnerable groups, in keeping always with the particular requirements of each group.
I should like to stress that the impression that the transmission of HIV is limited to these vulnerable groups is totally unfounded. On the contrary, HIV/AIDS is a subject which concerns us all: women, men, girls and boys, and it is a subject which concerns us here and now. It is calculated that a large percentage of people with the HIV virus living in the European Union do not know they have it. As a result, the risk of the virus spreading is increasing and, naturally, these people cannot benefit from the treatment available. Generally speaking, access to antiretroviral treatment at affordable prices would appear to be fairly good within the European Union. Nonetheless, certain Member States have expressed their concern about the future: if, or rather when, the number of cases of HIV spirals and the cost of treatment remains high. This is one of the main issues being addressed by the European Commission and it has raised it – and continues to discuss it with the Member States and the pharmaceutical industry – in the aim of finding effective ways of overcoming these problems. However, we must not underestimate the economic consequences of the HIV/AIDS epidemic, which are huge. The cost of antiretroviral treatment is just one aspect of these economic consequences. At macro-economic level, HIV/AIDS results in increased health care and social security costs. It causes a drop in manpower numbers and a fall in productivity, which increase labour costs. The cumulative result is an adverse impact on investments, production and per capita income. In brief, the HIV/AIDS epidemic represents a very serious threat to global health, development and security.
However, over and above the economic aspect, HIV/AIDS is also a problem with respect to human rights. The stigma and adverse discrimination are subjects which concern Europe, as much as any other part of the planet, and they cannot be overlooked. The psychological aspect of HIV/AIDS and the isolation which it causes must be addressed with the same decisiveness. If these aspects are disregarded, the effectiveness of the aforementioned efforts of prevention and medical care will be jeopardised. The subject of HIV/AIDS can no longer be a taboo subject. It is of the utmost importance that the subject be discussed openly and that the social stigma cease at long last. Only thus will it be addressed effectively. Open discussion is an integral part of the information campaign which, in turn, will contribute most towards prevention. All of us, especially the institutions of the European Union, the European Parliament, the European Commission and, above all, the Member States, need to recognise and accept the new worrying increase in the HIV/AIDS problem. Let us stop deluding ourselves, believing that it is under control or at least contained; on the contrary, we need to step up our efforts to combat it, to the extent required for them to be effective. I am optimistic that, together, we can achieve this.
. Mr President, today Ukraine has dominated our discussions, and in Ukraine people are dying, not as a result of the political crisis, but because of the AIDS crisis. Ten years ago, 183 people were registered as having HIV/AIDS there, today, in 2004, it is 68 000. That is the scale of this problem within our own continent. Across the world nearly 40 million people have HIV and, as the Commissioner said, we must take action to prevent and solve these problems.
The focus this year has been very much on women and children. As the Commissioner said, women account for some 57% of those who are HIV positive in sub-Saharan Africa, and over 60% of those with HIV aged between 15 and 24. Finding vaccines appropriate to them before the onset of sexual activity is fundamental.
The figures are appalling for orphans too. There are 15 million orphans in the world, 12.3 million of them are in sub-Saharan Africa. There are 1.8 million already in Nigeria, and there will be 1.5 million in South Africa by 2010. And so it goes on.
We have to take action along the lines of our resolution; we have to take action on HIV/AIDS and on conditions, disorders and diseases such as tuberculosis, hepatitis C, mental illness and depression. We have to find more palliative care for those dying of AIDS, in particular in the developing countries. We have to protect our health workers from the dangers of AIDS from needlestick injuries – witness the exhibition in this Parliament today.
I welcome the Commissioner’s statement. I also welcome the work done in this field by Pavel Telicka during his time as a Commissioner. We urge Commissioner Kyprianou and his colleague Commissioner Michel to put shoulders to the wheel and to close the door on the epidemic faced by Europe and the rest of the world.
.  Mr President, I too would like to thank the Commission for its explanation, although I hope that Commissioner Kyprianou will, before long, be able to come here with more news, more hard facts and more specific intentions on the part of the Commission. I should, above all, like to thank Human Aids for the fact that during this year’s World AIDS Day, it will be focusing on women and girls and HIV/AIDS. There are sound reasons for doing so.
The figures speak for themselves. AIDS is increasingly taking on a feminine face; the number of women infected with HIV/AIDS is rising at a terrifying rate. So who are those women? Are they women displaying serious risk behaviour, or are they women who have been sexually active with too many partners? Not at all. In most cases, they are ordinary, often young, women who are very vulnerable on account of their sex. They are often married, they are very often faithful to their partners and are mothers of children. It may be useful to inform the Vatican of the fact that 88% of the Ugandan girls and women who are HIV positive are married and have not had partners other than the man with whom they share their lives. These women are vulnerable on account of the social inequality and the lack of access to education and healthcare, as well as on account of the fact that they do not have their own incomes and are often incapable of negotiating about their own sexuality.
For those women, the ABC prevention method – Abstinence, Being faithful and Condoms– is anything but sufficient. In order to combat AIDS effectively, we need more than simply ABC. We need the whole alphabet. To begin with, I should like to add the letter M for microbicides and the letter V for vaccines, because these open up promising prospects for women who may finally gain control over their own prevention methods. In my view, it is crucial for the European Union to invest more in research and development into those new products. I should also like to add the letter E for empowerment, because the fight against AIDS is simply impossible without reinforcing the rights of women and without combating violence against them.
Commissioner, I am therefore very much looking forward to the global action plan which the Commission will be presenting to us in the spring of 2005, because a global approach is indeed what we need. It is, of course, not enough that well-meaning Commissioners such as yourself or Commissioner Michel should be committed to the fight against AIDS. This issue must also be dealt with by the Commissioners for Equal Opportunities, External Trade, Justice and also naturally by the Commissioner for the Budget. I hope that the European Union will continue to take the lead in order to mobilise more financial resources for the fight against HIV/AIDS, but also to improve cooperation among the Member States on the basis of a coherent multiannual plan. I regret that the Dutch Presidency is not present here today, because I would like to pay tribute to the courage with which it has put this matter on the agenda. I also think that Europe should do more to increase the financial commitments. By 2008, we should be able to treble our financial commitments, in my view.
Finally, it appears to me essential that women be personally involved in drawing up a global plan of this kind – especially women and girls who live with HIV/AIDS, for they are not only its victims, but also vital partners in working out a sound policy. I therefore hope that the Commission will include them in its stakeholders’ platform for the compilation of this global plan.
.  Mr President, Commissioner, ladies and gentlemen, a time bomb is ticking on Earth, and its name is Aids. For several years, the number of new infections has again been increasing at an alarming rate. This rise also includes Europe, with particularly Eastern Europe affected, both the new Member States and Russia.
The majority of new infections involve young people aged between 15 and 25, and in particular women. A new carelessness has crept into their dealings with HIV and Aids. New medicines and therapies have improved the situation of HIV patients, so that the virus is losing its horror and thoughtlessness has become a way of life for many. Such thoughtlessness is lethal! The best protection against HIV is the use of condoms; this is a fact, and it should be supported and promoted by all sections of society. Abstinence is of course also a form of protection against Aids, but it should be left to individuals to decide whether they wish to practice abstinence or use condoms.
Moral appeals are of no use in stopping the spread of the virus. Instead, we need encouragement for each person to act responsibly, both for themselves and for others. It is the job of politicians to create the conditions that enable as many men and women as possible to make this decision freely for themselves.
The most important pillars of prevention are sex education without taboos and access to condoms, above all in schools and for young people. I am delighted that Commissioner Kyprianou placed particular emphasis on this.
In many African and Asian countries, Aids is depopulating entire regions, for example South Africa, where over half of the population is infected with the virus. This is no longer merely a disaster in human terms, but also in economic terms. I should like to appeal to the EU Member States’ sense of responsibility and the commitments they have already entered into. We welcome the fact that some Member States, for example the United Kingdom, Sweden and the Netherlands, have provided financial support for the international fund over and above what they committed themselves to. Unfortunately, some of the other Member States have either not met their commitments at all, or only in part. Aids is one of the twenty-first century’s global challenges. Above all, it is the task of the Western societies to put up a fight against this epidemic. We need discussions without taboos in Western societies on new methods of prevention, as especially African and Asian societies are dependent on help from outside, or, to put it another way, from us.
I should like to thank the Commission for its sound statement. Millions of people in the South suffer from HIV/AIDS and, weakened by HIV, they often fall victim to other diseases such as malaria and tuberculosis. Millions of children with no parents wear themselves out cultivating the food they need. Many of them have no access to medicines, and almost none of them have medicines adapted for children.
Exemptions from the TRIPS agreement permit the export of generic medicines, but the EU countries have been slow in implementing such exemptions, a dilatoriness that leads to suffering and that, each day that passes, increases the suffering and the number of deaths.
Now, the Commission and the Council have the opportunity to show that this wait is to be brought to an end. Better access to medicines must, however, be combined with increased knowledge of HIV and increased provision of information about the disease, together with an ambitious aid policy and fair trade so that the countries concerned can afford economic development that increases trade.
. – The scenario that has been illustrated here is not just the result of a natural disaster but represents a tragic synthesis between an aggressive virus and the unbridled drive for profit by single-minded, powerful organisations like the multinational pharmaceutical companies.
While 95% of HIV-positive people in the world already have no access to treatment today, the situation is bound to get even worse after 1 January 2005, when the derogation from Article 31 of the TRIPS agreement expires. India, with a billion inhabitants, and other developing countries will then no longer be able to produce the drugs. Even now, those who produce them cannot sell them to other developing countries or to African countries.
The European Union therefore needs to go beyond all the talking and the statements of principle and make every effort above all to obtain a further derogation from the TRIPS agreement, pending a complete change to it. Not only that: the European Union must also oppose the US practice of holding developing countries to ransom in their bilateral agreements, with the aim of preventing them from exercising their right, laid down in the Doha declarations, to use or import generic drugs.
The Global Fund to Fight AIDS must be supported with an increase in the funds allocated to it. I propose that, on the part of the European Union at least, they should reach EUR 1 billion and that everyone, including Italy, should abide by the commitments that have been made. According to Fortune, the average salary of the top nine pharmaceutical company directors in the world is USD 42 million a year. At the same time, tens of millions of people die without being able to receive treatment.
In the face of such injustice, any kind of moralistic argument should be thrown out. We should remember that a condom is something very useful: a health aid that should be distributed absolutely free of charge. It is part of the toolkit needed to defeat the virus.
Mr Commissioner, today World AIDS Day and your statement on this subject was, in my opinion, very good, but it was still just a statement. I hope that it will be followed by practical measures on your part that will help to alleviate the situation. Today’s AIDS Day calls on us to be aware of the kind of decisions that we have to take as politicians. AIDS is a disease that spreads regardless of borders and therefore today’s decision that health should be a matter for individual states is not a good one. AIDS cannot be seen, it cannot be noticed, it cannot be felt. It is a disease that crosses borders and pays no attention to customs officials. A disease that began amongst risk groups – among homosexuals and then haemophiliacs, then blood donors and drug addicts. Now we also see that a large number of women are infected. What was not said, however, is that 5 to 5.5 million of the 40 million are children and young people. These are alarming figures. It has been said today that it is transmitted through sex. I am talking about love. Perhaps this is why women so often become victims. On this occasion I would also like to mention some people who have not been mentioned today. These are the health workers, people who are ready and willing to risk their lives. They are volunteers. Are we aware, however, that these health workers are likely to be the first victims of the health reforms being prepared in the European Union? This is a poor way of thanking them for their work.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the European Commission for its strategic framework of October 2003 and the proposed action plan for next year, which also provides for concrete and targeted measures. The EU is the second largest donor to the global Aids fund, provided around 18% of the total funds. Yet we are faced with the fact that new infections are rising dramatically, both within the EU and in other countries. Commissioner Kyprianou said in a press release that many young people who are currently becoming infected were too young to understand the first Aids campaign. This is undoubtedly correct. Yet it is also necessary to remember that many young people are quite simply given false information, with, above all, Aids being depicted today as a treatable disease. The pharmaceutical industry is also doing its bit by presenting it as a conquered epidemic. The fact is, however, that even the anti-retroviral medicines which are available have major side effects, and that being able to lead a normal life is of course out of the question.
Furthermore, the high costs of therapy, which range from EUR 7 000 to 12 000 per annum, must also be taken into account, as they are a major burden on a country’s health budget. I should therefore like to call for research and development to be carried out into better and, above all, cheaper medication, possibly by means of generic medicines, so that these can be made available to wide sections of the population. Something I find particularly worrying is the lack of awareness of the problem among young people, who, when asked in interviews why they have such a lax attitude to the disease, reply, ‘which life should I protect myself for?’
I therefore believe that the plan drawn up by the Commission must also include this holistic approach, and, above all, combine education and possibly also giving meaning to life with the whole field.
Mr President, of the 40 million people suffering from AIDS, 70% live in Africa. The Millennium Objectives are a central ambition to focus on basic health carewhere it is needed. Europe spends too little of its development cooperation budget on basic health care, which should be linked to good nutrition, access to clean drinking water and basic education. Commissioner Michel has stated that he will make a new announcement in which Europe’s priorities in terms of development cooperation will be specified. Commissioner, I do hope that the words you spoke a moment ago will also find expression in this new announcement.
According to the UN, of the 45 million people at risk of infection, 27 million would, if we had a specific campaign, be preventable cases. We have a great deal of experience in campaigns of that kind globally. It does, however, require an enormous effort and we should therefore focus our minds in that respect.
It has been stated before that we here in Europe can encourage our Member States to say to the pharmaceutical industry that it can make cheaper products. To the developing countries, we could say that we will provide them with a waiver, as a result of which the TRIPS agreements will not prevent them from manufacturing within the cheap market.
Finally, the Vatican spoke a few days ago through Javier Cardinal Lozano Barragán, President of the Pontifical Council for Health Pastoral Care, about immunity, moral deficit and pathology of the mind as causes of AIDS that have to be combated with correct sexual practices. I regard this as a discriminating and stigmatising remark and believe that Commissioner Kyprianou was right to say that we should not stigmatise AIDS patients in that way. I am pleased that in principle, the Commissioner has given the Vatican a clear response with this.
– This year’s UNAIDS report on the trends in the epidemic has been even more distressing than in the past: the projections for sub-Saharan Africa and for its survival in the new century are extremely grave. This is one more tragedy to add to other, equally serious human tragedies, such as the exploitation of adult and child prostitution, drug addiction, the lack of minimum standards of hygiene, the break-up of families and the growing numbers of little orphans, as well as infant mortality, which has reached appalling levels: throughout the world, 500 000 children die every year – which means 1 300 children a day – from AIDS.
That is why today it is important that the European Parliament should stand united, with no distinction on the basis of party or nationality, and send out a strong appeal to all the European Union Member States – starting with my country, Italy – not to throw away all the efforts that have been made so far and to continue to support the Global Fund to Fight AIDS, Tuberculosis and Malaria.
Let us avoid adopting a reductionist view of the fight against AIDS and not forget that this virus is not only transmitted by sexual means but that there are many other reasons for its spread: infected syringes, breast-feeding and the lack of adequate medical checks. Let us not forget, either, that condoms are merely a means of containment – an effective one, let us be quite clear on this, but containment all the same – and not a means of prevention of the virus.
If we really want to combat this disease, we have to fight it at its social, economic and ethical roots by raising the standards of living and the levels of prevention and treatment in the worst-affected countries.
Mr President, I should like to raise two points regarding the tragic situation in certain developing countries. Firstly, our attention should not solely be focused on the important question of medicine or some future vaccine. It should also be focused on restoring or setting up proximity-based health services, in other words those located as close as possible to communities. Those services have, unfortunately, been badly affected in recent years by structural adjustment plans undertaken in those countries, especially in Africa. We must also offer all our support to local initiatives launched by civil society and to networks, on the ground, of local representatives and authorities, associations, carers and mediators from the societies in question, who have been working together to combat AIDS, with some success.
Secondly, the growing rate of infection among women is not simply down to their fragile nature or to bad luck. It is also the result of violence of all kinds – particularly sexual – against women in various regions of the world, and of the blatant discrimination to which they are subjected. Such violence has nothing to do with cultural characteristics, which is the erroneous explanation that is sometimes given. It must be referred to by name and combated as such. These two aspects show, therefore, that AIDS is as much a social problem as it is a medical problem. Let us not forget that.
Mr President, I well remember when the HIV epidemic began to spread in the 1980s. Even then, there were prognoses that the spread of the epidemic could be as serious as the situation is today in parts of the world, especially in Africa.
Such prognoses were, however, dismissed at that time as mere prophesies of doom. As a result, the world closed its eyes for a long time – in fact, for too long – to the seriousness of the epidemic and did too little in terms of developing effective programmes of prevention, including contraceptive advice, of developing health care for the sick and of supporting research into more effective medicines and an effective vaccine.
Now, the world has finally woken up, but efforts at prevention are still insufficient. If we do not do more than we are doing at present to prevent the spread of the epidemic, it will, according to experts, not reach its biological culmination until 2060. I dare not think of what the consequences would be in terms of human suffering and economic and social crisis.
Let us consider this resolution as a powerful exhortation to decision-makers the world over, and especially to the European Commission and to the governments of the Member States, to give still greater priority to continuing to combat this epidemic in the future. This will require us to set aside considerably more resources, both for our own HIV programme and for the global fund. If we do not do so, the consequences will be disastrous from humanitarian, economic and social points of view and also from the perspective of security and stability.
The Commission has made a superhuman effort in recent years in its strategy to combat HIV but, just like Mr Bowis and Mrs Van Lancker, I think that we need to take far more ambitious steps in the future.
Mr President, on World AIDS Day, I would like to begin, as other Members have done, by alerting the institutions to the most dramatic aspect of this tragedy: its spread amongst women and girls. By doing so, as well as acting in accordance with my personal political commitment to women, I am stressing the enormity of the problem in human terms, in terms of development and in terms of the future of the world.
Half of the 40 million people infected with the virus are women and girls, and this proportion is increasing in almost every region, reaching 57% in Sub-Saharan Africa. With regard to the industrialised world, I will give just one example: Hispanic and African-American women make up a quarter of the women in the United States and account for 80% of AIDS cases.
The feminisation of AIDS is one further form, the ultimate form, of violence against women, and we have not provided them with the resources to defend themselves against the disease, the fundamental resources, such as sexual education, protection of reproductive health rights or information on measures to prevent infection. The social norms which keep young women and girls ignorant about sexuality and do not criminalise sexual violence inside and outside marriage increase the danger of the infection spreading.
The Socialist Group would like to congratulate the Commission on treating education as a priority in its political framework for combating diseases relating to poverty.
I would like secondly, Mr President, to express a complaint. I would like to say that the Catholic hierarchy is guilty of negligence in the fight against AIDS. Today the Vatican is marking World AIDS Day by condemning the disease as a spiritual illness, which it calls ‘moral immunodeficiency syndrome’, which demonstrates the ethical and technical shortcomings of the Catholic Church. Via the Secretary of the Spanish Episcopal Conference – Spain being the European country in which the number of infections is increasing most – the Catholic Church intends to politically undermine the world campaign for combating AIDS by warning that contraceptives are unsafe and advocating chastity and fidelity as a method of prevention.
That statement would not warrant any further comment were it not for the fact that AIDS is killing millions of people, including children; if sexual violence, which leaves no chance of chastity, were not a daily reality in many African and Asian societies; if there were not 15 million orphaned children; if it were not an attack on the sexual and reproductive freedom of men; if it were not, therefore, an attack on human rights and a veritable genocide.
We are talking about life or death; we do not know whether the Episcopal Conference has understood this.
Mr President, ladies and gentlemen, I should first like to congratulate my colleague Mr Seeber on his maiden speech in this House. I believe that today’s debate makes it clear once again that our analyses are right, that the figures are dramatic and that there is support for the declarations of intent, but that the measures taken are insufficient, that there has been no about-turn in opinions, and that the situation is losing none of its drama.
I can do no other than underline everything that has been said. Aids is a disease of our times and a mirror of what has gone wrong in our society. Where Aids is concerned, we cannot merely tell people to live differently, to avoid doing certain things, and to be more responsible. It is clear that Aids is closely linked to poverty. Those affected by Aids are mostly those who live on less than one dollar a day and suffer from hunger. Aids today is a disease which affects above all the weak, children, young people and women. Aids is also an expression of a lack of prevention, education, sex education, employment and of inequality in the world. There is therefore no one solution and no one treatment. We must continue the prevention measures already taken, and it is therefore important that we regard Aids as forming part of our health and development policy, our education, family and employment policy and the overall view we take of our responsibilities.
I call upon this House to not shirk this global responsibility and to ensure that we are number one in the world in the research against Aids.
Mr President, today, the European Parliament is observing International AIDS Day. It is important for us to give those affected our full support and for us to take extremely seriously our share of responsibility for public health.
For the first time since HIV/AIDS was discovered, more women than men are now infected. In certain areas, young women are up to two and a half times more vulnerable to infection than young men of the same age. In certain countries, nearly 60% of the people infected are women. Many women and girls are especially vulnerable to infection because of other people’s – that is to say, men’s – behaviour in terms of risk and because of the discrimination widely practised in the world between men and women when it comes to views of sexuality and sexual rights.
The consequences of the HIV/AIDS epidemic are far greater for women and children than for men and boys. This year, the UN body, UNAIDS has therefore selected its theme, ‘Women, Girls, HIV and AIDS’. When relatives become sick or die, it is mainly women and girls who have to take care of their own families. When the health care systems are over-stretched or when they collapse as a result of HIV/AIDS, it is women and girls who have to compensate for the fact by providing increased care and attention in the home. Nor are women given the same access as men to health care and to medicines that retard the progress of the disease. Old, traditional views, such as the view that men have a right to sex, also mean that many married women cannot protect themselves against infection introduced by their husbands after they have been unfaithful.
It is therefore outrageous that, in today’s edition of the newspaper , the Vatican calls AIDS a moral disease of the immune system. I think that laying the blame on those who are ill is both inhumane and unchristian. Gender equality, together with sexual and reproductive health and rights, need to be common objectives for every country in the world and, above all, a responsibility for all men. Women must be strengthened in their negotiating position when it comes to condom use and, without exception, given increased rights and better conditions of life.
We are all losers now, but tests are now beginning in Sweden on a new medicine to combat HIV. If this works, it will create a sensation throughout the world. A preventive vaccine is no doubt what we all dream of, so let us hope for a positive result.
– Mr President, I have listened very closely to the issues raised and the views formulated during the present debate. I must say that it truly satisfies and heartens me to hear that the honourable Members not only share my acute concern on the subject of HIV/AIDS, but also my firm conviction that we need to make a full and effective contribution towards relieving the terrible hardship which is causing this epidemic, both in the rest of the world and in the European Union. We need in particular to understand the gravity of this problem today.
Allow me, however, to comment on certain issues raised by the honourable Members. First of all, I wish to emphasise and recapitulate that this is an issue which concerns us all. As the honourable Members have already mentioned, it is no longer an issue which only concerns vulnerable groups. On the contrary, it is something which concerns each and every one of us, witness the way in which it has now spread within families, affecting whole families and underage children, not only in the developing world but also within the European Union itself. I wish to assure you that the entire European Commission, all my colleagues and I are aware of this issue. We share the same concerns and we have set the same targets and I wish to assure you that there will be full coordination between me and all my colleagues in combating this problem, in drafting and implementing programmes in this direction.
As far as the question of research is concerned, may I remind you that, for the vaccine in particular, research into an HIV vaccine is a priority under the sixth framework programme for research and development and we expect up to EUR 130 million to be earmarked for research into an HIV vaccine. As far as drugs are concerned, may I remind you that I absolutely agree that there must be access to cheap drugs for everyone who has a problem with this disease, especially of course for poor countries and poor sections of the population who cannot meet these high treatment costs. May I also remind you that recently – and this is also mentioned in your resolution – the Commission adopted a proposal for the mandatory licensing of drugs for export to countries in need. This point is currently at the codecision stage and I trust that, judging from other cases in the past on highly sensitive issues, a study will be expedited rapidly so that this proposal can be completed as quickly as possible, and that this proposal will provide the possibility of access precisely to cheap drugs.
There is a huge need – and I repeat this – for the social stigma to be lifted. One of the serious problems which we face today with regard to the spread of this disease is that, because of this pressure, many people are suffering from or have been affected by the virus and not even they themselves know it. They do not undergo the necessary tests in fear of the stigma which there may be and, thus, they pass it on to their families. Special emphasis needs to be placed on enlightening people and on the fact that it must be understood that no social stigma should attach to a disease; on the contrary, it should be addressed in the same way as every other serious epidemic disease.
Finally, I should like to assure you once again that the European Commission is truly dedicated to these efforts to combat this scourge. I welcome and I wish to express my thanks to Parliament, on behalf also of the European Commission, for the active interest which we see. We trust that we shall be close and effective allies in this fight, so that this problem really is addressed efficiently. There is no room for complacency; we need to continue with the same intense effort, to show the same zeal in preventing and stopping the spread of this illness. At the same time, however, we need to contribute towards the relief of those who are already affected and to their treatment. I await and look forward with interest to a future constructive dialogue between the Commission and Parliament so that we can achieve our joint objectives.
At the end of the debate I have received five motions for resolutions.(1)
The vote will take place tomorrow.
The fight against Aids should unite all people of good will. Unfortunately, the strategy for this fight proposed in the joint motion for a resolution, a strategy based on the promotion of ‘reproductive and sexual rights’, excludes millions of people in Europe and the world. The reason for this is that millions of people throughout the world do not believe that any benefit can result from the promotion of abortion and contraception and from the provision of sex education to ever-younger children in violation of the rights of parents and without their knowledge or consent.
Many people in Europe are morally opposed to such things, and justifiably so. Furthermore, there is no proven link between the promotion of such ‘reproductive rights’ and a fall in the number of those infected with Aids. Quite the contrary is the case. Some African countries, such as Uganda, have significantly reduced the number of infections, not by promoting the use of condoms, but by encouraging a move towards abstinence and more responsible sexual behaviour.
Such brazen promotion of ‘reproductive rights’ makes it impossible for me to vote in favour of this resolution.
– The next item is the report (A6-0028/2004) by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the Commission proposal for a Council regulation on standards for security features and biometrics in EU citizens’ passports.
. Mr President, first of all I thank you most warmly for according me the opportunity to express my views on the report and on the amendments to this important draft regulation. May I also congratulate your rapporteur, Mr Coelho, on his valuable contribution to this debate.
Before presenting my remarks, I wish to recall the context of the Commission's proposal. The primary objective of the Member States was not only to improve the quality of documents, but also to establish a reliable link between the holder and the identity document. The aim of this approach was to minimise the dangerous trend of the production of counterfeit documents, which are used to enter the territory of the EU illegally. The approach was confirmed by the Thessaloniki European Council in June 2003.
In September 2003, the Commission presented two proposals introducing biometric identifiers into the uniform format for visas and residence permits for third-country nationals. On 18 February 2004, the Commission put forward a proposal for a regulation on common standards and biometrics in EU citizens’ passports as we were convinced that we cannot only secure documents related to third-country nationals. Otherwise mala fide foreigners could abuse less secure European passports. In its proposal for biometrics in passports, the Commission provided for one mandatory biometric identifier, the digital image, and left the second biometric identifier, fingerprints, optional. When drafting the proposal on passports the Commission was fully aware of the sensitivity of this issue.
On the one hand the EU has to suggest measures enabling Member States to strengthen security and the protection of their citizens; on the other hand the Commission has to take data protection and privacy concerns into careful consideration. At the Council of 25 October 2004, the questions as to whether the second biometric identifier, the fingerprint, should be integrated in a mandatory way, and what the implementation data for the regulation should be, were discussed again. Ministers reached a unanimous political agreement that the first biometric identifier, the facial image, should be implemented at the latest within 18 months and the second biometric identifier, should also be mandatory at the latest 36 months after the adoption of the technical specifications.
This political decision could help Member States to issue identity documents capable of establishing a reliable and direct link with all others. In this context it is equally important to underscore that the two biometric identifiers, digital image and fingerprints, should be used to reduce the production of counterfeit documents, not to interfere in the private lives of EU citizens.
As regards the timing, the European Council in its conclusions on terrorism of 26 March, set the end of 2004 as the date for the adoption of the proposals and the technical specifications. We are actively moving things forward. Our technical committee has made an early start on its preparatory work on the technical aspects regarding the integration of the biometric identifier into the visa and the residence permit. Also, the measurement work for the passport has already been completed.
The technical specifications have to be adopted by the Commission via the comitology procedure after the Council has adopted the regulation, which constitutes their legal basis.
Mr President, the 19 amendments tabled by the Committee on Civil Liberties, Justice and Home Affairs are primarily concerned with data protection issues. They are also concerned with reviewing the comitology procedure, so that Parliament and the authorities responsible for data protection are involved in the decision-making process.
The Article 29 Working Party for the Directive was consulted on the proposal, and most of the amendments relating to data protection were already taken on board during the Council’s work. Nor can the Commission endorse these amendments: either they were incorporated into the version under discussion at the Council, or some of them do not comply with the legal basis, which only covers the security characteristics of passports.
As regards revising the comitology procedure, the amendments cannot be accepted, because this procedure is the result of an interinstitutional agreement and a Council decision in 1998-1999 laying down the general procedure applicable to committees. These instruments also lay down Parliament’s right to participate and I do not see how there can be any derogation from these.
A further amendment has been tabled today during the plenary session by the rapporteur, Mr Coelho, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats. It concerns the second biometric identifier to be integrated into the passport, namely fingerprints. In its proposal, the Commission had left it to the Member States’ discretion whether or not to take their citizens’ fingerprints, insofar as some of them did not want to adopt such a policy at that time for political reasons. Nevertheless, the Council unanimously decided, on 25 October 2004, to make fingerprints similarly compulsory at the latest 36 months after the adoption of the technical specifications.
The Commission considers, in fact, that this unanimous decision clearly symbolises a new political will to harmonise across the Member States the ability to ensure – on the basis of elements such as fingerprints, which are more reliable than simple digital images – that identity document holders are the individuals referred to therein. This approach, in other words, has in fact overridden the initial proposal, which made fingerprints optional. EU Member States have in fact shown their political will to have two biometric identifiers. In other words, they have, politically speaking, chosen between the two options.
To conclude, I feel that joint effort on the part of all the institutions is crucial to step up security in the Union, whilst ensuring that the legitimate rights of law-abiding citizens are respected. I am grateful to Parliament for expressing its opinion so promptly. This will make it possible for the regulation to be adopted by the end of the year and for us to keep to the timetable set by the Council in March 2004.
.  Mr Vice-President of the Commission, ladies and gentlemen, I should like to begin by thanking my colleagues in the Committee on Civil Liberties, Justice and Home Affairs for their help, particularly the shadow rapporteurs, among whom I am especially grateful to Mr Cashman. We must all work together to find solutions to the dangerous times in which we live. There is no point in burying our heads in the sand. It is crucial that we strengthen our citizens’ security, and yet we must do this without compromising essential freedoms, including the right to personal data privacy.
The proposal before us today was submitted to Parliament in February 2004 and is the result of a coherent approach towards biometric identifiers involving harmonised solutions on national documents from third countries, on EU citizens’ passports and on the Visa Information System and the second generation of the Schengen Information System. Increased security in travel documents and the integration of biometric identifiers will help in the fight against terrorism and illegal immigration, and will lead to increased security in the exercise of freedom of movement. The best way to prevent the use of false identities is to check whether the person presenting the document is the genuine holder or not. New technology offers many benefits when it comes to identifying individuals and preventing counterfeit documents. We must combat what is known as ‘visa-shopping’and identity misuse.
Parliament is entirely justified in the importance that it attaches to data protection. A balance must always be struck between the need for security and respect for individual rights and freedoms recognised by national and Community laws. This is an essential and condition for adopting the use of biometric identifiers.
I therefore fully endorsed the proposed amendments tabled in the letter from the Article 29 Working Party and I emphasise the need for measures relating to access; in other words, who is entitled to access and for what purpose. The Member States must draw up a list of the competent authorities, of guarantees relating to people who cannot provide certain of the selected biometric data, such as fingerprints, as in the case of burn victims or amputees, and of guarantees to the effect that when border checks are carried out and a false rejection occurs, the citizens concerned will be informed of the reasons for such a rejection and of the means to be employed in order to clarify and rectify the situation as quickly as possible. Lastly, new functions must be granted to the supervisory authorities in this area, along with an increase in the resources needed to carry out those new functions.
To conclude, I should like to mention the four questions that are crucial to the adoption of this report. Firstly, there should be one sole objective for the use of data. It must be made clear, with no room for doubt, that data may be used solely for the purpose of identification and under no circumstances for the purposes of covert identification or surveillance.
Secondly, there is the question of the database. The report that I am presenting to you categorically rejects the idea of setting up a centralised database. Biometric data must be stored solely on the passport. It is not necessary to set up a database to ensure a more reliable link between the passport and its holder; the risk of function creep – the use of data for other purposes than originally envisaged – is too great. I wish to state categorically that nowhere in the Commission’s legislative proposal or in the current Council text is there a proposal to set up a database. There was a reference in the explanatory statement to the notion that this may be considered in the future and, for this reason, we suggest that Parliament’s position be made clear straightaway.
Thirdly, the technical solution chosen: the technical specifications should be sound, as it is those specifications that determine whether the biometrics will work or not. We cannot run the risk of rushing into solutions that are later found to be poorly prepared, technically outdated, or too costly. This would damage the citizens’ trust. One key question, Mr Frattini, is that the most delicate part in terms of data protection is not a matter of which principle is chosen, but the way in which it will be implemented. We therefore propose that the experts viewing the technical specifications from a data protection point of view should have the opportunity to evaluate the technical specifications and raise any issues.
The fourth and last point concerns amendments to the initial proposal. At its meeting of 26 October, the Council decided to proceed with the amendment to make fingerprinting compulsory; it had previously been optional. From a political point of view, the Committee on Civil Liberties, Justice and Home Affairs had already adopted, by a large majority, the introduction of both biometric identifiers, with the sole difference that it left the adoption of the second to the Member States’ discretion. All reservations were raised with the Council and it was the Member States themselves who opted to dispense with that discretion and to choose both straightaway.
I therefore feel that there should not be any objections to Parliament voting in favour of this report. In so doing, Parliament will be making its position clear on the issue and underpinning the guarantees that we always want to see safeguarded.
. Mr President, as someone who opposed the previous nominee, I should like to say to Commissioner Frattini how pleased I am to see him take up his duties.
I would like to welcome Mr Coelho’s report – it is an excellent piece of work. On behalf of my Group, however, I have to state that we are not happy that there has not been time for Parliament to be reconsulted on the new proposals from the Council. We have concerns – although thankfully some of them have been met – with regard to the protection and integrity of data, verification by the passport holder of that data, the insertion of any corrections necessary, and restrictions on the use of the passport and the data.
The reality is that our citizens want freedom of movement not only within our borders, but outside those borders too. We must therefore be realistic in our approach and ensure that biometrics in passports ensure free and virtually unrestricted movement across borders so we can focus on and combat organised crime, traffickers, drug barons and terrorists.
However, one particular fear that arises from this, and which has frequently been discussed in our debates, is that of the capture of data. In this area we must be extremely vigilant. Access to data must be carefully regulated by national legislation in accordance with the provisions of Community law, European law and our international agreements. Biometrics in passports must reinforce privacy and civil liberties and must not be used as a catalyst to assault fundamental freedoms and rights.
In conclusion, I welcome the protection of citizens’ rights and freedoms as contained in Articles 2 and 3 of the Council document agreed on 23 November 2004. I commend Mr Coelho’s report and in particular Amendments 2, 4, 5, 7, 8, 9, 10, 11 and 12, which reinforce citizens’ rights.
Mr President, ladies and gentlemen, Commissioner, I am delighted that you are still here at this late hour. I should firstly like to thank Mr Coelho for his report on the Council’s proposal to include biometric data in identity documents, which from a liberal point of view was on the whole balanced and justifiably critical. I believe that Mr Coelho, in his report, made reference, without hesitation and with the necessary clarity, to the issues that remain unclear, whether these issues involved the guarantee of data protection or the remaining uncertainties with regard to the technical procedures for storing the data on the identity documents. Further to Mr Coelho’s comments, I wonder why it has not again been clarified as to which costs will be incurred by the inclusion of biometric data in identity documents, before the Council presses forward and takes a decision? The question must also be asked as to whether this is financially responsible.
I am, however, seriously annoyed, as the lack of clarity over some of the contents leaves me no option but to ask myself how much attention the Council really pays to such a serious issue. I am not necessarily talking about technical issues. In this connection, I have to ask myself – and this is something that was referred to by Mr Cashman – how the Council defines its relationship with Parliament. After the relevant committee issued its opinion on the proposal, the Council presented us with an amended proposal, with amendments which were clearly more than merely editorial or cosmetic changes. The original Council proposal provided, as mentioned by Mr Frattini, for the mandatory integration of a biometric feature in EU citizens’ identity documents, with the way in which this was to be implemented being at the Member States’ discretion. The new proposal we have before us is quite different. This gives rise to two questions, to which I would ask the Council to respond; why have these amendments been made after the relevant committee had discussed the proposal? The Commissioner’s answer implied that the subsidiarity principle was being circumvented here, as a number of Member States had no interest in implementing the proposal. The other question – and I know that my time is nearly up, but I have one more question I should like answered – is: what kind of way is this to act? Parliament is being threatened with ...
Sorry Mr Alvaro, but please put your question to the Commission in writing.
. Mr President, the Verts/ALE Group is of the opinion that the Commission proposal to introduce two biometric identifiers lacks crucial information on important points such as costs, proportionality, added value and security. The Commission has not yet provided Parliament with the requested information on the scope and seriousness of the problem of false documents, the results of previous improvements in document security and the error rate of the various biometric options, in particular the lack of reliability of fingerprints, the intrusive nature of their use and the risk of misuse.
Yesterday the Chairman of the Article 29 data protection working party sent a letter to the Chairman of the Committee on Civil Liberties, Justice and Home Affairs, in which he pointed out that the working party does not have enough information on which tests have been conducted, what their outcomes were, or on which basis the Council decision had been taken. Therefore the working party expressed its reservations as to the use of biometric procedures that have not proved efficient, in particular the compulsory use of biometric features such as fingerprints.
For the Verts/ALE Group, it is clear that the introduction of two biometric identifiers can represent a threat to security through risks of abuse, technological flaws and lack of transparency and data protection. We are therefore suggesting that only one biometric identifier be integrated, namely a digital photograph in visas, residence permits and passports.
Mr President, I should like to add to the criticism expressed in this House. I consider the report a democratic scandal. I turn firstly to its substance. What is, of course, at issue is whether it is fair to introduce biometric data, which in this case means fingerprints, into people’s passports. Yes, says the Council, and the report submissively concurs, of course, irrespective of the fact that these demands are synonymous with a huge extension of the police surveillance that the EU has been developing in recent years. The scandal consists in the fact that neither the report nor the Council’s decision contains any serious discussion of the relationship between ends and means. A number of significant encroachments upon people’s rights are to be introduced without the remotest evidence that these encroachments are of any use at all in achieving the objective. On the contrary, all the competent and expert bodies have been united in stating that there is simply no point in demanding biometric information in passports. The operation was successful, but the patient died, as we say in Denmark. In recent days, this scandal has taken on the character of a farce. The consultation of Parliament, ostensibly based upon Article 67 of the EC Treaty, is clearly inadequate, and a future Council decision would therefore be invalid. I adhere to the minority opinion, issued by myself and a number of fellow MEPs.
Mr President, on 25 October, the Committee on Civil Liberties, Justice and Home Affairs voted on the report by Mr Coelho. It was already apparent that biometric details would soon be included in passports, and Mr Coelho tried to subject this to a number of conditions in order to safeguard the privacy of citizens in any case, for which credit is due to him.
Even before the Commission had a chance to vote on this, however, the Council tabled its own, much more far-reaching proposal. In other words, the Council did not even have the decency to wait for Parliament’s recommendation. Judging from the subsequent course of events, it would appear that the Council wants to push its own opinion through at all costs, and is prepared to bring considerable pressure to bear on Parliament in order to achieve its goal. That is a very undemocratic attitude, certainly in view of the fact that passports directly affect every EU citizen.
I do not harbour any illusions, though. I am convinced that the governments that are represented in that self-same Council will, in the national debates about this issue, point the finger at Europe once criticism gets underway; that, they will say, is what Europe prescribes. I do want to clarify, though, that this is not a European decision. It is a decision that the national governments enforce at European level, by capitalising on, or taking advantage of – whichever way you look at it – the democratic loophole that is still there.
I was very curious to hear the response by the minister responsible, but none was forthcoming. Let us hope that his response would have been less cynical than that of Mr Donner, the Dutch Justice Minister, in the Dutch Lower Chamber, to critical questions about this sequence of events. It was suggested to him that this was immoral, but, to his mind, it was simply politics.
Mr President, I join with the previous speakers in extending a warm welcome to Commissioner Frattini and congratulating Mr Coelho, the rapporteur.
The previous speakers have already drawn attention to the lack of cohesion in the democratic process where this issue is concerned. The decision to add a second characteristic was taken behind closed doors, and both the EP and the national parliaments were simply frozen out in the process. The Council has subsequently more or less blackmailed the European Parliament to push through a few decisions as soon as possible, even though this issue is a very fundamental one. I have to add that I very much regret the fact that there is no one from the Council present today to respond to this.
Commissioner Frattini has said that this is a security measure and that we demand better passports. That is of course all very well and good, but we should not forget to add that we also have to consider the request of the United States that we should include one biometric characteristic. It has not asked for two, and it is therefore beyond me why this second characteristic should all of a sudden be added, certainly if the United States has no intention at all of doing the same. I would therefore ask you to support our amendment tomorrow to keep the second characteristic optional.
Finally, looking through the proposals, I wonder whether these would really lead to an improvement in security or whether they represent a show of security, because, as you know, terrorists simply travel using their own passports.
– Mr President, ladies and gentlemen, we disagree with the introduction of biometric identifiers and feel that they infringe fundamental rights which we consider to be . They are an insult to human dignity and jeopardise the safeguarding of important human rights, such as privacy and freedom of movement.
Behind these measures is concealed the adoption of the so-called 'war on terrorism' as a priority in the objectives of the European Union. It is important that Europe should not get carried away and should fight for the good of nations and people. This should imply resistance to such policies. The collection, storage, access to and transmission of personal data harbour huge dangers and are equivalent to acceptance of global policing and excessive controls.
I should like to take this opportunity to denounce the action of the Council, which adopted these measures before procedures had been completed in Parliament, as well as the arbitrary change to the provision on mandatory biometric identifiers in the passports of European citizens, from a digital photograph only to a photograph and fingerprint. The Council wrongly underestimated our role, the voice of the European citizens whom we represent …
I am sorry Mr Triantaphyllides, we have run out of time. I should like to thank the Commission and all speakers for that debate on what is a very important topic.
The debate is closed. The vote will be tomorrow at 11 a.m.
The next item is three oral questions to the Commission on football in the EU:
– Oral Question (B6-0133/2004) by Ivo Belet and Doris Pack, on behalf of the PPE-DE Group, on a framework for the balanced development of football in the EU;
– Oral Question (B6-0134/2004) by Christa Prets, on behalf of the PSE Group, on the development of football in the EU;
– Oral Question (B6-0135/2004) by Hannu Takkula, on behalf of the ALDE Group, on a framework for the balanced development of football in the EU.
Mr President, ladies and gentlemen, although I realise that this problem pales somewhat before what has been discussed here in this House this afternoon, I do think that developments in the area of football also have major social implications. I am delighted that, despite the late hour, it is still possible to have this debate today.
You will agree with me that the future of football hinges upon our youth training. If that deteriorates or falls by the wayside, it undermines the game itself. That seems to be a spectre that prophets of doom confront us with, but regrettably, that scenario is far closer than the average football fan could ever imagine. Commissioner, the situation is serious. It is no longer the case that youth players can play up in higher divisions, because their places are increasingly being filled by often cheaper players from outside the European Union or even from within it. This leads to bizarre situations, such the Belgian first division club SK Beveren usually fielding eleven Africans in Belgium’s top football league.
This situation has a pernicious effect on our football’s social function. After all, you will agree with me that football is an excellent instrument for social integration and against social exclusion. I particularly regret that it is precisely this function of football that is currently being undermined in different European competitions, not only in the Belgian ones, but also elsewhere in Europe. That is particularly regrettable in this day and age. This development is also detrimental to the scope for expansion in competitions, but perhaps we will hear more about this during the debate.
A number of concrete proposals have been tabled to turn the tide and call an end to this development. One of the proposals provides for a regulation which prescribes that clubs must play a minimum number of players who have been trained by their own clubs or in the competitions in which their clubs are involved. I believe that such a measure would give the clubs an enormous boost in terms of the effect they have on young people. Moreover, from a moral point of view, it would be preferable to invest far more in the training side of clubs than in buying players and trading them as pure commodities.
Hence my specific question to the Commissioner whether he approves of this proposal. Commissioner, do you also agree that it is desirable that the government – and I mean both the national and European authorities – should help invest in youth activities and in clubs’ sports facilities? Finally, Commissioner, would you agree that it is necessary to uphold the social fabric of football?
Mr President, Commissioner, by means of this question, I should like to emphasise the contribution made by sport to promoting social cohesion within society. Particularly in the year that will shortly come to an end – the European Year of Education through Sport – we must thoroughly discuss and learn from the knowledge we have gained and the criticisms that have been made.
As we know, football is of a very particular importance. It is therefore important to face up to the fact that increasing numbers of young people are being excluded from training or shut out of their normal places in their teams. UEFA’s initiative to call for possible quotas for young players or native players is therefore entirely understandable. I would like to stress the point that these quotas have nothing to do with the racism or xenophobia that we have seen frequently in recent times, but are merely about promoting young sportsmen and sportswomen. I believe they would also help to improve the budgets of certain teams. They do not violate the Bosman judgment.
I know that the argument is often used that there are not enough reliable young players. Perhaps this is because they are treated unfairly by comparison with the other players who are paid high wages. Young players should and must have the chance to develop and make a name for themselves. It should not always be the mathematical or economic aspect which is focused on, as what this is much more about is a responsible way of dealing with young people.
I should therefore like to ask the Commission what its opinion is of possible quotas for native players or of investments in local training institutes and the training of players.
Mr President, physical exercise, including that king of sports, football, is an increasingly important resource that promotes human wellbeing, health, the cultural dimension, social cohesion and the economy. People have become powerfully aware of the importance of sport in the European Union and, consequently, it is to receive a legal basis under the new Constitutional Treaty.
The moral and ethical basis for the sports culture in Europe is the rule of ‘fair play’. The values connected with democracy, equality and solidarity are also of key importance. The European Model of Sport, as it is known, has been structured around these values. It is especially important, as we are in the European Year of Education through Sport, to examine the Commission’s accomplishments in the area of sports culture. The ratification of the Constitutional Treaty in the Member States, which is due to take place soon, places an obligation on the Commission to set about preparations promptly to clarify the legal basis for sport. We have a lot of questions, which await answers. Today, as far as our special subject for debate, football, is concerned, we need action, for example, which will ensure that European competitions are conducted cleanly and that young players are properly protected. We also need action to weed out the unfortunate by-products of sport, such as drugs, racism and football hooliganism.
It is important that sports organisations and clubs know their responsibilities. In football one would hope this would mean that there will be special measures in the field of work with junior players in clubs. When we speak of the possible support that society can give to football, support for the work of training clubs should take precedence. Investment from the Union and society is also needed to improve training conditions and build sports facilities for our citizens.
There are huge differences between football clubs and cultures at European level. Some clubs concentrate on training players and selling them to top clubs, and some on achieving maximum success among the world’s best clubs. As football is a big industry, it is difficult for nation-states or the Union to supervise the selection of players by football clubs. I do not think it is appropriate either. In the case of the players, they who are employed by the football teams, the free movement of European players ...
– Mr President, Commissioner, there is a danger that the way in which sport is developing in the European Union will result in the weakening of its educational and social character. The social function of sport, which is its more general interest, has been damaged for some years now by the appearance of new phenomena, which have caused the application of fair play, overall action and the development of the sporting ideal to be questioned. Violence at football grounds, following a period of quiet, has revived over the last two years, with new trials for the most beloved of popular sports, football. Hooliganism is now being translated into racism at football grounds where black footballers are playing or in teams to which players from other races are transferred. There are signs of xenophobia and racism in that, apart from the chanting, banners and flags with emblems of the terrible past, full of hatred and incitement to terror, are also making their appearance.
The spread of doping and financial exploitation in relation to television rights and marketing have turned sport, and football in particular, into a field of competition and conflicting interests. Footballers' contracts in the post-Bosman era have taken on values of huge dimensions. The liberalisation of the market, which initially appeared to benefit clubs, has proven with the passage of time to be an unpleasant surprise, in that the so-called 'national product' has lost out.
In numerous European countries, especially over the last five years, another phenomenon has emerged which has led very well-known and historic clubs to bankruptcy but not to spending: ambitious plans, vain hopes, unpaid coaches and players, debts reaching as far as FIFA and UEFA.
The European Union of the 25 now faces a different prospect and the entry of the ten new Member States is creating the need for conditional harmonisation in the free movement of football players for the transitional period. UEFA is studying new ways of rescuing and producing new talent. That is why it is essential that the European Union cooperate with the competent ministries of the 25 on the completion of the plan for a national character.
– Commissioner, we must all help so that the function of football, which is the popular sport , operates as a social inclusion factor. Football is not simply a game which lasts 90 minutes, nor is it a purely business activity. It is, in many cases, the image of the efforts of an entire local society. That is why it is not right for the player transfer system to be based purely and simply on a decision by the Court of Justice which completely ignores the social role of sport.
The free movement of workers also applies to footballers who, as working citizens of the European Union, have – and must have – this right. Nonetheless, the Commission could adopt measures designed to strengthen the ties between footballers and football clubs and the local society, as we heard earlier. The proposal formulated for a minimum number of players, for example, who must come from the area of their team, is important. On the other hand, the concentration of high value players in financially robust teams is weakening the tie between these teams and the societies from which they come and is having an adverse effect on the possible development of the talent of players in the area.
The picture painted today by numerous big, mainly European teams which, at important football events appear with only one or two players from their country, or even none as we heard a short while ago from Belgium, should be a cause of concern to us. Sport is and must remain the basic axis of social integration and I hope that the Commission will move in this direction. The social and educational character of sport has been emphasised several times and we must promote it as such.
.  Mr President, Mr Frattini, I should like to pick up on two points. It strikes me that a much stricter regulation is required on the purchase of young players. We have recently read in the press that players of six and seven years old have been bought by two clubs, Real Madrid and Manchester United. I feel that, in this case, the purchase of young players has gone way too far, even if this is, of course, sanctioned by the families.
I believe that transferring players under the age of 16 should be banned and that priority should be attached to training clubs. Every country has perfectly good training schools, and we must make sure that they are able to keep their young players up to a certain age. Nor can we any longer accept the fact that young African players are brought to the EU on full charters and that only a few are taken on and all of the others completely abandoned.
My second point is about acknowledging what is happening in our stadia – in Italy, France, Spain, the Netherlands and elsewhere – and acknowledging the acts of xenophobia and racism that happen there. I feel that we need to address this issue. This is a question for the Council, although it also concerns the Commission, in my opinion.
. Mr President, rather than begrudge the success of certain football clubs, we should try to emulate the very best and the most successful football clubs in the world and use that as our model to be followed by other clubs.
If this requires us to make changes to legislation or to national rules with regard to the support given to football clubs, then so be it. It really irritates me when I hear people complain that clubs like Real Madrid or Manchester United are using their financial power and muscle to the detriment of other clubs. In fact, as we can see, clubs that have spent less money on players than Manchester United or Real Madrid are now ahead of them in their national leagues and doing better than them in the European Champions league. What is really at the heart of this whole argument is what we put in place to ensure that local talent is given the best opportunity to prosper and grow within its own area.
More important than that – as the Bosman ruling has proved – is to ensure that those who have talent, natural ability and skill are not restricted and can utilise that ability and skill wherever it is most beneficial to them. In reality, the careers of football players are getting shorter and shorter, because of the professionalism and speed of the sport. Therefore they have to make the maximum use of those resources.
Commissioner, I would plead with you to look at the best model and follow that. Do not go with the lowest common denominator.
Mr President, sport is an important economic and social factor, and is significant both in terms of its social role and of its value in the development of personality and peoples’ ability to integrate. Yet even during this, the European Year of Education through Sport, which has seen many successful major events, there have been problem areas, for example with regard to football.
In its Helsinki report, the Commission stated its intention of encouraging legal certainty in football and of cooperating more closely with clubs. The aim of this is to find alternatives to the development of a European transfer system, in which the training of young players is often treated as a secondary consideration.
As a member of the European Parliament’s ‘Friends of Football’working group, I have spoken with many players, trainers and club and UEFA employees about how to promote clubs’ autonomy and long-term training for players at local, national and international level. In most of Europe’s football leagues it has become the norm to use players who are mediocre, and who were therefore bought cheaply, while blocking promising young ones, who are given far too little time for personal development.
When wealthy clubs then obtain these talented youngsters for themselves, this leaves the smaller clubs extremely frustrated. In the case of the top teams, it is precisely these talents who then sit on the bench if they fail to achieve rapid sporting success. This is the way in which valuable young talents are burnt out.
All of this means that the initiative that Mr Belet and other Members have launched is extremely important, as much too little is invested in the promotion of new talents in the EU.
Mr Figel’, do we need quotas for football teams so that the first team can include at least three self-trained players? Origin, nationality and EU citizenship should play no role in this respect. Or do we need the clubs to voluntarily commit themselves to giving their own young players a chance? I believe that it is not only trainers, clubs and football players that are interested in a solution, but also the millions of fans throughout Europe who identify with creative talents and their carefree style of playing.
Mr President, as we have heard, sport is important for the physical and psychological health of our communities. Football, which is the most popular sport, has a particularly important role in this. The top professional clubs have to lead by example. I have to say I have been very impressed by the work of the professional clubs in my own region in the north-west of England in working to combat exclusion, providing education and providing community leadership.
One area of great importance where football clubs have to be active is in combating racism and xenophobia. I was delighted to support the ‘Give racism a red card’ campaign in the United Kingdom. We have to keep up that fight. I regret the scenes we have seen recently in Spain, Italy and elsewhere, which show racism in football on the increase again. We must not condone this. It is important that the new Commission takes initiatives in this field and it is important that we make it clear to football clubs that they must not condone the activity of their own fans.
We must not forget, however, that football is a business and it must be allowed to operate in the same way as any other business. Nor must we forget that – frankly – the old transfer system was akin to serfdom and did no service at all to professional footballers. I hope we would not advocate a return to those days but we have to do everything we can to support plans to bring young people into the game and give them more opportunities than they have at the moment. This is why we need to look at the UEFA proposals.
But I think that talking about the transfer system is missing the point. The points of key importance in football at the moment are television rights and how they are distributed among television clubs. I would like to hear the Commissioner tell me whether he has any proposals on those rights so the money is more fairly shared between all clubs in football.
Mr President, : sports and citizenship. This was the slogan of the Catalan autonomous government during the second Spanish Republic. Sports are an instrument of social cohesion and social inclusion, and also an instrument of community identification. For these reasons we have to promote sports practice and a sports social organisation.
For stateless nations, community identification through sports becomes very difficult. In the UK this is solved through the existence of the Scottish, Welsh and Northern Ireland national teams. In Catalonia we have several national teams that cannot compete in international competitions. Last summer the Catalan national roller hockey team was allowed to participate in the ‘B’ World Championship in Macau. Catalonia was the winner and was supposed to move up automatically to the ‘A’ World Championship. However, the intervention of the Spanish state changed the votes so our national team was not recognised at the meeting in the USA last week.
That is a bad example of the intervention of a nation-state with a sports federation in a world series.
Mr President, in recent years increased television coverage of football and increased funding through advertising revenue have changed the nature of the game and its impact on society out of all recognition. As a major aspect of entertainment, in which society takes considerable interest, it is appropriate that the EU institutions are aware of developments, even though the football authorities and the clubs take the major responsibility for organising the game.
The issue raised by this debate is one which the clubs and UEFA have been considering: whether they should encourage young sportsmen to aspire more to a career in the game, whether they have a real prospect of playing for the clubs which train them, or whether – particularly at the top level – it is merely a market for a limited number of world superstars.
As I understand it, the European Union is not seeking to prescribe employment practices to be followed by professional football clubs but there may be opportunities; observations and recommendations may be made. International competitions also form an important aspect of the public’s enjoyment and interest in the sport. If home-based youngsters are not encouraged, this aspect of the game may well lose out accordingly.
My question to Commissioner Figel’ is: what should be the precise relationship between the Commission and Council of Ministers and the football authorities now that the game has such a major impact on society at large?
Mr President, Mr Figel’, ladies and gentlemen, I welcome the proposal that UEFA put forward in July 2004, which aims to encourage voluntary involvement. This is a step in the right direction. I also welcome the fact that this question session is being held at the end of the ‘Year of Education through Sport’, as this means that particular emphasis is given to sport’s significance in terms of education, society, health policy and the community, even though we are also aware that it is also a significant economic factor, and more than that besides.
With regard to the ‘Year of Education through Sport’, I should like to ask the Commission when we can expect a report on the results and conclusions, in order to continue the debate on this year more intensively than merely with regard to one sport.
Today we have spent a lot of time discussing the issue of coercion, and I am wondering whether coercion and education are not contradictory terms. I am therefore rather more in favour of voluntary commitment. The European Union cannot take the responsibility away from the teams, the trainers, the paying spectators, the paying members, the members of the public who give their time as referees and linesmen, the sponsors and the state. Should sponsors, members and the state not link their funding to certain developments in sport and in the clubs? I wonder why today’s debate, and UEFA’s proposal, are necessary, while we have the Helsinki report and Parliament’s resolution of 2000? I should therefore like to ask the Commission what it has done with the two reports, what has gone wrong and at which measures it is prepared to have another attempt.
I now call on the Commissioner to reply to these questions, but I would like to remind him that we are in injury time – there are two more debates on the agenda tonight and it is almost 10 p.m. already.
. Mr President, I am glad that there is such interest in sport and football. Much of my week has been taken up with discussing it, including yesterday in Parliament’s committee. Today I should have been in The Hague with the Council presidency and the ministers for sport. I hope to be there tomorrow for the closing event of the European Year of Education through Sport 2004. So, sport is currently getting a lot of attention, and much action is being taken that could result in some answers to the questions heard here today. This will surely bring more value and political weight to debates about sport in the European Union and also to developments surrounding cooperation.
Mr Karas said that self-regulation is better. That is true, but the rule of law is a founding principle of the Union, and we have to abide by all the rules, including Community law, national law, both and . This includes employment legislation, because in sport and in football there are different dimensions to activities.
The educational and social value of sport, and football in particular, is reflected in many positions of the Commission and in Parliament. You will remember the Helsinki report and the Nice Declaration on Sport in 2000. We then came up with the idea of making 2004 the Year of Education through Sport. I am sure that we will evaluate experiences, especially as the year draws to a close. As I said, the closing ceremony will take place tomorrow. I hope to come back soon with some evaluations and proposals.
For the future, the draft Constitution gives us a much wider legal basis for activities. Once it is ratified, we will work on European sport policy. Until then we have some time to prepare. We want to start open consultations, mostly based on workshops but also via the Internet to ensure we have the widest possible audience.
Probably the most sensitive question was the idea on quotas …
I am sorry to interrupt you, Commissioner, but we have a problem with time because other debates have overrun. I wonder whether you could answer the questions in writing? This is unusual, but we are half an hour late and the interpreters want to finish. Would you mind bringing your remarks to a close and answering Members’ questions in writing?
. That is no problem for me, if it is satisfactory for you.
Sorry colleagues, I must insist. We have two more debates to conclude. The Commissioner is prepared to answer your questions in writing. He could not have answered all the seven or eight questions put to him in the time available. I am so sorry, colleagues. I have invited the Commissioner to wind up, he may do so, and he will answer your questions in writing.
. I want to remind the House that the conditions for any specific measures must be in line with both Community law and national law, in particular national labour law. We do not have flexibility in explanation of Community legislation, that is the Court of Justice’s responsibility. There is jurisdiction on judgments that are quite clear for some practices. Until now we have had no formal requests. The Commission cannot give guarantees on the compatibility of specific practices with the Treaty. The Commission does not have the power to authorise any practices that are contrary to the Treaty.
I look forward to more debates and to cooperating closely with you in future in the area of sport, including football.
Thank you, Commissioner. We will provide you with a copy of the transcript of the debate tomorrow morning so that you can answer the questions more quickly.
That concludes the debate. The vote will be tomorrow at 11 a.m.
The next item is the debate on the report (A6-0033/2004) by Edith Mastenbroek, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a decision of the European Parliament and of the Council establishing a multiannual Community programme on promoting safer use of the Internet and new online technologies.
. Mr President, illegal and harmful content on the Internet is of real concern not only to this Parliament but also to people outside Parliament.
Child pornography, and also racist and violent material, is a real problem for our society. Although parents are not always aware, we have also noticed that many of our children make contact with people in chat rooms and then they like to have contact outside chat rooms. Therefore there is real danger.
That is why we want this safer Internet programme which has played a key role in the Commission's action to protect minors in the field of audiovisual and information services.
Firstly – and I am going to be very brief, Mr President, because you asked me to – there are the networks of hotlines where users can report illegal content; there are 18 Member States participating. Then there is the network for raising awareness of safer use of the Internet, with 21 countries participating in network awareness nodes. Then there is content rating and the parental control technologies, where we are setting up an international system for rating Internet content and improving filtering technology.
The first action plan involved 37 projects bringing together 136 organisations from 70 countries. The new programme is of course going to be in continuity, but also enhancing what we have done so far. It is very simple, there are new technologies, so there are new forms of usage by those who threaten children. Therefore we have to find new answers and that is exactly what we are trying to do, working very closely with the safer Internet forum.
To make a long story short – and it is story that interests parents and society at large – Parliament and the Commission are working on the same lines. All the amendments today are acceptable, which is good news for Parliament, so there will be no clashes here and we can agree on a general line. That is the way also that I am going to listen to Parliament’s proposals.
.  Mr President, children must be able to make use of the Internet and other new media in safety, without being confronted with illegal and unwanted content. Such is the ambitious objective of the Safer Internet PlusProgramme.
The Commission’s proposal makes it clear that a decision has been made in favour of self-regulation, with much of the responsibility being laid on parents, educators and other end users. That is an approach that I wholeheartedly support. The programme draws a clear distinction between illegal content and unwanted content. There is a crucial difference, in my view. In that respect, the emphasis is on providing information to parents and educators. That too, I support without reservation.
The programme’s four action lines have to do primarily with the fight against illegal content, in particular child pornography. The network of child pornography hotlines in the European Union is being extended, whilst the initiative for setting up such hotlines should come from the Member States themselves, the Commission can, and indeed should, encourage and accelerate this process. After all, it is of major importance that each EU Member State should, as soon as possible, have its own hotline so that we can fight child pornography on the Internet across the EU.
In addition, the programme offers Internet users the means of protecting themselves against unwanted content, for example by filtering it. In close cooperation with the shadow rapporteurs, I have opted mainly for focusing on research into this technology and assessment of it. There are all kinds of content filters available for parents who wish to make use of them, but there is often a great lack of information about how well this technology performs, and this is where the European Union can make a useful contribution. In the framework of theSafer Internet Plus Programme, research can be carried out into the performance level of the technology, and it is possible to examine on the basis of precisely which criteria these filters operate. It can also be examined whether filters are sound instruments in any case to help users protect themselves. Indeed, there are plenty of examples of filters that filter away far too much. For example, there are filters that work on the basis of key words and that inadvertently make information about such subjects as sexual education or breast cancer inaccessible. That could never be the intention, of course. Other filters do not filter enough, which effectively renders them useless. We should, moreover, not overlook the fact that children can often very easily deactivate those irritating filters without their parents knowing, so that they can continue to surf to their hearts’ content.
This brings me to the third action line, which I myself regard as the most important. Many Internet users, particularly parents, are completely oblivious to the risks their children run on the Internet. It follows that many parents have no idea what their children are doing or experiencing on the Internet. In order to promote a truly safe environment for children, we therefore need to invest heavily in providing information to parents. Just as parents try to equip their children to defend themselves in the off-line world and tell them that they should not go off with strangers, parents would also be able to guide their children more effectively on the Internet. For this to happen, though, parents need to be aware of the fact that there are risks.
I believe that another crucial point in the provision of information is technical protection. One result of a lack of protection of Internet users’ own computers is a deluge of unwanted content with which they are confronted. One example that springs to mind is spyware, which constantly guides your Internet browser to a specific porn or gambling website, or irritating pop-ups that you simply cannot remove. A lack of technical protection of the computer can also result in Internet users spreading illegal or unwanted content without them knowing, with all the consequences that this entails. Research has shown that most European broadband users have still not protected their computers sufficiently. Information campaigns should therefore take this into consideration.
The fourth action line concerns the setting up of the Safer Internet Forum. This is a unique discussion forum for industry, Internet providers and software manufacturers, but also for organisations of users, such as parents, child protection agencies, consumer clubs, civil rights movements, and others. This forum offers a space where self-regulation can be developed. Codes of conduct need to be drafted in order to examine how the industry itself can contribute to a safer Internet, for example by means of providing information to its own users, but also by means of sound agreements, on the basis of self-regulation, about transparent and careful notice and take-down procedures, something which is desperately needed.
It is important to realise that the use of the Internet always poses certain risks. It will never be possible to completely remove all unwanted content from the Internet, nor is that entirely desirable. It is up to parents to guide their children. Just as every parent teaches their children not to go off with strangers when they play outside, there are also rules of conduct for the Internet, and that is why the information, for which this programme makes provision, is so crucial.
Since the programme is set to enter into effect as soon as January of next year, it was necessary to give it our prompt attention. Over the past few weeks, together with the shadow rapporteurs, I have worked with both the Council and the Commission in a very constructive dialogue, and the present report is the outcome of our efforts. I should thus like to extend warm thanks the shadow rapporteurs and to our partners in the Commission and the Council. We have managed to get virtually all of the points we made taken on board. We have the Commission’s and the Council’s unqualified support for this text, and the report was also approved unanimously in the Committee on Civil Liberties, Justice and Home Affairs. I hope for similar support in the plenary, so that the Safer Internet Plus Programme can take off with the necessary dynamism on 1 January 2005.
. Mr President, I will keep my remarks short in order to keep in with the interpreters, whom I much admire.
The Internet is a force for good when it is responsibly used, but it is a force for evil when it is in the hands of morally suspect persons or criminals. This report builds on the work that I did for my own report in the last session, dealing with the issues of child pornography on the Internet.
This is a very good report and it forms the basis of further work, which we need to do because technology moves on. Technologically, the criminal community often moves on rather faster than the law enforcers. We need to be aware of the fact that this is a highly technologically-based industry. It is also one where we need more codes of conduct, which impinge upon those who make considerable profits as service providers within the business. I do not mind people earning a lot of money but I feel that sometimes this brings with it extra responsibilities, particularly in an area where there is an international dimension. We in Europe must act.
We have been dealing with money laundering directives recently. It seems to me that the minutiae in regulations in that area, which we require people to abide by, indicate that we are far too flexible and easy-going when it comes to controlling the Internet. Let us by all means take the Internet forward, let us find new technology, but let us make sure that the people who wish to use that technology for evil purposes are curtailed in their actions for the good of all of us.
Mr President, welcome, Commissioner Reding. The report on safer use of the Internet concerns an issue different from many of the others that we politicians are accustomed to deciding about, but the Internet and new technology require political knowledge and decisions.
Before I was elected to the European Parliament, I took an active interest, as a female Social Democrat, in the debate about violence, violent pornography on the Internet and the exploitation of children and young people. I am still involved in the debate, but now as both a Member of the European Parliament and as Chairman of the Depiction of Violence Council/Media Council in Sweden, which is responsible for these issues. On the basis of my experience in Sweden, I am especially pleased that the EU is accepting its responsibility for ensuring that the Internet is safer for children and young people and that it will continue to be both entertaining and educational, not only for children and young people but for all who like to surf the Net and use its chat rooms.
In the committee, I talked in particular about children’s use of the Internet. This is a lucrative area for the future, and we as politicians must demand that the industry concerned accept its responsibility and pay for filters and other devices that can remove degenerate material on the Internet and offer protection against it.
In Sweden, we have been able, by taking part in this EU project on the future of the Internet, to demonstrate the differences between parents’ knowledge of children’s Internet activities and what the children say their parents know. Parents clearly need help in keeping up with developments, which is something we have also been able to offer through the EU project in Sweden by, for example, producing a handbook. I think we must try to continue with such cooperation and exchange of experience in the EU.
Cooperation, together with internal reform of the Internet are therefore what are required and, through Mrs Mastenbroek’s report, Parliament is well placed to bring about a safer Internet.
I would like to preface my remarks with a quote from a statement from the Vatican concerning the role of the Internet. The Internet can unite people, but it can also divide them on the basis of ideology, politics, possessions, or religion, if used as an instrument of aggression. Concurring with this, I too think that in principle two possible paths lie ahead of the Internet. It is the responsibility of us all to prevent it from embarking on the second of these: the Internet must never become an instrument of aggression.
The safer Internet programme now before us has this as its objective,and I therefore support it. Over the past few years, this initiative has already proven its worth. First and foremost, by fostering the provision of information, it has helped to ensure that the next generation will be more aware users of the Internet.
In connection with this aspect of the programme, the provision of information, I would like to add a thought concerning the report. In the new Member States of the EU, including my own home country, Hungary, the rate of Internet penetration is typically lower than elsewhere. One of the reasons for this is an unwarranted lack of confidence in the Internet. I therefore feel it is important to emphasise that providing information on the dangers of the Internet, which I too consider important, as outlined above, should always go hand in hand with raising popular awareness of possible solutions.
If this does not happen, we are likely to see a slowdown in the rate of Internet penetration in certain Member States. In this regard, the hotline services that are given special mention in the report are of fundamental significance, although familiarity with such services is very limited, especially in the new accession states. One can certainly say that in this regard there is a need for a true breakthrough, and there is a need for the hotlines operating in the Member States to work together a good deal more effectively. There is therefore still considerable work to be done, but the draft before us can contribute to creating a safer and more humane online environment.
Mr President, there are few reports which respond to a real feeling amongst European citizens for a solution, particularly among parents, than this report. Mrs Mastenbroek has completed an excellent report and people who are real experts in this field such as Mrs Segelström and Mr Kirkhope have added their words of support.
I want to focus on three or four clear points. One is to congratulate the Commissioner on her words about the proliferation of racist and other violent material, which is on the increase and which is of concern to all of us here in the European Union. I want to raise Mrs Mastenbroek’s very important distinction between illegal material and harmful material. As Mr Kirkhope said, we are dealing here with a hugely imaginative product of technology, something which adds to our freedom and is something that we should handle with great care when we deal with how to curtail some of its excesses.
I want to pick up on something practical. On Friday in my constituency I will visit a major charity called Childline. Many children’s charities across the European Union are crying out for the kinds of solutions we see in this report: funded solutions, hotlines. Mrs Mastenbroek, for example, mentioned the possibility of a children-specific hotline being adapted from the hotline approach that we see in the report.
We have to deal with safer Internet providers, people who are making a great deal of money out of this technology but who also have a real responsibility. It is for us to publicise that need so that there is some peer pressure on Internet providers.
Finally, for the older people amongst us, 3G technology will open out this kind of technology even more. The next generation will deal with it. It has to be protected. This report goes a long way towards doing that.
Mr President, Commissioner, ladies and gentlemen, this programme cannot come too soon. ICT-based and other information technologies, and network security are vital to achieve the Lisbon objectives. We cannot allow criminals, irresponsible crackers and crooks to take over the Internet. Extortion has actually already come to the Internet as far as business is concerned.
I would hope that by the time this programme is in its final stages the Commission will venture to adopt a strict policy and draft rules for restraint in this sector, which will prevent harmful, illegal and unwanted content. The harm is growing faster than the rate at which measures are being taken to prevent it. For this we could use the services of the European Network and Information Security Agency, ENISA. We therefore need new rules. Europe does not accept robbery on the highway or piracy on the high seas, so why should it accept such crimes on the Internet?
.  Mr President, I should first like to say thank you to Mrs Mastenbroek, who has achieved the feat of having her first report adopted, all being well, at first reading. She deserves to succeed because this project – our joint project and not that of some people who oppose some other people, a project that must involve the whole of society – is intended to provide real support to the benefits that new technologies can bring us, without the negative influences about which the Members of this House have spoken so eloquently.
Naturally we shall do everything in the new programme to improve security for parents, and of course the security that they wish for their children. We shall also do everything – and Mr Paasilinna is right in this regard – to bring in a tough policy. After all, we cannot pursue such a policy solely with a softly-softly approach, by taking the soft law route. We should, instead, be basing new policy on the third pillar, which offers the possibility of policies that are tougher but more difficult to put in place.
Nonetheless, Mr President, I feel it is crucial that general awareness is raised of a known problem. We must also be clear – and Members of this House have expressed this very well – that if we do not grab this problem by the scruff of the neck, that if we are not able to resolve the problem, then what could be and will be an important technology for Lisbon will not be moving harmoniously in the right direction. We therefore have a responsibility towards our society and the weaker elements thereof to be proactive. In this regard, I thank Parliament and its Members for helping the Commission and the Council to accomplish their task.
I should like to thank the Commissioner and all colleagues for their cooperation in respecting the time limits. I should also like to take this opportunity to wish Ms Mastenbroek all the best for her forthcoming marriage.
The debate is closed. The vote will be tomorrow at 11 a.m.
– The Internet is a universe of limitless freedom but, as there are no rules to control its use, it may also be a universe of infinite freedom to abuse, groom and violate. For years I have been taking political action in the European Parliament, tabling dozens of motions for resolutions and questions and issuing countless press releases and statements, in order to have democratic rules established, that is to say rules and laws that protect the citizen and punish those who use the Internet for criminal purposes.
This year I have succeeded in having the objectives of the Daphne programme include the request to ‘study the possibility of creating filters to stop the spread of child pornography on the Internet’. Now, at last, the Council and Parliament have decided to set up a new programme to promote safer use of the Internet.
We also need an awareness campaign, greater funding, and a more incisive attack on the use that criminals make of the Internet. In that context I must point out that in Italy I have brought a ground-breaking suit against a site that puts out false information about Members of the European Parliament and about Europe. There is no case-law yet on the subject, and so we do not know how to stop a citizen of one Member State from spreading falsehoods about a citizen of another Member State. For freedom to be real freedom, it needs rules!
The next item is the joint debate on:
– Report (A6-0039/2004) by Jean-Paul Gauzès, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments
and
– Report (A6-0042/2004) by Jean-Paul Gauzès, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Principality of Monaco providing for measures equivalent to those laid down in Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments.
.  Mr President, I should firstly like to say that I am delighted that, for my first speech in plenary session in this House, there is an esteemed audience present. I also wish to greet Mr Kovács, the new Commissioner-designate for taxation, who is similarly having his baptism of fire today. In view of the lateness of the hour, I shall try not to use up the ten minutes that have been allotted to me. I wonder, for that matter, about the significance of holding such a debate, given that three reports of the same nature have already been adopted and it appears that the political group that requested this debate is not even represented this evening.
In the absence of any coordination of national systems of taxation of savings income, some residents of the Member States were able to avoid any form of taxation in their State of residence on interest which they received in another State. Consequently, a directive was drafted to remedy this situation, which is conducive to the development of damaging fiscal competition, as capital tends to flow to countries outside the European Union with abnormally low rates of taxation. The lack of information about this income thus hampers the proper functioning of the single market.
In this context, the Council authorised the Commission, by its decision of 16 October 2001, to negotiate appropriate agreements with Switzerland, the United States of America, Andorra, Liechtenstein, Monaco and San Marino under which those countries would adopt measures equivalent to those to be applied within the Community, so as to ensure effective taxation of savings income in the form of interest payments. Since then, the Council adopted the directive on taxation of savings income on 3 June 2003, which provides for a system of information exchange. Three Member States (Austria, Belgium and Luxembourg) attached conditions to this abolition of banking secrecy. They secured a transitional period during which they will be authorised to withhold tax instead of exchanging information.
In the meantime, agreements have been negotiated with Switzerland, Andorra, Liechtenstein, San Marino and Monaco. In the case of the United States, the existing framework of bilateral relations with the Member States with regard to taxation makes it possible to conclude that equivalent measures already exist. The agreements between the European Community and Switzerland, Andorra and Liechtenstein were very recently submitted to Parliament and were adopted. The two last agreements to be submitted to Parliament are the agreements with Monaco and San Marino. The content of these two agreements is similar to the content of the agreements that have previously been examined. I shall briefly detail them: withholding of tax at source shared with the State of residence, voluntary disclosure of information at the initiative of the income recipient, a review clause and progress on exchanges of information in cases of tax fraud.
These two agreements, like the previous ones, represent a major step forward from the political point of view. The agreements will have the effect of ensuring the adoption by the countries concerned of measures equivalent to those which must be implemented within the European Union to tax effectively savings income in the form of interest payments made in one State and intended for recipients residing in another State. This instrument should permit effective taxation, which is necessary to combat damaging tax competition and help improve the functioning of the single market. In order to attain this objective, the automatic exchange of information between tax authorities provided for by Directive 2003/48/EC is an appropriate means.
With these two agreements, the necessary phase of concluding agreements prior to the implementation of the directive for the countries that I mentioned above comes to an end. The implementation of this series of agreements was initially scheduled for 1 January 2005. It was postponed, however, until 1 July 2005 by a Council decision of 19 July 2004, as the various conditions for their implementation ought to be met by then. It is important that this date should be respected in order for the whole package to be implemented properly.
Mr President, I would first of all like to thank the rapporteur, Mr Gauzès, for his excellent work. We have in Mr Gauzès a very skilled and professionally competent addition to this Parliament.
I myself agree that the EU should aim for income policy agreements and cooperation with its neighbouring states. This way we can be sure we are operating according to the same rules as our neighbours. It is especially important to make efforts to prevent fraud and money laundering as part of the fight against terrorism also.
The legal barriers regarding financial services in the EU’s internal market have already been removed in the main, or they are being removed right now. The function and strength of the internal market depend precisely on how effectively we can agree and implement acts at European level in those areas where they are needed. By this I also mean implementing decisions in Member States and monitoring that implementation, something that is often less than satisfactory.
There is, however, much to be done, especially still in the area of taxation. For example, in January 2003, FEFSI, the European Federation of Investment Funds and Companies, published a study on various tax barriers that investment fund managers have encountered in the internal market. The study said that tax barriers are one of the major obstructions to a real single market in investment funds. These, of course, are not directly linked to earned interest, but they certainly are linked to impediments in investment and capital markets.
There is thus a need for standardisation in taxation. I do not believe, however, in any beneficial effects of complete harmonisation of taxation. Healthy competition, rather, among the EU Member States and with neighbouring states too, is ideal for boosting the effectiveness of our markets and bringing benefits to end users. Cooperation and harmonisation must be brought about in tax bases, that is, the things that we tax, and in administrative collaboration.
Finally, I would like to make a request to Commissioner Kovács. In the hearing you referred to the Tobin tax and indicated you were interested in this. I would hope, however, that you will take into consideration in your future work the view put forward on numerous occasions by the European Parliament that we do not want any initiatives from the Commission regarding matters to do with transfers of assets.
Mr President, the UK Independence Party objects to this directive in the strongest possible terms. This directive admits the principle that the European Union has the right to interfere in Member States' taxation policies, something that the British Government has always told the British people it will never allow to happen. Indeed, it interferes with the taxation policies of non-member STATES too, and this has been achieved by threats, coercion and bullying. Taxation policy should be the reserve of independent, sovereign states; any desirable end contained in this directive should be achieved by international agreements freely entered into by sovereign states.
Tonight we are discussing Monaco and San Marino, but this directive will also affect some British overseas territories, namely the Cayman Islands, some other Caribbean islands and Gibraltar, territories that depend heavily on banking and financial services for their economic existence. In the great tradition of European legislation, this directive extends the power of the European Union whilst damaging the economic performance and viability of the victims of that legislation.
In relation to the European Union, the British Government has acted true to form in its usual cowardly and treacherous manner. Just as it betrays its own people, it has betrayed its dependent peoples in order to fulfil its higher loyalty to the European Union.
Looking on the bright side – who knows? – perhaps this directive may help in time to turn up some of the countless millions that have been embezzled from the European Union. Unfortunately, it is far more likely that those millions along with other perfectly legitimate millions will be subject to capital flight and will be reinvested outside the reach of the European Union.
I would ask any MEP who values national sovereignty to vote against this directive.
. Mr President, I will very briefly explain the position of the Commission. I want to take as a point of departure the fact that there is a very clear and strong Community interest in upholding the principle of fair taxation and in the elimination of tax evasion. That was the aim of the directive on taxation of savings income in the form of interest payments, more commonly referred to as the savings tax directive, which received the strong support of the European Parliament.
In order to ensure the effectiveness of these measures and to preserve the competitiveness of the European financial markets, the Council gave the Commission a mandate in October 2001 to negotiate agreements with key third countries for the application by those jurisdictions of equivalent measures in their own savings tax directives.
The two agreements in front of us today follow those with Switzerland, Andorra and Liechtenstein, which have already been presented to and supported by Parliament. They constitute an essential component of a new framework for cooperation in the field of direct taxation based on our own savings tax directive, but also comprising similar agreements signed at national level with dependent and associated territories of Member States. All these legal instruments will have simultaneous application from 1 July 2005.
Let me thank Parliament for this vital support for these two valuable reports in favour of the proposals for the conclusion of these agreements.
In closing let me express the hope and expectation that these agreements will now be ratified without problems on both sides and so help alleviate uncertainty for market operators as regards the timing for the necessary preparations, in order for them comfortably to meet the starting date of 1 July 2005.
Thank you, Commissioner, for your magnificent brevity. I should also like to thank the services, particularly the interpreters, for working late this evening.
The debate is closed. The vote will be tomorrow at 11 a.m.